Exhibit 10.3

Execution Version

Deal CUSIP Number: 96812VAA52

Facility CUSIP Number: 96812VAB3

 

 

 

CREDIT AGREEMENT

dated as of December 19, 2016

among

WildHorse Resource Development Corporation,

as Borrower,

Wells Fargo Bank, National Association,

as Administrative Agent,

BMO Harris Bank N.A.,

as Syndication Agent,

Bank of America, N.A.,

Barclays Bank PLC,

Citibank, N.A.,

Comerica Bank

and

ING Capital LLC,

as Co-Documentation Agents

and

the Lenders party hereto

Wells Fargo Securities, LLC

and

BMO Capital Markets Corp.,

Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.  

ARTICLE I

  

DEFINITIONS AND ACCOUNTING MATTERS

  

Section 1.01

   Terms Defined Above      1   

Section 1.02

   Certain Defined Terms      1   

Section 1.03

   Types of Loans and Borrowings      34   

Section 1.04

   Terms Generally; Rules of Construction      34   

Section 1.05

   Accounting Terms and Determinations; GAAP      35   

ARTICLE II

  

THE CREDITS

  

Section 2.01

   Commitments      35   

Section 2.02

   Loans and Borrowings      35   

Section 2.03

   Requests for Borrowings      36   

Section 2.05

   Funding of Borrowings      39   

Section 2.06

  

Termination and Reduction of Aggregate Maximum Credit Amount;

Increase and Reduction of Aggregate Elected Commitment Amount

     39   

Section 2.07

   Borrowing Base      44   

Section 2.08

   Letters of Credit      47   

Section 2.09

   Defaulting Lenders      52   

ARTICLE III

  

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

  

Section 3.01

   Repayment of Loans      53   

Section 3.02

   Interest      53   

Section 3.03

   Alternate Rate of Interest      54   

Section 3.04

   Prepayments      55   

Section 3.05

   Fees      57   

ARTICLE IV

  

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

  

Section 4.01

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      58   

Section 4.02

   Presumption of Payment by the Borrower      59   

Section 4.03

   Certain Deductions by the Administrative Agent      59   

Section 4.04

   Disposition of Proceeds      60   

ARTICLE V

  

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

  

Section 5.01

   Increased Costs      60   

Section 5.02

   Break Funding Payments      61   

Section 5.03

   Taxes      62   

Section 5.04

   Mitigation Obligations; Replacement of Lenders      65   

Section 5.05

   Illegality      66   

Section 5.06

   Availability of LIBOR Market Index Loans      67   

 

i



--------------------------------------------------------------------------------

ARTICLE VI

  

CONDITIONS PRECEDENT

  

Section 6.01

   Effective Date      67   

Section 6.02

   Each Credit Event      72   

ARTICLE VII

  

REPRESENTATIONS AND WARRANTIES

  

Section 7.01

   Organization; Powers      73   

Section 7.02

   Authority; Enforceability      73   

Section 7.03

   Approvals; No Conflicts      73   

Section 7.04

   Financial Condition; No Material Adverse Change      74   

Section 7.05

   Litigation      74   

Section 7.06

   Environmental Matters      74   

Section 7.07

   Compliance with the Laws and Agreements; No Defaults or Borrowing Base
Deficiency      76   

Section 7.08

   Investment Company Act      76   

Section 7.09

   Taxes      76   

Section 7.10

   ERISA      76   

Section 7.11

   Disclosure; No Material Misstatements      77   

Section 7.12

   Insurance      77   

Section 7.13

   Restriction on Liens      78   

Section 7.14

   Subsidiaries      78   

Section 7.15

   Location of Business and Offices      78   

Section 7.16

   Properties; Titles, Etc.      78   

Section 7.17

   Maintenance of Properties      79   

Section 7.18

   Gas Imbalances, Prepayments      80   

Section 7.19

   Marketing of Production      80   

Section 7.20

   Swap Agreements and Qualified ECP Guarantor      80   

Section 7.21

   Use of Loans and Letters of Credit      80   

Section 7.22

   Solvency      81   

Section 7.23

   Anti-Corruption Laws      81   

Section 7.24

   OFAC      81   

Section 7.25

   No EEA Financial Institution      81   

Section 7.26

   Corporate Reorganization Agreements      81   

ARTICLE VIII

  

AFFIRMATIVE COVENANTS

  

Section 8.01

   Financial Statements; Other Information      81   

Section 8.02

   Notices of Material Events      85   

Section 8.03

   Existence; Conduct of Business      85   

Section 8.04

   Payment of Obligations      86   

Section 8.05

   Performance of Obligations under Loan Documents      86   

Section 8.06

   Operation and Maintenance of Properties      86   

Section 8.07

   Insurance      87   

Section 8.08

   Books and Records; Inspection Rights      87   

 

ii



--------------------------------------------------------------------------------

Section 8.09

   Compliance with Laws      87   

Section 8.10

   Environmental Matters      88   

Section 8.11

   Further Assurances      89   

Section 8.12

   Reserve Reports      89   

Section 8.13

   Title Information      90   

Section 8.14

   Additional Collateral; Additional Guarantors      91   

Section 8.15

   ERISA Compliance      93   

Section 8.16

   Commodity Price Risk Management Policy      93   

Section 8.17

   Unrestricted Subsidiaries      93   

Section 8.18

   Post-Closing Covenants      93   

Section 8.19

   Commodity Exchange Act Keepwell Provisions      94   

Section 8.20

   Accounts      94   

Section 8.21

   Minimum Hedging      95   

ARTICLE IX

  

NEGATIVE COVENANTS

  

Section 9.01

   Financial Covenants      95   

Section 9.02

   Debt      95   

Section 9.03

   Liens      96   

Section 9.04

   Dividends and Distributions; Repayment of Certain Debt; Amendments to Certain
Debt Documents      97   

Section 9.05

   Investments and Loans      99   

Section 9.06

   Nature of Business; No International Operations      99   

Section 9.07

   Limitation on Leases      100   

Section 9.08

   Proceeds of Notes      100   

Section 9.09

   ERISA Compliance      100   

Section 9.10

   Sale or Discount of Receivables      101   

Section 9.11

   Mergers, Etc.      101   

Section 9.12

   Sale of Properties      102   

Section 9.13

   Environmental Matters      103   

Section 9.14

   Transactions with Affiliates      103   

Section 9.15

   Subsidiaries      103   

Section 9.16

   Negative Pledge Agreements; Dividend Restrictions      103   

Section 9.17

   Gas Imbalances, Take-or-Pay or Other Prepayments      104   

Section 9.18

   Swap Agreements      104   

Section 9.19

   Amendments to Certain Documents      106   

Section 9.20

   Marketing Activities      106   

Section 9.21

   Sale and Leaseback      106   

Section 9.22

   Amendments to Organizational Documents; Changes in Fiscal Year End      106
  

Section 9.23

   Non-Eligible Contract Participants      107   

Section 9.24

   Designation and Conversion of Restricted and Unrestricted Subsidiaries     
107   

Section 9.25

   Sanctions      107   

ARTICLE X

  

EVENTS OF DEFAULT; REMEDIES

  

Section 10.01

   Events of Default      108   

Section 10.02

   Remedies      110   

 

iii



--------------------------------------------------------------------------------

ARTICLE XI

  

THE AGENTS

  

Section 11.01

   Appointment and Authority      111   

Section 11.02

   Rights as a Lender      112   

Section 11.03

   Exculpatory Provisions      112   

Section 11.04

   Reliance by Administrative Agent      113   

Section 11.05

   Delegation of Duties      113   

Section 11.06

   Resignation of Administrative Agent      114   

Section 11.07

   Non-Reliance on Administrative Agent and Other Lenders      115   

Section 11.08

   No Other Duties, Etc.      115   

Section 11.09

   Administrative Agent May File Proofs of Claim; Credit Bidding      115   

Section 11.10

   Collateral and Guaranty Matters      117   

Section 11.11

   Secured Bank Products Agreements and Secured Swap Agreements      118   

Section 11.12

   Action by Administrative Agent      118   

Section 11.13

   Intercreditor Agreement      118   

ARTICLE XII

  

MISCELLANEOUS

  

Section 12.01

   Notices      119   

Section 12.02

   Waivers; Amendments      121   

Section 12.03

   Expenses, Indemnity; Damage Waiver      122   

Section 12.04

   Successors and Assigns      125   

Section 12.05

   Survival; Revival; Reinstatement      128   

Section 12.06

   Counterparts; Integration; Effectiveness      129   

Section 12.07

   Severability      130   

Section 12.08

   Right of Setoff      130   

Section 12.09

   GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      130   

Section 12.10

   Headings      131   

Section 12.11

   Confidentiality      131   

Section 12.12

   Interest Rate Limitation      132   

Section 12.13

   EXCULPATION PROVISIONS      133   

Section 12.14

   No Third Party Beneficiaries      133   

Section 12.15

   USA Patriot Act Notice      134   

Section 12.16

   No Advisory or Fiduciary Responsibility      134   

Section 12.17

   Electronic Execution of Assignments and Certain Other Documents      134   

Section 12.18

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      135
  

 

iv



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

   —    List of Maximum Credit Amounts and Elected Commitments

Exhibit A

   —    Form of Note

Exhibit B

   —    Form of Borrowing Request Notice

Exhibit C

   —    Form of Interest Election Request Notice

Exhibit D

   —    Form of Compliance Certificate

Exhibit E-1

   —    Security Instruments as of the Effective Date

Exhibit E-2

   —    Form of Guaranty Agreement

Exhibit E-3

   —    Form of Security Agreement

Exhibit F

   —    Form of Assignment and Assumption

Exhibit G-1

   —    Form of U.S. Tax Compliance Certificate (Foreign Lenders; not
partnerships)

Exhibit G-2

   —    Form of U.S. Tax Compliance Certificate (Foreign Participants; not
partnerships)

Exhibit G-3

   —    Form of U.S. Tax Compliance Certificate (Foreign Participants;
partnerships)

Exhibit G-4

   —    Form of U.S. Tax Compliance Certificate (Foreign Lenders; partnerships)

Exhibit H

   —    Form of Elected Commitment Increase Certificate

Exhibit I

   —    Form of Additional Lender Certificate

Schedule 7.05

   —    Litigation

Schedule 7.06

   —    Environmental Matters

Schedule 7.14

   —    Loan Parties and Subsidiaries

Schedule 7.18

   —    Gas Imbalances

Schedule 7.19

   —    Marketing Contracts

Schedule 7.20

   —    Swap Agreements

Schedule 7.26

   —    Corporate Reorganization Agreements

Schedule 9.05

   —    Existing Investments

Schedule 9.14

   —    Affiliate Transactions

 

 

v



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT dated as of December 19, 2016, is among: WildHorse
Resource Development Corporation, a corporation duly formed and existing under
the laws of the State of Delaware (the “Borrower”); each of the Lenders from
time to time party hereto; Wells Fargo Bank, National Association, (in its
individual capacity, “Wells Fargo”), as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”); BMO Harris Bank N.A., as syndication agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Syndication Agent”); and Bank of America, N.A., Barclays Bank PLC, Citibank,
N.A., Comerica Bank and ING Capital LLC, as co-documentation agents for the
Lenders (collectively, in such capacity, together with their respective
successors in such capacity, the “Documentation Agents”).

R E C I T A L S

A. The Borrower has requested that the Lenders provide certain loans to and
extensions of credit on behalf of the Borrower.

B. The Lenders have agreed to make such loans and extensions of credit subject
to the terms and conditions of this Agreement.

C. In consideration of the mutual covenants and agreements herein contained and
of the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, means that such Loan is,
or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means one or more acquisitions by Loan Parties of certain oil, gas
and mineral Properties.

“Act” has the meaning assigned such term in Section 12.15.

“Account” means any deposit account, securities account, commodities account, or
any other demand, time, savings, passbook or similar account maintained with a
bank or other financial institution.

“Account Control Agreement” means an agreement which grants the Administrative
Agent “control” as defined in the Uniform Commercial Code in effect in the
applicable jurisdiction over the applicable Account, in form and substance
reasonably acceptable to the Administrative Agent.

 



--------------------------------------------------------------------------------

“Additional Lender” has the meaning assigned to such term in Section 2.06(c)(i).

“Additional Lender Certificate” has the meaning assigned to such term in Section
2.06(c)(ii)(G).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned such term in Section 5.05.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Affiliated”
shall have the correlative meaning thereto.

“Affiliated Acquisition” means any Acquisition pursuant to which a Loan Party
will directly or indirectly acquire Oil and Gas Properties from an Affiliate of
the Borrower (other than a Loan Party).

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agents; and “Agent” shall mean either the Administrative
Agent, the Syndication Agent or any Documentation Agent, as the context
requires.

“Aggregate Elected Commitment Amount” at any time shall equal the sum of the
Elected Commitments, as the same may be increased, reduced or terminated
pursuant to Section 2.06(b) or Section 2.06(c). As of the Effective Date, the
Aggregate Elected Commitment Amount is $450,000,000.

“Aggregate Maximum Credit Amount” at any time shall equal the sum of the Maximum
Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06. As of the Effective Date, the Aggregate Maximum Credit Amount is
$1,000,000,000.

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, solely for purposes
of determining the Alternate Base Rate, the Adjusted LIBO Rate for any day shall
be based on the rate (rounded upwards, if necessary, to the next 1/100 of 1%) at
which dollar deposits of $5,000,000 with a one month maturity are offered by the
principal London

 

2



--------------------------------------------------------------------------------

office of the Administrative Agent in immediately available funds to major banks
in the London interbank market at approximately 11:00 a.m., London time, on such
day (or the immediately preceding Business Day if such day is not a day on which
banks are open for dealings in dollar deposits in the London interbank market).
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Loan Parties from time to time concerning or
relating to bribery or corruption including, without limitation, the FCPA.

“Applicable Margin” means, for any day, with respect to any ABR Loan, LIBOR
Market Index Loan or Eurodollar Loan, or with respect to the Commitment Fee
Rate, as the case may be, the rate per annum set forth in the Total Commitments
Utilization Grid below based upon the Total Commitments Utilization Percentage
then in effect:

 

Total Commitments Utilization Grid

Total Commitments Utilization Percentage

   <25%    ³25% <50%    ³50% <75%    ³75% <90%    ³90%

Eurodollar Loans

   2.250%    2.500%    2.750%    3.000%    3.250%

LIBOR Market Index Loans

   2.250%    2.500%    2.750%    3.000%    3.250%

ABR Loans

   1.250%    1.500%    1.750%    2.000%    2.250%

Commitment Fee Rate

   0.375%    0.375%    0.500%    0.500%    0.500%

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided that if at any time the
Borrower fails to deliver a Reserve Report pursuant to Section 8.12 and such
failure continues for more than 10 Business Days from the date when such Reserve
Report is due, then the “Applicable Margin” means the rate per annum set forth
on the grid when the Total Commitments Utilization Percentage is at its highest
level until such Reserve Report is delivered.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Elected Commitment Amount represented by such Lender’s Elected
Commitment as such percentage is set forth on Annex I; provided that in the case
of Section 2.09 when a Defaulting Lender shall exist, “Applicable Percentage” as
used in such Section 2.09 shall mean the percentage of the Aggregate Elected
Commitment Amount (disregarding any Defaulting Lender’s Elected Commitment)
represented by such Lender’s Elected Commitment.

“Appointed Directors” means members of the board of directors of the Borrower
(a) that were appointed or nominated by any NGP Party, (b) whose election or
nomination to such board was approved by individuals referred to in clause
(a) above constituting at the time of such election or nomination at least a
majority of such board, or (c) whose election or nomination to such board was
approved by individuals referred to in clauses (a) and (b) above constituting at
the time of such election or nomination at least a majority of that board.

 

3



--------------------------------------------------------------------------------

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender or
(b) any other Person that has a long term senior unsecured debt rating of
BBB+/Baa1 by S&P or Moody’s (or their equivalent) or higher (including, for the
sake of clarity, any other Person the obligations of which under Swap Agreements
with Loan Parties are guaranteed by a credit support provider that has a long
term senior unsecured debt rating of BBB+/Baa1 by S&P or Moody’s (or their
equivalent) or higher at the time such Swap Agreement is entered into).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P., (c) W.D. Von Gonten & Co.
Petroleum Engineering, (d) Cawley, Gillespie & Associates, Inc., (e) Miller and
Lents, Ltd., and (f) any other independent petroleum engineers reasonably
acceptable to the Administrative Agent.

“Arrangers” means Wells Fargo Securities, LLC and BMO Capital Markets Corp.,
each in its capacity as joint lead arranger and joint bookrunner hereunder.

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form (including electronic documentation generated by use
of an electronic platform or electronic transmission system) approved by the
Administrative Agent.

“Availability” means, at any time, (a) the then effective total Commitments
minus (b) the total Revolving Credit Exposures.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

4



--------------------------------------------------------------------------------

“Bank Products” means any of the following bank or cash management services:
(a) commercial credit or debit cards, (b) stored value cards, and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, electronic funds transfer, return items,
overdrafts and interstate depository network services) and other cash management
arrangements.

“Bank Products Provider” means any Lender or Affiliate of a Lender that provides
Bank Products to the Borrower or any Guarantor; in its capacity as a provider of
such Bank Products.

“Benefitting Guarantor” means a Guarantor for which funds or other support are
required for such Guarantor to constitute an Eligible Contract Participant.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrower IPO” means the initial public offering of Equity Interests of the
Borrower on the New York Stock Exchange.

“Borrower Materials” has the meaning assigned such term in Section 12.01(d).

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c).

“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect. For the sole purpose of
determining whether a Borrowing Base Deficiency exists at a particular time, the
amount of Revolving Credit Exposures at such time shall be reduced on a dollar
for dollar basis by the amount of cash collateral held at such time by the
Administrative Agent on behalf of the Lenders as provided in Section 2.08(j),
solely to the extent such cash collateral was deposited pursuant to Section
3.04(c).

“Borrowing Base Value” means, with respect to any Oil and Gas Property of the
Borrower or a Guarantor, or any Swap Agreement in respect of commodities, the
value the Administrative Agent attributed to such asset in connection with the
most recent determination of the Borrowing Base (which Borrowing Base was
approved by the requisite Lenders in accordance with Section 2.07).

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Borrowing Request Notice” means a notice of Borrowing Request, which shall be
substantially in the form of Exhibit B (or such other form as may be approved by
the Administrative Agent including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in dollar deposits in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable for the payment of rent thereunder.

“Cash Equivalents” means Investments of the type described in Sections 9.05(b)
through (f).

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of any other Loan
Party having a fair market value in excess of $25,000,000.

“Change in Control” means the occurrence of any of the following:

(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date
hereof), other than any NGP Party, of Equity Interests representing more than
35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Borrower;

(b) the members of the board of directors of the Borrower that are not Appointed
Directors shall constitute a majority of the board of directors of the Borrower;
or

(c) the Borrower or a Guarantor ceases to own 100% of the Equity Interests of
each Restricted Subsidiary.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation, implementation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 5.01(b)), by any Lending Office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

 

6



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means any Property owned by the Borrower or any Guarantor which is
subject to the Liens existing and to exist under the terms of the Security
Instruments.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to Section
12.04(b). The amount representing each Lender’s Commitment shall at any time be
the least of (i) such Lender’s Maximum Credit Amount, (ii) such Lender’s
Applicable Percentage of the then effective Borrowing Base and (iii) such
Lender’s Elected Commitment.

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

“Consolidated EBITDAX” means, with respect to the Borrower and the Consolidated
Restricted Subsidiaries, for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of
(a) interest expense (including realized and unrealized losses on interest rate
derivative contracts); (b) income tax expense; (c) depreciation, depletion and
amortization expense; (d) impairment of goodwill and long-lived assets
(including Oil and Gas Properties); (e) accretion of asset retirement
obligations; (f) unrealized losses on commodity derivative contracts;
(g) realized losses upon the early termination or other monetization of
commodity derivative contracts; (h) losses on sale of assets; (i) noncash
unit-based compensation expenses; (j) exploration costs; and (k) fees and
expenses expensed and paid in cash in connection with any registered offering of
Equity Interests in the Borrower, including the Borrower IPO; minus, without
duplication and to the extent included in the statement of such Consolidated Net
Income for such period, the sum of interest income (including realized and
unrealized gains on interest rate derivative contracts); income tax benefit;
unrealized gains on commodity derivative contracts; realized gains upon the
early termination or other monetization of commodity derivative contracts; and
gains on sales of assets. For the purposes of calculating Consolidated EBITDAX
for any Rolling Period in connection with any determination of the financial
ratio contained in Section 9.01(a), if during such Rolling Period, the Borrower
or any Consolidated Restricted Subsidiary shall have made a Material Disposition
or Material Acquisition, the Consolidated EBITDAX for such Rolling Period shall
be calculated after giving pro forma effect thereto as if such Material
Disposition or Material Acquisition, as applicable,

 

7



--------------------------------------------------------------------------------

occurred on the first day of such Rolling Period. For purposes of Consolidated
EBITDAX for the Rolling Periods ending March 31, 2017, June 30, 2017 and
September 30, 2017 in connection with any determination of the financial ratio
contained in Section 9.01(a), Consolidated EBITDAX shall be calculated as
follows: (A) for the Rolling Period ending March 31, 2017, Consolidated EBITDAX
shall be Consolidated EBITDAX for the Rolling Period ending on such date
multiplied by 4; (B) for the Rolling Period ending June 30, 2017, Consolidated
EBITDAX shall be Consolidated EBITDAX for the Rolling Period ending on such date
multiplied by 2; and (C) for the Rolling Period ending September 30, 2017,
Consolidated EBITDAX shall be Consolidated EBITDAX for the Rolling Period ending
on such date multiplied by 4/3.

“Consolidated Net Income” means, with respect to the Borrower and the
Consolidated Restricted Subsidiaries, for any period, the aggregate of the net
income (or loss) of the Borrower and the Consolidated Restricted Subsidiaries
after allowances for taxes for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following: (a) the net income of
any Person in which the Borrower or any Consolidated Restricted Subsidiary has
an interest (which interest does not cause the net income of such other Person
to be consolidated with the net income of the Borrower and the Consolidated
Restricted Subsidiaries in accordance with GAAP), except to the extent of the
amount of dividends or distributions actually paid in cash during such period by
such other Person to the Borrower or to a Consolidated Restricted Subsidiary, as
the case may be; (b) the net income (but not loss) during such period of any
Consolidated Restricted Subsidiary to the extent that the declaration or payment
of dividends or similar distributions or transfers or loans by that Consolidated
Restricted Subsidiary is not at the time permitted by operation of the terms of
its charter or any agreement, instrument or Governmental Requirement applicable
to such Consolidated Restricted Subsidiary or is otherwise restricted or
prohibited, in each case determined in accordance with GAAP; (c) the net income
(or loss) of any Person acquired in a pooling-of-interests transaction for any
period prior to the date of such transaction; (d) any extraordinary gains or
losses during such period; and (e) any gains or losses attributable to writeups
or writedowns of assets, including ceiling test writedowns.

“Consolidated Restricted Subsidiaries” means Restricted Subsidiaries that are
Consolidated Subsidiaries.

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the

 

8



--------------------------------------------------------------------------------

Equity Interests having ordinary voting power for the election of the directors
or other governing body of a Person (other than as a limited partner of such
other Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

“Corporate Reorganization” means, collectively, (i) the Esquisto Exchange,
(ii) the WildHorse Exchange, (iii) the Esquisto Investment Holdings
Contribution, (iv) the WildHorse Investment Holdings Contribution, (v) the
Esquisto Management Equity Issuance, (vi) the WildHorse Management Equity
Issuance, (vii) the WHE Management Equity Issuance, (viii) the Esquisto Holdings
Contribution, (ix) the WildHorse Holdings Contribution and (x) the WHE Holdings
Contribution.

“Corporate Reorganization Agreements” means, collectively, the agreements set
forth on Schedule 7.26.

“CWEI Acquisition” means the acquisition of the CWEI Acquisition Properties
pursuant to the terms and conditions of the CWEI Acquisition Documents.

“CWEI Acquisition Documents” means (1) the CWEI PSA, and (2) all bills of sale,
assignments, agreements, instruments and documents executed and delivered in
connection therewith, as amended.

“CWEI Acquisition Properties” means the CWEI Assets acquired by the Borrower
pursuant to the CWEI Acquisition Documents.

“CWEI Assets” means the “Assets” under and as defined in the CWEI PSA.

“CWEI PSA” means the Purchase and Sale Agreement dated as of October 24, 2016,
by and between WHE, as purchaser, and Clayton Williams Energy, Inc., as seller.

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or in which such Person otherwise assures a creditor against loss of the
Debt (howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others and, to the
extent entered into as a means of providing credit support for the obligations
of others and not primarily to enable such Person to acquire any such Property,
all obligations or undertakings of such Person to purchase the Debt or Property
of others; (i) obligations to deliver commodities, goods or services,

 

9



--------------------------------------------------------------------------------

including, without limitation, Hydrocarbons, in consideration of one or more
advance payments, other than gas balancing arrangements in the ordinary course
of business; (j) obligations to pay for goods or services even if such goods or
services are not actually received or utilized by such Person; (k) any Debt (as
defined in the other clauses of this definition) of a partnership for which such
Person is liable either by agreement, by operation of law or by a Governmental
Requirement but only to the extent of such liability; (l) Disqualified Capital
Stock; and (m) the undischarged balance of any production payment created by
such Person or for the creation of which such Person directly or indirectly
received payment. The Debt of any Person shall include all obligations of such
Person of the character described above to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
not included as a liability of such Person under GAAP. Notwithstanding anything
to the contrary, neither direct nor indirect obligations of a Person in respect
of Swap Agreements shall constitute Debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Loan Party any other amount required to be paid by it
hereunder; (b) has notified the Borrower or any Loan Party in writing, or has
made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement or generally
under other agreements in which it commits to extend credit; (c) has failed,
within three Business Days after request by the Administrative Agent or a Loan
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
under this Agreement; provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Loan Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent; or (d) has (or whose bank holding company, or any other Person
Controlling such Lender, has) been placed into receivership, conservatorship or
bankruptcy or become the subject of a Bail-In Action; provided that a Lender
shall not become a Defaulting Lender solely as a result of the acquisition or
maintenance of an ownership interest in such Lender or Person Controlling such
Lender or the exercise of Control over a Lender or Person Controlling such
Lender by a Governmental Authority or an instrumentality thereof (including the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official by a supervisory authority or
regulator with respect to a Lender (or a bank holding company of a lender) under
the Dutch Financial Supervision Act 2007 (as amended from time to time and
including any successor legislation)), so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

10



--------------------------------------------------------------------------------

“Designated Jurisdiction” means any country, region or territory that is, or
whose Governmental Authorities are, the subject of any Sanction (as of the
Effective Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any State thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses of this definition and is
subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Elected Commitment” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Elected Commitment”, as the
same may be increased, reduced or terminated from time to time in connection
with an increase, reduction or termination of the Aggregate Elected Commitment
Amount pursuant to Section 2.06(b) or Section 2.06(c).

“Elected Commitment Increase Certificate” has the meaning assigned to such term
in Section 2.06(c)(ii)(F).

“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act.

 

11



--------------------------------------------------------------------------------

“Emissions Credits” means any emissions reductions credits or offsets issued,
sanctioned or required by a Governmental Authority with respect to various
pollutants, emissions or any other environmental attributes of any nature,
including, without limitation, nitrogen oxides, carbon dioxide, sulfur oxides,
volatile organic compounds, carbon monoxide, particulate matter and reactive
organic gases.

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to public health and safety, the environment or the preservation or
reclamation of natural resources or the management, Release or threatened
Release of any Hazardous Materials, in effect in any and all jurisdictions in
which the Borrower or any of the other Loan Parties is conducting or at any time
has conducted business, or where any Property of the Borrower or any of the
other Loan Parties is located, including, without limitation, the Oil Pollution
Act of 1990, as amended (“OPA”), the Clean Air Act, as amended, the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980,
as amended (“CERCLA”), the Federal Water Pollution Control Act, as amended, the
Occupational Safety and Health Act of 1970, as amended, the Resource
Conservation and Recovery Act of 1976, as amended (“RCRA”), the Safe Drinking
Water Act, as amended, the Toxic Substances Control Act, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Hazardous
Materials Transportation Act, as amended, and other environmental conservation
or protection Governmental Requirements.

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or any other Loan Party would be deemed to be a
“single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of the Borrower, any
other Loan Party or any ERISA Affiliate from a Plan during a plan year in which
it was a “substantial employer” as defined in section 4001(a)(2) of ERISA,
(c) the filing of a notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under section 4041 of ERISA, (d) the institution
of proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of
withdrawal liability pursuant to Section 4202 of ERISA or (f) any other event or
condition which constitutes grounds under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.

 

12



--------------------------------------------------------------------------------

“Esquisto” means Esquisto Resources II, LLC, a Texas limited liability company.

“Esquisto Exchange” means the exchange of all of the Equity Interests owned by
the relevant Funds and Esquisto Management in Esquisto for equivalent Equity
Interests in Esquisto Investment Holdings.

“Esquisto Holdings” means Esquisto Holdings, LLC, a Delaware limited liability
company.

“Esquisto Holdings Contribution” means the contribution by Esquisto Holdings of
all of the Equity Interests in Esquisto to the Borrower.

“Esquisto Investment Holdings” means Esquisto Investment Holdings, LLC, a
Delaware limited liability company.

“Esquisto Investment Holdings Contribution” means the contribution by Esquisto
Investment Holdings of all of the Equity Interests in Esquisto to Esquisto
Holdings.

“Esquisto Management” means the individual founders and employees and other
individuals who initially formed Esquisto.

“Esquisto Management Equity Issuance” means the issuance by Esquisto Holdings of
management incentive units in Esquisto Holdings to certain officers and employee
of the Borrower.

“Esquisto Properties” means all of the Oil and Gas Properties of Esquisto set
forth on the Initial Reserve Report.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereof), as in
effect from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’,

 

13



--------------------------------------------------------------------------------

carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens arising by operation of law in
the ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Properties each of which is in respect
of obligations that are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (d) contractual Liens which arise in the ordinary
course of business under operating agreements, joint venture agreements, oil and
gas partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any of the other Loan Parties or
materially impair the value of such Property subject thereto; (e) Liens arising
solely by virtue of any statutory or common law provision relating to banker’s
liens, rights of set-off or similar rights and remedies and burdening only
deposit accounts or other funds maintained with a creditor depository
institution; provided that no such deposit account is a dedicated cash
collateral account or is subject to restrictions against access by the depositor
in excess of those set forth by regulations promulgated by the Board and no such
deposit account is intended by the Borrower or any of the other Loan Parties to
provide collateral to the depository institution; (f) Immaterial Title
Deficiencies and easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any Property of the Borrower or any of
the other Loan Parties for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines and other means of ingress and egress
for the removal of gas, oil, coal or other minerals or timber, and other like
purposes, or for the joint or common use of real estate, rights of way,
facilities and equipment, that do not secure any monetary obligations and which
in the aggregate do not materially impair the use of such Property for the
purposes of which such Property is held by the Borrower or any of the other Loan
Parties or materially impair the value of such Property subject thereto;
(g) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business,
(h) Liens in favor of the depository bank arising under documentation governing
deposit accounts or in any Account Control Agreement which Liens secure the
payment of returned items, settlement item amounts, bank fees, or similar items
or fees, and (i) judgment and attachment Liens not giving rise to an Event of
Default; provided that any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceeding may be initiated shall not
have expired and no action to enforce such Lien has been commenced; provided
further that (i) Liens described in clauses (a) through (e) shall remain
“Excepted Liens” only for so long as no action to enforce such Lien has been
commenced and no intention to subordinate the first priority Lien granted in
favor of the Administrative Agent and the Lenders is to be hereby implied or
expressed by the permitted existence of such Excepted Liens and (ii) the term
“Excepted Liens” shall not include any Lien securing Debt for borrowed money
other than the Indebtedness.

 

14



--------------------------------------------------------------------------------

“Excess Cash Threshold” means, on any date of determination, $35,000,000;
provided, that, at the request of the Borrower, the Administrative Agent may, on
any such date of determination, increase such amount in its sole discretion to
an amount no greater than $50,000,000, provided, further, that such increase
shall apply only on such date of determination and not any future date of
determination. The Administrative Agent agrees to promptly notify the Lenders of
any increase of the Excess Cash Threshold.

“Excluded Account” means any deposit account, securities account or commodities
account holding amounts to be used exclusively for funding accrued payroll,
payroll taxes, withheld income taxes and other employee wage and benefit
payments to or for the benefit of the Loan Parties.

“Excluded Cash” means (a) any cash or Cash Equivalents of the Borrower or any
Consolidated Restricted Subsidiary in an Excluded Account, (b) cash collateral
held by the Administrative Agent pursuant to this Agreement or any other Loan
Document, (c) cash of the Borrower or any Consolidated Restricted Subsidiary
constituting purchase price deposits held in escrow by an unaffiliated third
party pursuant to a binding and enforceable purchase and sale agreement with an
unaffiliated third party containing customary provisions regarding the payment
and refunding of such deposits, and (d) any cash or cash equivalents set aside
and for which the Borrower or any Consolidated Restricted Subsidiary has issued
checks or has initiated wires or ACH transfers (or will issue checks or initiate
wires or ACH transfers within two (2) Business Days) to make Restricted Payments
permitted by Section 9.04, and (e) any cash or cash equivalents set aside and
for which the Borrower or any Consolidated Restricted Subsidiary has issued
checks or has initiated wires or ACH transfers (or will issue checks or initiate
wires or ACH transfers within two (2) Business Days) to make payments in respect
of accounts payable incurred in the ordinary course of business for services
already rendered.

“Excluded Swap Obligation” means, with respect to any Loan Party individually
determined on a Loan Party by Loan Party basis, any Indebtedness or other
obligation in respect of any Swap Agreement if, and solely to the extent that,
all or a portion of the guarantee of such Loan Party of, or the grant by such
Loan Party of a security interest to secure, such Indebtedness or other
obligation in respect of such Swap Agreement (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an Eligible Contract Participant at the time such
guarantee or grant of a security interest is entered into or otherwise becomes
effective with respect to, or any other time such Loan Party is by virtue of
such guarantee or grant of security interest otherwise deemed to enter into,
such Indebtedness or other obligation in respect of such Swap Agreement (or
guarantee thereof). If such an obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such obligation that is attributable to swaps the guarantee or grant of security
interest for which (or for any guarantee of which) so is or becomes illegal.

 

15



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) Taxes imposed on (or measured by) its net income
and franchise Taxes (including the Texas Margin Tax) imposed on gross or net
income (in lieu of income taxes), in each case, by the United States of America
or such other jurisdiction under the laws of which such recipient is organized
or in which its principal office is located or, in the case of any Lender, in
which its applicable Lending Office is located, (b) any branch profits Taxes
imposed by the United States of America or any similar Tax imposed by any other
jurisdiction in which the Borrower or any Guarantor is located, (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 5.04(b)), any withholding Tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new Lending Office), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts with respect to such withholding Tax pursuant to Section 5.03(a) or
Section 5.03(c), (d) Taxes attributable to such Lender’s failure to comply with
Section 5.03(f) and (e) any United States federal withholding Taxes imposed by
FATCA.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it. Notwithstanding the foregoing, in no event
shall the Federal Funds Effective Rate be less than zero.

“Fee Letter” means any letter agreement regarding fees entered into from time to
time between or among the Borrower, Wells Fargo, any Arranger, any Agent and/or
any Lenders.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

“Financial Statements” means the financial statement or statements referred to
in Section 7.04(a).

 

16



--------------------------------------------------------------------------------

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC 4001, et seq.), as the same may be amended or recodified from time to
time, (d) the Flood Insurance Reform Act of 2004 and (e) any regulations
promulgated thereunder.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funds” means, collectively, NGP IX US Holdings, L.P., a Delaware limited
partnership, NGP X US Holdings, L.P., a Delaware limited partnership, NGP XI US
Holdings, L.P., a Delaware limited partnership, and any other fund, now or in
the future, under common control with, or managed by the same management company
(or its successor) as, any of the foregoing.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

“Guarantors” means all Restricted Subsidiaries and each other Person that
guarantees the Indebtedness pursuant to Section 8.14(b). As of the Effective
Date, the Guarantors are WildHorse, Esquisto, WHE, WildHorse Resources
Management Company, LLC, a Delaware limited liability company, Oakfield Energy
LLC, a Delaware limited liability company, Petromax E&P Burleson, LLC, a Texas
limited liability company, and Burleson Water Resources, LLC, a Texas limited
liability company.

“Guaranty Agreement” means the Guaranty Agreement executed by the Guarantors in
substantially the form of Exhibit E-2 unconditionally guarantying, on a joint
and several basis, payment of the Indebtedness, as the same may be amended,
modified or supplemented from time to time.

 

17



--------------------------------------------------------------------------------

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
Unless otherwise indicated herein, each reference to the term “Hydrocarbon
Interests” shall mean Hydrocarbon Interests of the Loan Parties.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom. Unless otherwise indicated herein, each
reference to the term “Hydrocarbons” shall mean Hydrocarbons of the Loan
Parties.

“Immaterial Title Deficiencies” means minor defects or deficiencies in title
which do not diminish more than 2% of the aggregate value of the Oil and Gas
Properties evaluated in the Reserve Report used in the most recent determination
of the Borrowing Base.

“Increasing Lender” has the meaning assigned such term in Section 2.06(c).

“Indebtedness” means any and all amounts owing or to be owing by the Borrower or
any other Loan Party (whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising): (a) to any Agent, the Issuing Bank or any Lender under any
Loan Document including, without limitation, all interest on any of the Loans
(including any interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency or
reorganization of any Loan Party (or could accrue but for the operation of
applicable Debtor Relief Laws), whether or not such interest is allowed or
allowable as a claim in any such case, proceeding or other action); (b) to any
Secured Swap Provider under any Swap Agreement including any Swap Agreement in
existence prior to the date hereof (including, for the avoidance of doubt, the
Swap Agreements with Secured Swap Providers set forth on Schedule 7.20), but
excluding any additional transactions or confirmations entered into (i) in the
case of a Secured Swap Provider of the type described in clauses (a) or (b) of
the definition thereof, after such Secured Swap Provider ceases to be a Lender
or an Affiliate of a Lender, or (ii) after assignment by a Secured Swap Provider
to

 

18



--------------------------------------------------------------------------------

a Person who is not, at the time of such assignment, a Secured Swap Provider;
(c) to any Bank Products Provider in respect of Bank Products; and (d) all
renewals, extensions and/or rearrangements of any of the above; provided that
solely with respect to any Guarantor that is not an Eligible Contract
Participant, Excluded Swap Obligations of such Guarantor shall in any event be
excluded from “Indebtedness” owing by such Guarantor.

“Indemnified Parties” means the Administrative Agent, each other Secured Party
and their respective officers, directors, employees, representatives, agents,
attorneys, accountants and experts.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information” has the meaning assigned such term in Section 12.11.

“Initial Reserve Report” means, collectively, (i) the Reserve Report with
respect to the Oil & Gas Properties of WildHorse prepared by WildHorse and
audited by an Approved Petroleum Engineer as of July 1, 2016, (ii) the Reserve
Report with respect to the Oil & Gas Properties of Esquisto prepared by an
Approved Petroleum Engineer as of July 1, 2016, and (iii) the Reserve Report
with respect to the CWEI Assets prepared by Clayton Williams Energy, Inc. as of
October 1, 2016, in each case, upon which the Lenders have relied upon in the
determination of the initial Borrowing Base hereunder.

“Intercreditor Agreement” means an intercreditor agreement entered into in
connection with Permitted Second Lien Debt among the Loan Parties, the
Administrative Agent and the holders of the Permitted Second Lien Debt (or an
agent acting on behalf of them), which shall be on terms and conditions
acceptable to the Administrative Agent and the Required Lenders in their sole
discretion.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Election Request Notice” means a notice of Interest Election Request,
which shall be substantially in the form of Exhibit C (or such other form as may
be approved by the Administrative Agent including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Interest Payment Date” means (a) with respect to any ABR Loan and any LIBOR
Market Index Loan, the last day of each March, June, September and December, and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such

 

19



--------------------------------------------------------------------------------

Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding 90 days representing the purchase price of inventory or
supplies sold by such Person in the ordinary course of business); (c) the
purchase or acquisition (in one or a series of transactions) of Property of
another Person that constitutes a business unit; or (d) the entering into of any
guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices” published by the Institute of International Banking Law & Practice,
Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means Wells Fargo, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.08(i). The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“LC Commitment” at any time means $25,000,000.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

20



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Lenders” means the Persons listed on Annex I, any Person that shall have become
a party hereto pursuant to an Assignment and Assumption, and any Person that
shall have become a party hereto as an Additional Lender pursuant to Section
2.06(c), other than, in each case, any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means, collectively, any standby letter of credit issued
pursuant to this Agreement.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

“Leverage Ratio” has the meaning assigned such term in Section 9.01(a); provided
that, for purposes of Section 9.04 and determining compliance pursuant to the
definitions Permitted Second Lien Debt and Permitted Senior Unsecured Notes, on
any date of determination referenced therein, the “Leverage Ratio” shall be
determined utilizing Consolidated EBITDAX for the Rolling Period ending as of
the fiscal quarter most recently ended for which the financial statements under
Section 8.01(a) or (b) are available to the Borrower, adjusted to give pro forma
effect to any Material Acquisition or Material Disposition that has occurred
after the end of such fiscal quarter and on or prior to such date of
determination.

“LIBOR Market Index”, when used in reference to any Loan or Borrowing, means
that such Loan is, or the Loans comprising such Borrowing are, bearing interest
at a rate determined by reference to the LIBOR Market Index Rate.

“LIBOR Market Index Rate” means, for any day with respect to any LIBOR Market
Index Loan, a rate per annum equal to the greater of: (a) 0% and (b) the rate
appearing on the applicable Bloomberg screen page (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar

 

21



--------------------------------------------------------------------------------

deposits in the London interbank market) at approximately 11:00 a.m., London
time on such day (or if such day is not a Business Day, then the immediately
preceding Business Day), as the rate for dollar deposits with a one-month
maturity. In the event that such rate is not available at such time for any
reason, then the “LIBOR Market Index Rate” with respect to such LIBOR Market
Index Loan shall be the rate (rounded upwards, if necessary, to the next 1/100
of 1%) at which dollar deposits of an amount comparable to such Loan and for a
one-month maturity are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m. on such day (or if such day is not a Business
Day, then the immediately preceding Business Day).

“LIBO Rate” means the greater of: (a) 0% and (b) with respect to any Eurodollar
Borrowing for any Interest Period, the rate appearing on the applicable
Bloomberg screen page (or on any successor or substitute page of such service,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate (rounded upwards, if necessary, to the next 1/100 of 1%) at which dollar
deposits of an amount comparable to such Eurodollar Borrowing and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds to major banks in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a deed of trust, mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes or (b) production payments and the like payable
out of Oil and Gas Properties. The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations, in each case, where the effect is to secure an obligation owed to,
or a claim by, a Person other than the owner of the Property. For the purposes
of this Agreement, the Borrower or any other Loan Party shall be deemed to be
the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

“Liquidate,” “Liquidated” and “Liquidation” when used in reference to any Swap
Agreement or any portion thereof have the correlative meanings to the term “Swap
Liquidation”.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Fee Letter, and the Security Instruments.

 

22



--------------------------------------------------------------------------------

“Loan Parties” means the Borrower and each Restricted Subsidiary.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, (a) at any time while no Loans or LC Exposure is
outstanding, two or more Lenders having greater than fifty percent (50%) of the
Aggregate Elected Commitment Amount; and (b) at any time while any Loans or LC
Exposure is outstanding, two or more Lenders holding greater than fifty percent
(50%) of the outstanding aggregate principal amount of the Loans and
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)); provided that the
Elected Commitment and the principal amount of the Loans and participation
interests in Letters of Credit of the Defaulting Lenders (if any) shall be
excluded from the determination of Majority Lenders.

“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property that involves the payment of consideration by the
Borrower and the Consolidated Restricted Subsidiaries in excess of $25,000,000
in the aggregate during a fiscal quarter.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, or condition
(financial or otherwise) of the Borrower and the other Loan Parties taken as a
whole, (b) the ability of the Borrower individually, or the other Loan Parties,
taken as a whole, to perform any of its or their obligations under any Loan
Document, (c) the validity or enforceability of any Loan Document or (d) the
rights and remedies of or benefits available to the Administrative Agent, any
other Agent, the Issuing Bank or any Lender under any Loan Document.

“Material Disposition” means any disposition of Property or series of related
dispositions of Property that yields gross proceeds to the Borrower or any of
the Consolidated Restricted Subsidiaries in excess of $25,000,000 in the
aggregate during a fiscal quarter.

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrower and the other Loan Parties in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any other Loan Party in
respect of any Swap Agreement at any time shall be the Swap Termination Value.

“Maturity Date” means December 19, 2021.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amount pursuant to
Section 2.06(b), (b) modified from time to time pursuant to Section 2.06(c), or
(c) modified from time to time pursuant to any assignment permitted by Section
12.04(b).

 

23



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgage” means the mortgages and deeds of trust described or referred to in
Exhibit E-1, and any other mortgages or deeds of trust burdening real or
immovable property that are now or hereafter executed and delivered by the
Borrower or any Restricted Subsidiary as security for the payment or performance
of the Indebtedness, as such mortgages or deeds of trust may be amended,
modified, supplemented or restated from time to time.

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of any
Mortgage.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

“New Borrowing Base Notice” has the meaning assigned such term in Section
2.07(d).

“NGP Group” means the Funds, WildHorse Investment Holdings, LLC so long as it is
Controlled by the Funds, Esquisto Investment Holdings, LLC so long as it is
Controlled by the Funds, Affiliates of any of the Funds (other than the
Borrower) and all NGP Portfolio Companies.

“NGP Party” means any member of the NGP Group.

“NGP Portfolio Companies” means, collectively, entities (existing and future)
that participate in the energy industry and are Controlled by an NGP Party
(other than the Borrower).

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, communitization, pooling agreements and
declarations of pooled units and the units created thereby (including, without
limitation, all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests and (g) all Properties, rights, titles,
interests and estates described or referred to above, including any and all
Property,

 

24



--------------------------------------------------------------------------------

real or personal, now owned or hereinafter acquired and situated upon, used,
held for use or useful in connection with the operating, working or development
of any of such Hydrocarbon Interests or Property (excluding drilling rigs,
automotive equipment, rental equipment or other personal Property which may be
on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non US jurisdiction); (b)
with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Participant Register” has the meaning set forth in Section 12.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Permitted Second Lien Debt” means Debt of the Loan Parties that may be incurred
under the Permitted Second Lien Debt Documents; provided that (a) the Borrower
shall be in pro forma compliance with all financial covenants set forth in
Section 9.01 before and after giving effect to such incurrence and the
contemporaneous repayment of any other Debt with the proceeds thereof, (b) no
Default or Event of Default shall exist or result therefrom, (c) no Borrowing
Base Deficiency results from such incurrence after giving effect to (i) any
automatic reduction in the Borrowing Base pursuant to Section 2.07(e) and
(ii) any mandatory prepayments made pursuant to Section 3.04(c), (d) such Debt
is secured solely by second priority Liens on the Collateral which Liens do not
have priority over the Liens securing the Indebtedness and which are subject to
the terms and conditions of the Intercreditor Agreement, (e) the maturity date
of the Permitted Second Lien Debt is at least 180 days after the Maturity Date,
and (f) the Permitted Second Lien Debt Documents do not contain (i) financial
covenants other than those contained in Section 9.01 (or incorporated herein by
reference) and such financial covenants are not more

 

25



--------------------------------------------------------------------------------

restrictive as to the Borrower than those contained in Section 9.01 (or
incorporated herein by reference) and (ii) other covenants and events of default
that are, taken as a whole, more restrictive with respect to the Loan Parties
than the covenants and Events of Default herein (as determined in good faith by
senior management of the Borrower).

“Permitted Second Lien Debt Documents” means, collectively, the indenture,
credit agreement or term loan agreement among the Borrower, the note holders or
lenders party thereto and the trustee or administrative agent thereunder, all
guarantees of Permitted Second Lien Debt, and all other agreements, documents or
instruments executed and delivered by any Loan Party in connection with, or
pursuant to, the incurrence of Permitted Second Lien Debt, as from time to time
amended, supplemented or restated in compliance with this Agreement.

“Permitted Senior Unsecured Notes” means those notes that may be issued by the
Borrower (or by any Loan Party as co-issuer); provided that (a) the Borrower
shall be in pro forma compliance with all financial covenants set forth in
Section 9.01 before and after giving effect to such issuance and the
contemporaneous repayment of any other Debt with the proceeds thereof, (b) no
Default or Event of Default shall exist or result therefrom, (c) no Borrowing
Base Deficiency results from such issuance after giving effect to (i) any
automatic reduction in the Borrowing Base pursuant to Section 2.07(e) and
(ii) any mandatory prepayments made pursuant to Section 3.04(c), and (d) such
notes shall: (i) be unsecured; (ii) not provide for any scheduled payment of
principal, scheduled mandatory Redemption or scheduled sinking fund payment on
or before the date that is at least 180 days following the Maturity Date in
effect at the time of issuance; (iii) not contain financial covenants other than
those contained in Section 9.01 (or incorporated herein by reference) and such
financial covenants shall not be more restrictive as to the Borrower than those
contained in Section 9.01 (or incorporated herein by reference); and (iv) not
contain other covenants and events of default that are, taken as a whole, more
restrictive with respect to the Loan Parties than the covenants and Events of
Default herein (as determined in good faith by senior management of the
Borrower).

“Permitted Senior Unsecured Notes Documents” means the Permitted Senior
Unsecured Notes, all guarantees thereof and all other agreements, documents or
instruments executed and delivered by any Loan Party in connection with, or
pursuant to, the issuance of Permitted Senior Unsecured Notes, as from time to
time amended, supplemented or restated in compliance with this Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, any other Loan Party or an ERISA Affiliate or (b) was at any
time during the six calendar years preceding the date hereof, sponsored,
maintained or contributed to by the Borrower or any other Loan Party or an ERISA
Affiliate.

“Platform” has the meaning assigned such term in Section 12.01(d).

 

26



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect at its principal office in
San Francisco; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective. Such
rate is set by the Administrative Agent as a general reference rate of interest,
taking into account such factors as the Administrative Agent may deem
appropriate; it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in Section
2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“Proved Developed Producing Reserves” has the meaning assigned such term in the
SPE Definitions.

“Proved Developed Non-Producing Reserves” has the meaning assigned such term in
the SPE Definitions.

“Proved Reserves” has the meaning assigned such term in the SPE Definitions.

“Proved Undeveloped Reserves” has the meaning assigned such term in the SPE
Definitions.

“Public Lender” has the meaning assigned such term in Section 12.01(d).

“Qualified ECP Guarantor” means, with respect to any Benefitting Guarantor, in
respect of any Swap Agreement, each Loan Party that, at the time the guaranty by
such Benefitting Guarantor of, or the grant by such Benefitting Guarantor of a
security interest or lien securing, obligations under such Swap Agreement is
entered into or becomes effective with respect to, or at any other time such
Benefitting Guarantor is by virtue of such guaranty or grant of a security
interest or lien otherwise deemed to enter into, such Swap Agreement,
constitutes an Eligible Contract Participant and can cause such Benefitting
Guarantor to qualify as an Eligible Contract Participant at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, satisfaction and discharge or defeasance or any other
acquisition or retirement for value (or the segregation of funds with respect to
any of the foregoing) of any such Debt. “Redeem” has the correlative meaning
thereto.

 

27



--------------------------------------------------------------------------------

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents,
trustees, administrators, managers, representatives and advisors (including
attorneys, accountants and experts) of such Person and such Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

“Required Lenders” means, (a) at any time while no Loan or LC Exposure is
outstanding, two or more Lenders having at least sixty-six and two-thirds
percent (66 2⁄3%) of the Aggregate Elected Commitment Amount; and (b) at any
time while any Loan or LC Exposure is outstanding, two or more Lenders holding
at least sixty-six and two-thirds percent (66 2⁄3%) of the outstanding aggregate
principal amount of the Loans and participation interests in Letters of Credit
(without regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)); provided that the Elected Commitment and the principal amount
of the Loans and participation interests in Letters of Credit of the Defaulting
Lenders (if any) shall be excluded from the determination of Required Lenders.

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st or July 1st
(or such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and the
Guarantors, together with a projection of the rate of production and future net
income, taxes, operating expenses and capital expenditures with respect thereto
as of such date, based upon pricing assumptions consistent with SEC reporting
requirements at the time of such report and reflecting Swap Agreements in place
with respect to such production.

“Resignation Effective Date” has the meaning assigned such term in Section
11.06(a).

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person and,
solely for purposes of requests and notices given pursuant to Article II, any
other officer of such Person so designated by any of the foregoing officers of
such Person in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Unless otherwise
specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

 

28



--------------------------------------------------------------------------------

Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of the other Loan Parties, or any payment (whether in cash,
securities or other Property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any of the other
Loan Parties or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any of the other Loan Parties.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and LC Exposure
at such time.

“Rolling Period” means (a) for the fiscal quarters ending on March 31, 2017,
June 30, 2017 and September 30, 2017, the period commencing on January 1, 2017
and ending on the last day of such applicable fiscal quarter and (b) for the
fiscal quarter ending on December 31, 2017, and for each fiscal quarter
thereafter, the period of four (4) consecutive fiscal quarters ending on the
last day of such applicable fiscal quarter.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Sanction(s)” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the United States government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

“Scheduled Redetermination” has the meaning assigned such term in Section
2.07(b).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Parties” means each Lender, each Issuing Bank, each Secured Swap
Provider, each Bank Products Provider, each Indemnified Party and any legal
owner, holder, assignee or pledgee of any of the Indebtedness.

 

29



--------------------------------------------------------------------------------

“Secured Swap Provider” means any (a) Person that is a party to a Swap Agreement
with the Borrower or any Guarantor that entered into such Swap Agreement before
or while such Person was a Lender or an Affiliate of a Lender, whether or not
such Person at any time ceases to be a Lender or an Affiliate of a Lender, as
the case may be, or (b) assignee of any Person described in clause (a) above so
long as such assignee is a Lender or an Affiliate of a Lender.

“Security Agreement” means a Pledge and Security Agreement among the Borrower,
the Guarantors and the Administrative Agent in substantially the form of Exhibit
E-3 (or otherwise in form and substance reasonably acceptable to the
Administrative Agent) granting Liens and a security interest on the Borrower’s
and Guarantors’ personal property constituting “Collateral” (as defined therein
and including, without limitation, Equity Interests in Restricted Subsidiaries)
in favor of the Administrative Agent for the benefit of the Secured Parties to
secure the Indebtedness, as the same may be further amended, modified,
supplemented or restated from time to time.

“Security Instruments” means the Guaranty Agreement, the Security Agreement, the
Account Control Agreements, the Mortgages and other agreements, instruments or
certificates described or referred to in Exhibit E-1, and any and all other
agreements, instruments, consents or certificates now or hereafter executed and
delivered by the Borrower or any Guarantor (other than Swap Agreements or
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Indebtedness pursuant to this Agreement) in
connection with, or as security for the payment or performance of the
Indebtedness, the Notes, this Agreement, or reimbursement obligations under the
Letters of Credit, as such agreements may be amended, modified, supplemented or
restated from time to time.

“Specified Acquisition” means

(a) any Affiliated Acquisition so long as, (i) at the time any Loan Party enters
into any Swap Agreements with respect to the reasonably anticipated projected
production from proved Oil and Gas Properties to be acquired in such Affiliated
Acquisition, the ratio of Availability to the then effective total Commitments
is at least 0.10 to 1.0, (ii) the aggregate volumes hedged with respect to the
reasonably anticipated projected production from proved Oil and Gas Properties
to be acquired in all pending Specified Acquisitions that have not yet been
consummated shall not exceed 15.0% of the Loan Parties’ reasonably anticipated
projected production from proved Oil and Gas Properties (without giving effect
to all such pending Specified Acquisitions), (iii) the Borrower has delivered
written notice to the Administrative Agent of the Loan Parties’ intent to enter
into such Swap Agreements not less than five Business Days prior to entering
into any Swap Agreements with respect to the reasonably anticipated projected
production from proved Oil and Gas Properties to be acquired in such Affiliated
Acquisition (which written notice shall include reserve engineering data and
such other information regarding such to-be-acquired Oil and Gas Properties and
such Affiliated Acquisition as the Administrative Agent may reasonably request),
and (iv) at the time any Loan Party enters into any Swap Agreements with respect
to the reasonably anticipated projected production from proved Oil and Gas
Properties to be acquired in such Affiliated Acquisition, no Swap Agreements
have been required to be Liquidated pursuant to Section 9.18(a)(ii) in the
immediately preceding 365-day period, and

 

30



--------------------------------------------------------------------------------

(b) any Acquisition (other than an Affiliated Acquisition) for which: (i) a
binding and enforceable purchase and sale agreement has been signed by a Loan
Party; (ii) at the time of the signing of the applicable purchase and sale
agreement, the ratio of Availability to the then effective total Commitments is
at least 0.10 to 1.0, and (iii) the aggregate volumes hedged with respect to the
reasonably anticipated projected production from proved Oil and Gas Properties
to be acquired in all pending Specified Acquisitions that have not yet been
consummated shall not exceed 15.0% of the Loan Parties’ reasonably anticipated
projected production from proved Oil and Gas Properties (without giving effect
to all such pending Specified Acquisitions).

“SPE Definitions” means with respect to any term, the definition thereof adopted
by the Board of Directors, Society for Petroleum Engineers (SPE) Inc., March
1997.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D). Such reserve percentages
shall include those imposed pursuant to Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person of which Equity Interests representing more than 50% of the equity
or more than 50% of the ordinary voting power (irrespective of whether or not at
the time Equity Interests of any other class or classes of such Person shall
have or might have voting power by reason of the happening of any contingency)
or, in the case of a partnership, any general partnership interests are, as of
such date, owned, controlled or held.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction (including floors, caps and collars) or option or
similar agreement, whether exchange traded, “over-the-counter” or otherwise,
involving, or settled by reference to, one or more rates, currencies,
commodities (including Emissions Credits), equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions (including any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) or Section 2(e) of the
Commodity Exchange Act); provided that no phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or the other Loan
Parties shall be a Swap Agreement. For the sole purposes of Section 9.18, the
term “Swap Agreement” shall be deemed to exclude purchased put options or floors
for Hydrocarbons that are not related to corresponding calls, collars or swaps
and with respect to which neither the Borrower nor any Restricted Subsidiary has
any payment obligation other than premiums and charges the total amount of which
are fixed and known at the time such transaction is entered into.

 

31



--------------------------------------------------------------------------------

“Swap Liquidation” means the sale, assignment, novation, liquidation, unwind or
termination of all or any part of any Swap Agreement (other than, in each case,
at its scheduled maturity).

“Swap Termination Value” means, in respect of any Swap Agreement, after taking
into account the effect of any legally enforceable netting agreement relating to
such Swap Agreement, (a) for any date on or after the date such Swap Agreement
has been closed out and the termination value determined in accordance
therewith, such termination value and (b) for any date prior to the date
referenced in clause (a), the amount determined as the mark-to-market value for
such Swap Agreement, as determined by the Borrower in good faith, so long as no
Event of Default has occurred and is continuing.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments pursuant to this Agreement, whether pursuant to
Section 2.06(b), Section 10.02 or otherwise.

“Total Commitments Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
total Commitments of the Lenders in effect on such day.

“Total Debt” means, as of any date, all Debt of the Borrower and the
Consolidated Restricted Subsidiaries.

“Transactions” means, with respect to (a) the Borrower, (i) the execution,
delivery and performance by the Borrower of this Agreement and each other Loan
Document to which it is a party, (ii) the Corporate Reorganization, (ii) the
Borrower IPO, (v) the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder, and (vi) the grant of Liens by the
Borrower on the Collateral pursuant to the Security Instruments, (b) each
Guarantor, (i) the execution, delivery and performance by such Guarantor of each
Loan Document to which it is a party, (ii) the guaranteeing of the Indebtedness
and the other obligations under the Guaranty Agreement by such Guarantor and
(iii) the grant of Liens by such Guarantor on the Collateral pursuant to the
Security Instruments, and (c) WHE, the execution, delivery and performance by
WHE of the CWEI Acquisition Documents and (ii) the consummation of the CWEI
Acquisition.

 

32



--------------------------------------------------------------------------------

“Transition Services Agreement” means the Transition Services Agreement dated
December 19, 2016 among the Borrower, Esquisto, CH4 Energy IV, LLC, a Delaware
limited liability company, PetroMax Operating Co., Inc., a Texas corporation,
and Crossing Rocks Energy, LLC, a Delaware limited liability company, as amended
on or prior to the Effective Date.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate, the LIBOR Market Index Rate
or the Adjusted LIBO Rate.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such on Schedule 7.14 or which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 9.24.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.03(f).

“WHE” means WHE AcqCo., LLC, a Delaware limited liability company.

“WHE Holdings” means WHE AcqCo Holdings, LLC, a Delaware limited liability
company.

“WHE Holdings Contribution” means the contribution by WHE Holdings of all of the
Equity Interests in WHE to the Borrower.

“WHE Management Equity Issuance” means the issuance by WHE Holdings of
management incentive units in WHE Holdings to certain officers and employee of
the Borrower.

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly-Owned Subsidiaries.

“WildHorse” means WildHorse Resources II, LLC, a Delaware limited liability
company.

“WildHorse Exchange” means the exchange of all of the Equity Interests owned by
the relevant Funds and WildHorse Management in WildHorse for equivalent Equity
Interests in WildHorse Investment Holdings.

“WildHorse Holdings” means WHR Holdings, LLC, a Delaware limited liability
company.

“WildHorse Holdings Contribution” means the contribution by WildHorse Holdings
of all of the Equity Interests in WildHorse to Borrower.

 

33



--------------------------------------------------------------------------------

“WildHorse Investment Holdings” means WildHorse Investment Holdings, LLC, a
Delaware limited liability company.

“WildHorse Investment Holdings Contribution” means the contribution by WildHorse
Investment Holdings of all of the Equity Interests in WildHorse to WildHorse
Holdings.

“WildHorse Management” means the individual founders and employees and other
individuals who initially formed Wildhorse.

“WildHorse Management Equity Issuance” means the issuance by WildHorse Holdings
of management incentive units in WildHorse Holdings to certain officers and
employee of the Borrower.

“WildHorse Properties” means all of the Oil and Gas Properties of WildHorse set
forth on the Initial Reserve Report.

“Withholding Agent” means the Borrower, any Guarantor or the Administrative
Agent.

“Write-Down and Conversion Powers” means the write-down and conversion powers of
the applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule.

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” as used in this Credit Agreement shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth in the Loan Documents),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Annexes, Exhibits and Schedules to,
this Agreement. No provision of this Agreement or any other Loan Document shall
be interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

 

34



--------------------------------------------------------------------------------

Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a) or (b); provided that,
unless the Borrower and the Majority Lenders shall otherwise agree in writing,
no such change shall modify or affect the manner in which compliance with the
covenants contained herein is computed such that all such computations shall be
conducted utilizing financial information presented consistently with prior
periods. Notwithstanding anything herein to the contrary, for the purposes of
calculating any of the ratios tested under Section 9.01, and the components of
each of such ratios, all Subsidiaries that are not Guarantors, and their
subsidiaries (including their assets, liabilities, income, losses, cash flows,
and the elements thereof) shall be excluded, except for any cash dividends or
distributions actually paid by any such Person or any of its subsidiaries to the
Borrower or any Guarantor, which shall be deemed to be income to the Borrower or
such Guarantor when actually received by it.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower during the Availability Period
in an aggregate principal amount that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the total
Revolving Credit Exposures exceeding the total Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, repay and reborrow the Loans.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03 and Section 5.06, each Borrowing
shall be comprised entirely of ABR Loans, LIBOR Market Index Loans or Eurodollar
Loans as the Borrower may request in accordance herewith. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

35



--------------------------------------------------------------------------------

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000. At the time that
each ABR Borrowing or LIBOR Market Index Borrowing is made, such Borrowing shall
be in an aggregate amount that is an integral multiple of $500,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.08(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten Eurodollar
Borrowings outstanding. Notwithstanding any other provision of this Agreement,
the Borrower shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

(d) Notes. Upon request of any Lender, the Loans made by each such Lender shall
be evidenced by a single promissory note of the Borrower in substantially the
form of Exhibit A, dated, in the case of (i) any Lender party hereto as of the
date of this Agreement, as of the date of this Agreement, (ii) any Lender that
becomes a party hereto pursuant to an Assignment and Assumption, as of the
effective date of the Assignment and Assumption or (iii) any Lender that
increases or decreases its Elected Commitment or Maximum Credit Amount for any
reason (whether pursuant to Section 2.06, Section 12.04(b) or otherwise) or
becomes a party hereto in connection with an increase in the Aggregate Elected
Commitment Amount pursuant to Section 2.06(c), as of the effective date of such
increase or decrease, as applicable, payable to such Lender in a principal
amount equal to its Maximum Credit Amount as in effect on such date after giving
effect to such increase or decrease, as applicable, and otherwise duly
completed. The date, amount, Type, interest rate and, if applicable, Interest
Period of each Loan made by each Lender, and all payments made on account of the
principal thereof, shall be recorded by such Lender on its books for its Note,
and, prior to any transfer, may be endorsed by such Lender on a schedule
attached to such Note or any continuation thereof or on any separate record
maintained by such Lender. Failure to make any such notation or to attach a
schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by (A) telephone; provided that
any telephone notice must be confirmed promptly by delivery to the
Administrative Agent of a Borrowing Request Notice or (B) delivering a Borrowing
Request Notice, in the case of a Eurodollar Borrowing, not later than 12:00
noon, New York City time, three Business Days before the date of the proposed
Borrowing or in the case of an ABR Borrowing or a LIBOR Market Index Borrowing,
not later than 11:00 a.m., New York City time, on the date of the proposed
Borrowing; provided that no such notification shall be required for any deemed
request of an ABR Borrowing to finance the reimbursement of an LC Disbursement
as provided in Section 2.08(e). Each such telephonic Borrowing Request and
Borrowing Request Notice shall be irrevocable. Each such telephonic Borrowing
Request and Borrowing Request Notice shall specify the following information in
compliance with Section 2.02:

(a) the aggregate amount of the requested Borrowing;

 

36



--------------------------------------------------------------------------------

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing, a LIBOR Market Index
Borrowing or a Eurodollar Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(e) the amount of the then effective Borrowing Base, the amount of the then
effective Aggregate Elected Commitment Amount, the current total Revolving
Credit Exposures (without regard to the requested Borrowing) and the pro forma
total Revolving Credit Exposures (giving effect to the requested Borrowing);

(f) certifying that the principal amount of such Borrowing plus the aggregate
amount of cash and Cash Equivalents (other than Excluded Cash) of the Borrower
and the Consolidated Restricted Subsidiaries at the time of such Borrowing
(before giving effect thereto) does not exceed the Excess Cash Threshold; and

(g) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
total Commitments (i.e., the least of (x) the Aggregate Maximum Credit Amount,
(y) the then effective Borrowing Base and (z) the Aggregate Elected Commitment
Amount).

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

 

37



--------------------------------------------------------------------------------

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by (A) telephone; provided that any telephone notice must be confirmed
promptly by delivery to the Administrative Agent of an Interest Election Request
Notice or (B) an Interest Election Request Notice by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request and
Interest Election Request Notice shall be irrevocable.

(c) Information in Interest Election Requests. Each telephonic Interest Election
Request and Interest Election Request Notice shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a LIBOR Market
Index Borrowing or a Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default and Borrowing Base Deficiencies on Interest Election. If the Borrower
fails to deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if an Event of Default or a Borrowing Base
Deficiency has occurred and is continuing: (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

 

38



--------------------------------------------------------------------------------

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent and designated by the Borrower
in the applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(e) shall be
remitted by the Administrative Agent to the Issuing Bank. Nothing herein shall
be deemed to obligate any Lender to obtain the funds for its Loan in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for its Loan in any particular place or
manner.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amount;
Increase and Reduction of Aggregate Elected Commitment Amount.

(a) Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Maximum Credit Amount, the Borrowing Base or the Aggregate Elected Commitment
Amount is terminated or reduced to zero, then the Commitments shall terminate on
the effective date of such termination or reduction.

(b) Optional Termination and Reduction of Aggregate Maximum Credit Amount.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amount; provided that (A) each reduction of the
Aggregate Maximum Credit Amount shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000, (B) the Borrower shall not
terminate or reduce

 

39



--------------------------------------------------------------------------------

the Aggregate Maximum Credit Amount if (1) after giving effect to any concurrent
prepayment of the Loans in accordance with Section 3.04(c), the total Revolving
Credit Exposures would exceed the total Commitments or (2) the Aggregate Maximum
Credit Amount would be less than $10,000,000 (unless with respect to this clause
(2), the Aggregate Maximum Credit Amount is reduced to $0), and (C) upon any
reduction of the Aggregate Maximum Credit Amount that would otherwise result in
the Aggregate Maximum Credit Amount being less than the Aggregate Elected
Commitment Amount, the Aggregate Elected Commitment Amount shall be
automatically reduced (ratably among the Lenders in accordance with each
Lender’s Applicable Percentage) so that they equal the Aggregate Maximum Credit
Amount as so reduced.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amount under Section 2.06(b)(i)
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.06(b)(ii) shall be irrevocable; provided that a notice of
termination of the Aggregate Maximum Credit Amount delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or other agreements, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Aggregate Maximum Credit Amount shall be permanent and may not be
reinstated. Each reduction of the Aggregate Maximum Credit Amount shall be made
ratably among each Lender’s Maximum Credit Amount in accordance with each
Lender’s Applicable Percentage (and Annex I shall be deemed amended to reflect
such amendments to each Lender’s Maximum Credit Amount and the Aggregate Maximum
Credit Amount).

(c) Increases, Reductions and Terminations of Aggregate Elected Commitment
Amount.

(i) Subject to the conditions set forth in Section 2.06(c)(ii), the Borrower may
increase the Aggregate Elected Commitment Amount then in effect by increasing
the Elected Commitment of one or more existing Lenders (each such Lender, an
“Increasing Lender”) and/or causing one or more Persons acceptable to the
Administrative Agent and that at such time are not Lenders to become a Lender
(each such Person that is not at such time a Lender and becomes a Lender, an
“Additional Lender”). Notwithstanding anything to the contrary contained in this
Agreement, in no case shall an Additional Lender be the Borrower, an Affiliate
of the Borrower or a natural person.

 

40



--------------------------------------------------------------------------------

(ii) Any increase in the Aggregate Elected Commitment Amount shall be subject to
the following additional conditions:

(A) such increase shall not be less than $50,000,000 unless (1) the
Administrative Agent otherwise consents or (2) prior to giving effect to such
increase, the Borrowing Base exceeds the Aggregate Elected Commitment Amount by
less than $50,000,000 and after giving effect to such increase, the Aggregate
Elected Commitment Amount will equal the Borrowing Base, and no such increase
shall be permitted if after giving effect thereto the Aggregate Elected
Commitment Amount exceeds the Borrowing Base then in effect;

(B) following any Scheduled Redetermination Date, the Borrower may not increase
the Aggregate Elected Commitment Amount more than once before the next Scheduled
Redetermination Date, it being understood that the Aggregate Elected Commitment
Amount may also be increased on any Scheduled Redetermination Date (for the sake
of clarity, all increases in the Aggregate Elected Commitment Amount effective
on a single date shall be deemed a single increase in the Aggregate Elected
Commitment Amount for purposes of this Section 2.06(c)(ii)(B));

(C) no Default shall have occurred and be continuing on the effective date of
such increase;

(D) on the effective date of such increase, no Eurodollar Borrowings shall be
outstanding or if any Eurodollar Borrowings are outstanding, then the effective
date of such increase shall be the last day of the Interest Period in respect of
such Eurodollar Borrowings unless the Borrower pays compensation required by
Section 5.02;

(E) no Lender’s Elected Commitment may be increased without the consent of such
Lender;

(F) subject to Section 2.06(c)(ix) below, if the Borrower elects to increase the
Aggregate Elected Commitment Amount by increasing the Elected Commitment of one
or more Lenders, the Borrower and each such Increasing Lender shall execute and
deliver to the Administrative Agent a certificate substantially in the form of
Exhibit H (an “Elected Commitment Increase Certificate”) and the Borrower shall
pay any applicable fees as may have been agreed to between the Borrower, such
Increasing Lender and/or the Administrative Agent;

(G) if the Borrower elects to increase the Aggregate Elected Commitment Amount
by causing one or more Additional Lenders to become a party to this Agreement,
then the Borrower and each such Additional Lender shall execute and deliver to
the Administrative Agent a certificate substantially in the form of Exhibit I
(an “Additional Lender Certificate”), together with an Administrative
Questionnaire and a processing and recordation fee of $3,500 for each Additional
Lender, which shall be payable by the Borrower to the Administrative Agent
unless waived by the Administrative Agent, and the Borrower shall (1) if
requested by any Additional Lender, deliver a Note payable to the order of such
Additional Lender in a principal amount equal to its Maximum Credit Amount, and
otherwise duly completed and (2) pay any applicable fees as may have been agreed
to between the Borrower, any Additional Lender and/or the Administrative Agent;
and

 

41



--------------------------------------------------------------------------------

(H) the Borrower shall, or shall cause the Guarantors to, execute and deliver
such other documents, certificates and/or legal opinions, if any, as reasonably
requested by the Administrative Agent in connection with such increase.

(iii) Subject to acceptance and recording thereof pursuant to Section
2.06(c)(iv), from and after the effective date specified in the Elected
Commitment Increase Certificate or the Additional Lender Certificate (or if any
Eurodollar Borrowings are outstanding, then the last day of the Interest Period
in respect of such Eurodollar Borrowings, unless the Borrower has paid
compensation required by Section 5.02): (A) the amount of the Aggregate Elected
Commitment Amount shall be increased as set forth therein, and (B) in the case
of an Additional Lender Certificate, any Additional Lender party thereto shall
be a party to this Agreement and have the rights and obligations of a Lender
under this Agreement and the other Loan Documents. In addition, each Increasing
Lender and Additional Lender shall be deemed to have purchased a pro rata
portion of the outstanding Loans (and participation interests in Letters of
Credit) of each of the other Lenders (and such Lenders hereby agree to sell and
to take all such further action to effectuate such sale) such that each Lender
(including any Increasing Lender and any Additional Lender) shall hold its
Applicable Percentage of the outstanding Loans (and participation interests in
Letters of Credit) after giving effect to the increase in the Aggregate Elected
Commitment Amount and the resulting modification of each Lender’s Applicable
Percentage and Maximum Credit Amount pursuant to Section 2.06(c)(v).

(iv) Upon its receipt of a duly completed Elected Commitment Increase
Certificate or an Additional Lender Certificate, executed by the Borrower and
the Lender or by the Borrower and the Additional Lender party thereto, as
applicable, the processing and recording fee referred to in Section 2.06(c)(ii),
the Administrative Questionnaire referred to in Section 2.06(c)(ii) and the
break-funding payments from the Borrower, if any, required by Section 5.02, if
applicable, the Administrative Agent shall accept such Elected Commitment
Increase Certificate or Additional Lender Certificate and record the information
contained therein in the Register required to be maintained by the
Administrative Agent pursuant to Section 12.04(b)(iv). No increase in the
Aggregate Elected Commitment Amount shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section 2.06(c)(iv).

(v) Upon any increase in the Aggregate Elected Commitment Amount pursuant to
this Section 2.06(c), (A) each Lender’s Applicable Percentage shall be
automatically deemed amended to the extent necessary so that each such Lender’s
Applicable Percentage equals the percentage of the Aggregate Elected Commitment
Amount represented by such Lender’s Elected Commitment, in each case after
giving effect to such increase, (B) each Lender’s Maximum Credit Amount shall be
automatically deemed amended to the extent necessary so that each Lender’s
Maximum Credit Amount equals such Lender’s Applicable Percentage, after giving
effect to any adjustments thereto pursuant to the foregoing clause (A), of the
Aggregate Maximum

 

42



--------------------------------------------------------------------------------

Credit Amount, (C) Annex I to this Agreement shall be deemed amended to reflect
the Elected Commitment of any Increasing Lender and any Additional Lender, and
any changes in the Lenders’ respective Applicable Percentages and Maximum Credit
Amounts pursuant to the foregoing clauses (A) and (B), and (D) the Borrower
shall execute and deliver new Notes to the extent required under Section
2.02(d).

(vi) The Borrower may from time to time terminate or reduce the Aggregate
Elected Commitment Amount; provided that (A) each reduction of the Aggregate
Elected Commitment Amount shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 and (B) the Borrower shall not reduce
the Aggregate Elected Commitment Amount if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 3.04(c), the total
Revolving Credit Exposures would exceed the Aggregate Elected Commitment Amount.

(vii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Elected Commitment Amount under Section
2.06(c)(vi) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(c)(vii) shall be irrevocable. Any
termination or reduction of the Aggregate Elected Commitment Amount shall be
permanent and may not be reinstated, except pursuant to Section 2.06(c)(i). Each
reduction of the Aggregate Elected Commitment Amount shall be made ratably among
each Lender’s Elected Commitment in accordance with each Lender’s Applicable
Percentage (and Annex I shall be deemed amended to reflect such amendments to
each Lender’s Elected Commitment and the Aggregate Elected Commitment Amount).

(viii) Upon any redetermination or other adjustment in the Borrowing Base
pursuant to this Agreement that would otherwise result in the Borrowing Base
becoming less than the Aggregate Elected Commitment Amount, the Aggregate
Elected Commitment Amount shall be automatically reduced (ratably among the
Lenders in accordance with each Lender’s Applicable Percentage) so that they
equal such redetermined Borrowing Base (and Annex I shall be deemed amended to
reflect such amendments to each Lender’s Elected Commitment and the Aggregate
Elected Commitment Amount).

(ix) Contemporaneously with any increase in the Borrowing Base pursuant to this
Agreement, if (A) the Borrower elects to increase the Aggregate Elected
Commitment Amount and (B) each Lender has consented to such increase in its
Elected Commitment, then the Aggregate Elected Commitment Amount shall be
increased (ratably among the Lenders in accordance with each Lender’s Applicable
Percentage) by the amount requested by the Borrower (subject to the limitations
set forth in Section 2.06(c)(ii)(A)) without the requirement that any Lender
deliver an Elected Commitment Increase Certificate, and Annex I shall be deemed
amended to reflect such amendments to each Lender’s Elected Commitment and the
Aggregate Elected Commitment Amount. The Administrative Agent shall record the
information regarding such increases in the Register required to be maintained
by the Administrative Agent pursuant to Section 12.04(b)(iv).

 

43



--------------------------------------------------------------------------------

Section 2.07 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Effective Date
to but excluding the first Redetermination Date, the amount of the Borrowing
Base shall be $450,000,000. Notwithstanding the foregoing, the Borrowing Base
may be subject to further adjustments from time to time pursuant to Section
2.07(e), Section 2.07(f), or Section 8.13(c).

(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.07 (a “Scheduled
Redetermination”), and, subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Agents, the
Issuing Bank and the Lenders on or about April 1st and October 1st of each year
(or, in each case, such date promptly thereafter as reasonably practicable),
commencing April 1, 2017. In addition, (i) the Borrower may, by notifying the
Administrative Agent thereof, elect to cause the Borrowing Base to be
redetermined between Scheduled Redeterminations (A) up to two times per fiscal
year and (B) in addition to the unscheduled redeterminations the Borrower may
request pursuant to the foregoing clause (A), contemporaneously with the
consummation of any Material Acquisition, and (ii) the Administrative Agent may,
at the direction of the Required Lenders, by notifying the Borrower thereof, up
to two times per fiscal year elect to cause the Borrowing Base to be
redetermined between Scheduled Redeterminations (each such redetermination, an
“Interim Redetermination”) in accordance with this Section 2.07.

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 8.12(a) and (c), and, in the case of an Interim Redetermination,
pursuant to Section 8.12(b) and (c), and (B) such other reports, data and
supplemental information, including, without limitation, the information
provided pursuant to Section 8.12(c), as may, from time to time, be reasonably
requested by the Majority Lenders (the Reserve Report, such certificate and such
other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall, in its sole discretion, propose a new
Borrowing Base (the “Proposed Borrowing Base”) based upon such information and
such other information (including, without limitation, the status of title
information with respect to the Oil and Gas Properties as described in the
Engineering Reports and the existence of any other Debt, the Loan Parties’ other
assets, liabilities, fixed charges, cash flow, business, properties, prospects,
management and ownership, hedged and unhedged exposure to price, price and
production scenarios, interest rate and operating cost changes) as the
Administrative Agent deems appropriate in its sole discretion and consistent
with its normal and customary oil and gas lending criteria as it exists at the
particular time. In no event shall the Proposed Borrowing Base exceed the
Aggregate Maximum Credit Amount;

 

44



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”) after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.07(c)(i); and

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved by all of the Lenders as provided in this Section
2.07(c)(iii); and any Proposed Borrowing Base that would decrease or maintain
the Borrowing Base then in effect must be approved by the Required Lenders as
provided in this Section 2.07(c)(iii). Upon receipt of the Proposed Borrowing
Base Notice, each Lender shall have 15 days to agree with the Proposed Borrowing
Base or disagree with the Proposed Borrowing Base by proposing an alternate
Borrowing Base. If at the end of such 15-day period, all of the Lenders, in the
case of a Proposed Borrowing Base that would increase the Borrowing Base then in
effect, or the Required Lenders, in the case of a Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect, have approved, as
aforesaid, then the Proposed Borrowing Base shall become the new Borrowing Base,
effective on the date specified in Section 2.07(d). If, however, at the end of
such 15-day period, all of the Lenders or the Required Lenders, as applicable,
have not approved, as aforesaid, then the Administrative Agent shall poll the
Lenders to ascertain the highest Borrowing Base then acceptable to (x) in the
case of a decrease or reaffirmation, a number of Lenders sufficient to
constitute the Required Lenders and (y) in the case of an increase, all of the
Lenders, and such amount shall become the new Borrowing Base, effective on the
date specified in Section 2.07(d).

(d) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved by all of the Lenders or the Required Lenders, as
applicable, pursuant to Section 2.07(c)(iii), the Administrative Agent shall
notify the Borrower and the Lenders of the amount of the redetermined Borrowing
Base (the “New Borrowing Base Notice”), and such amount shall become the new
Borrowing Base, effective and applicable to the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders:

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then on or about the April 1st or October 1st (or, in each case, such date
promptly thereafter as reasonably practicable), as applicable, following such
notice, or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to Section
8.12(a) and (c) in a timely and complete manner, then on the Business Day next
succeeding delivery of such notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.

 

45



--------------------------------------------------------------------------------

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 2.07(f), or
Section 8.13(c), whichever occurs first. Notwithstanding the foregoing, no
Scheduled Redetermination or Interim Redetermination shall become effective
until the New Borrowing Base Notice related thereto is received by the Borrower.

(e) Automatic Reduction of Borrowing Base – Issuance of Permitted Senior
Unsecured Notes or Permitted Second Lien Debt. In addition to other automatic
reductions of the Borrowing Base set forth herein, if any Loan Party shall at
any time issue Permitted Senior Unsecured Notes or incur Permitted Second Lien
Debt, then the Borrowing Base shall automatically be decreased upon such
issuance or incurrence by an amount equal to 25% of the amount equal to the
excess, if any, of (x) the principal amount of such Permitted Senior Unsecured
Notes issued in such issuance or Permitted Second Lien Debt incurred in such
incurrence, as applicable, over (y) the sum of (1) the principal amount of then
existing Permitted Senior Unsecured Notes and Permitted Second Lien Debt
refinanced or replaced by such Permitted Senior Unsecured Notes or Permitted
Second Lien Debt plus (2) accrued interest, applicable premiums payable and
transaction expenses incurred in connection therewith. Any such decrease in the
Borrowing Base shall occur without any vote of Lenders or action by
Administrative Agent. Upon any such redetermination, the Administrative Agent
shall promptly deliver a New Borrowing Base Notice to the Borrower and the
Lenders.

(f) Automatic Reduction of the Borrowing Base – Asset Dispositions or Swap
Liquidations. In addition to the other automatic reductions of the Borrowing
Base set forth herein, if at any time the aggregate Borrowing Base Value of Oil
and Gas Properties sold or disposed of pursuant to Section 9.12(d), together
with the Swap Agreements in respect of commodities Liquidated, in any period
between redeterminations of the Borrowing Base, exceeds seven and one-half
percent (7.5%) of the Borrowing Base as of the last redetermination, then the
Borrowing Base shall be automatically reduced, effective immediately upon such
sale, disposition or Swap Liquidation by an amount equal to the Borrowing Base
Value of such Properties sold or disposed of and Swap Agreements in respect of
commodities Liquidated and such new Borrowing Base shall be effective and
applicable to the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders until the next redetermination or modification of the Borrowing Base
pursuant to this Agreement; provided that for purposes of this Section 2.07(f),
a Swap Agreement shall not be deemed to have been Liquidated if, (x) such Swap
Agreement is novated from the existing counterparty to an Approved Counterparty,
with the Borrower or the applicable Loan Party being the “remaining party” for
purposes of such novation, (y) such Swap Agreement would have matured pursuant
to its terms on or prior to the scheduled effective date of the next Scheduled
Redetermination or (z) upon its termination, it is replaced, in a substantially
contemporaneous transaction, with one or more Swap Agreements with approximately
the same mark-to-market value and without net cash payments to any Loan Party
(taking into consideration any cash payments by any Loan Party) in connection
therewith (excluding for purposes of this clause (z) any Swap Agreement that
pursuant to its terms would have matured on or prior to the scheduled effective
date of the next Scheduled Redetermination). Such decrease in the Borrowing Base
shall occur without any vote of Lenders or action by Administrative Agent. Upon
any such redetermination, the Administrative Agent shall promptly deliver a New
Borrowing Base Notice to the Borrower and the Lenders.

 

46



--------------------------------------------------------------------------------

Section 2.08 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of dollar denominated Letters of Credit for its own
account or for the account of any of the Guarantors, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period; provided that the Borrower may
not request the issuance, amendment, renewal or extension of Letters of Credit
hereunder if a Borrowing Base Deficiency exists at such time or would exist as a
result thereof. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not less than five Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice:

(i) requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

(iv) specifying the amount of such Letter of Credit;

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vi) specifying the amount of the then effective Borrowing Base and the then
effective Aggregate Elected Commitment Amount and whether a Borrowing Base
Deficiency exists at such time, the current total Revolving Credit Exposures
(without regard to the requested Letter of Credit or the requested amendment,
renewal or extension of an outstanding Letter of Credit) and the pro forma total
Revolving Credit Exposures (giving effect to the requested Letter of Credit or
the requested amendment, renewal or extension of an outstanding Letter of
Credit).

Each notice shall constitute a representation by the Borrower that after giving
effect to the requested issuance, amendment, renewal or extension, as
applicable, (x) the LC Exposure shall not exceed the LC Commitment and (y) the
total Revolving Credit Exposures shall not exceed the total Commitments (i.e.
the least of (A) the Aggregate Maximum Credit Amount, (B) the

 

47



--------------------------------------------------------------------------------

then effective Borrowing Base and (C) the Aggregate Elected Commitment Amount).
No letter of credit issued by the Issuing Bank (if the Issuing Bank is not the
Administrative Agent) shall be deemed to be a “Letter of Credit” issued under
this Agreement unless the Issuing Bank has requested and received written
confirmation from the Administrative Agent that the representations by Borrower
contained in the foregoing clauses (x) and (y) are true and correct.

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit; provided that, in the event of any conflict
between such application and the terms of the Loan Documents, the terms of the
Loan Documents shall control.

The Issuing Bank shall not be under any obligation to issue any Letter of Credit
if: (x) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing the Letter of Credit, or any law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the Issuing
Bank with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the Issuing Bank in good faith deems material to it, or (y) the
issuance of the Letter of Credit would violate one or more policies of the
Issuing Bank applicable to letters of credit generally.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal, which renewal
may be provided for in the initial Letter of Credit, or extension thereof, one
year after such renewal or extension) and (ii) the date that is five Business
Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.08(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default, the existence of a Borrowing Base Deficiency or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

48



--------------------------------------------------------------------------------

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, (i) on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that the Borrower shall, subject to the conditions to Borrowing set
forth herein, be deemed to have requested, and the Borrower does hereby request
under such circumstances, that such payment be financed with an ABR Borrowing in
an equivalent amount and, to the extent so financed, the Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this Section
2.08(e), the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this Section
2.08(e) to reimburse the Issuing Bank, then to such Lenders and the Issuing Bank
as their interests may appear. Any payment made by a Lender pursuant to this
Section 2.08(e) to reimburse the Issuing Bank for any LC Disbursement (other
than the funding of ABR Loans as contemplated above) shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence

 

49



--------------------------------------------------------------------------------

arising from causes beyond the control of the Issuing Bank; provided that the
foregoing shall not be construed to excuse the Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised all requisite care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.08(e) to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

 

50



--------------------------------------------------------------------------------

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j), or (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), then the Borrower shall deposit, in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to, in the case of
an Event of Default, the LC Exposure, and in the case of a payment required by
Section 3.04(c), the amount of such excess as provided in Section 3.04(c), as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower or any Loan Party described in Section 10.01(h) or
Section 10.01(i). The Borrower hereby grants to the Administrative Agent, for
the benefit of the Issuing Bank and the Lenders, an exclusive first priority and
continuing perfected security interest in and Lien on such account and all cash,
checks, drafts, certificates and instruments, if any, from time to time
deposited or held in such account, all deposits or wire transfers made thereto,
any and all investments purchased with funds deposited in such account, all
interest, dividends, cash, instruments, financial assets and other Property from
time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor. The Borrower’s obligation to deposit amounts pursuant
to this Section 2.08(j) shall be absolute and unconditional, without regard to
whether any beneficiary of any such Letter of Credit has attempted to draw down
all or a portion of such amount under the terms of a Letter of Credit, and, to
the fullest extent permitted by applicable law, shall not be subject to any
defense or be affected by a right of set-off, counterclaim or recoupment which
the Borrower or any of its Subsidiaries may now or hereafter have against any
such beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever. Such deposit shall be held as collateral
securing the payment and performance of the Borrower’s and the Guarantor’s
obligations under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and reasonable discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
obligations of the Borrower and the Guarantors under this Agreement or the other
Loan Documents. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, and
the Borrower is not otherwise required to pay to the Administrative Agent the
excess attributable to an LC Exposure in connection with any prepayment pursuant
to Section 3.04(c), then such amount (to the extent not applied as

 

51



--------------------------------------------------------------------------------

aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived. If the Borrower is required to
pay to the Administrative Agent as cash collateral the excess attributable to an
LC Exposure in connection with any prepayment pursuant to Section 3.04(c), then
upon the expiration or termination of any Letter of Credit, so long as no Event
of Default is then continuing, and so long as the Borrower does not have any
obligation at such time to deposit cash collateral pursuant to Section 2.09, the
Administrative Agent shall return to the Borrower, within three Business Days
after such expiration or termination, all or such portion of any such cash
collateral (to the extent not previously applied as aforesaid) as exceeds the
excess, if any, of the total of the then existing Revolving Credit Exposures
over the total Commitments then in effect.

(k) Applicability of ISP. Unless otherwise expressly agreed by the Issuing Bank
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each Letter of Credit. Notwithstanding the foregoing, the Issuing Bank shall not
be responsible to the Borrower for, and the Issuing Bank’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the
Issuing Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the law or any order of a jurisdiction where the Issuing Bank or the
beneficiary is located, the practice stated in the ISP or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade – International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

(l) Calculation of Maximum Stated Amount. For all purposes of this Agreement,
the amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

Section 2.09 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, and any LC Exposure
exists at the time a Lender becomes a Defaulting Lender, then:

(a) all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 6.02 are
satisfied at such time;

(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent, cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(a) above) in accordance with the procedures set forth in Section 2.08(j) for so
long as such LC Exposure is outstanding;

 

52



--------------------------------------------------------------------------------

(c) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to this Section 2.09, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 3.05(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized;

(d) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this Section 2.09, then the fees payable to the Lenders pursuant to Section
3.05(a) and Section 3.05(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

(e) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.09, then, without prejudice to any rights
or remedies of the Issuing Bank or any Lender hereunder, all commitment fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such LC Exposure) under Section 3.05(a) and letter of credit fees payable
under Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to the Issuing Bank until such LC Exposure is cash collateralized
and/or reallocated.

Notwithstanding any provision of this Agreement to the contrary, so long as any
Lender is a Defaulting Lender, the Issuing Bank shall not be required to issue,
amend or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.08(j), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.09(a) (and any Defaulting Lender shall not
participate therein). Nothing in this Section 2.09 shall relieve any Defaulting
Lender from any liability it may have to the Administrative Agent, any Loan
Party, any non-Defaulting Lender, any Issuing Bank or any other Agent in
connection with any obligation any such Defaulting Lender has under this
Agreement.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.

Section 3.02 Interest.

(a) ABR Loans and LIBOR Market Index Loans. The Loans comprising each ABR
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Margin, but in no event to exceed the Highest Lawful Rate. The Loans comprising
each LIBOR Market Index Borrowing shall bear interest at the LIBOR Market Index
Rate plus the Applicable Margin, but in no event to exceed the Highest Lawful
Rate.

 

53



--------------------------------------------------------------------------------

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(c) Post-Default Rate and Borrowing Base Deficiency Rate. Notwithstanding the
foregoing, if an Event of Default has occurred and is continuing, or if any
principal of or interest on any Loan, including payments due resulting from
Borrowing Base Deficiencies or any fee or other amount payable by the Borrower
or any Guarantor hereunder or under any other Loan Document is not paid when
due, whether at stated maturity, upon acceleration or otherwise, and including
any payments in respect of a Borrowing Base Deficiency under Section 3.04(c),
then, all Loans outstanding, in the case of an Event of Default, and such
overdue amount, in the case of a failure to pay amounts when due, shall bear
interest, after as well as before judgment, at a rate per annum equal to two
percent (2%) plus the rate applicable to ABR Loans as provided in Section
3.02(a), but in no event to exceed the Highest Lawful Rate.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, LIBOR Market Index Rate, Adjusted LIBO Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error, and be binding upon the
parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b) the Administrative Agent is advised by the Majority Lenders that the LIBOR
Market Index Rate, Adjusted LIBO Rate or LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

54



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made either as an ABR Borrowing or at an alternate rate of
interest determined by the Majority Lenders as their cost of funds.

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by facsimile) or in such other
manner authorized by the Administrative Agent of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 12:00 p.m., New
York City time, three Business Days before the date of prepayment, or (ii) in
the case of prepayment of an ABR Borrowing or a LIBOR Market Index Borrowing,
not later than 12:00 p.m., New York City time, one Business Day before the date
of prepayment. Each such notice shall be irrevocable, shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid and shall otherwise be in a form reasonably acceptable to the
Administrative Agent; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.06(b), then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.06(b).
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 3.02.

(c) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amount pursuant to Section 2.06(b), or any reduction in the
Aggregate Elected Commitment Amount pursuant to Section 2.06(b) or Section
2.06(c), the total Revolving Credit Exposures exceeds the total Commitments,
then the Borrower shall (A) prepay the Borrowings on the date of such
termination or reduction in an aggregate principal amount equal to such excess,
and (B) if any excess remains after prepaying all of the Borrowings as a result
of an LC Exposure, pay to the Administrative Agent on behalf of the Lenders an
amount equal to such excess to be held as cash collateral as provided in Section
2.08(j).

 

55



--------------------------------------------------------------------------------

(ii) Upon any redetermination of the amount of the Borrowing Base in accordance
with Section 2.07 (other than Section 2.07(e) or Section 2.07(f)) or adjustment
to the amount of the Borrowing Base in accordance with Section 8.13(c), if a
Borrowing Base Deficiency exists, then the Borrower shall within 30 days
following receipt of the New Borrowing Base Notice in accordance with Section
2.07(d) or the date the adjustment occurs, as applicable, provide written notice
(the “Election Notice”) to the Administrative Agent stating the action which the
Borrower proposes to remedy such Borrowing Base Deficiency, and the Borrower
shall thereafter, at its option, (A) on the date of delivery of the Election
Notice, prepay the Borrowings in an aggregate principal amount sufficient to
eliminate such Borrowing Base Deficiency, (B) eliminate such Borrowing Base
Deficiency by making five consecutive mandatory prepayments of principal on the
Borrowings, each of which shall be in the amount of 1/5th of the amount of such
Borrowing Base Deficiency, with each such payment being due on the date that is
30 days, 60 days, 90 days, 120 days and 150 days, respectively, following the
Borrower’s receipt of the New Borrowing Base Notice in accordance with Section
2.07(d) or the date the adjustment occurs, as applicable, (C) within 30 days
following the delivery of the Election Notice, submit (and pledge as Mortgaged
Properties) additional Oil and Gas Properties owned by the Borrower or any
Guarantor for consideration in connection with the determination of the
Borrowing Base which the Administrative Agent and the Lenders deem sufficient in
their sole discretion to eliminate such Borrowing Base Deficiency, or (D) within
30 days following the delivery of the Election Notice, eliminate such excess
through a combination of prepayments and submission of additional Oil and Gas
Properties as set forth in subclauses (A) and (C) above. If any Borrowing Base
Deficiency remains after prepaying all of the Borrowings as a result of LC
Exposure, then the Borrower shall pay to the Administrative Agent on behalf of
the Lenders an amount equal to such remaining Borrowing Base Deficiency to be
held as cash collateral as provided in Section 2.08(j). The Borrower shall be
obligated to deposit such cash collateral amount within five Business Days
following its receipt of the New Borrowing Base Notice in accordance with
Section 2.07(d) or the date the adjustment occurs, as applicable; provided that
all payments required to be made pursuant to this Section 3.04(c)(ii) must be
made on or prior to the Termination Date.

(iii) Upon any adjustments to the Borrowing Base pursuant to Section 2.07(e) or
Section 2.07(f) if the total Revolving Credit Exposures exceeds the Borrowing
Base as adjusted, then the Borrower shall (A) prepay the Borrowings in an
aggregate principal amount equal to such excess, and (B) if any excess remains
after prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j). The Borrower shall be
obligated to make such prepayment and/or deposit of cash collateral on the date
of such issuance of Permitted Senior Unsecured Notes, such incurrence of
Permitted Second Lien Debt or such disposition or Liquidation, as applicable;
provided that all payments required to be made pursuant to this Section
3.04(c)(iii) must be made on or prior to the Termination Date.

(iv) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, second, ratably
to any LIBOR Market Index Borrowings then outstanding, and third to any
Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to such Eurodollar Borrowing in such order as the
Borrower may direct.

 

56



--------------------------------------------------------------------------------

(v) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(d) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

Section 3.05 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender (on a pro rata basis in accordance with each Lender’s
Applicable Percentage) a commitment fee, which shall accrue at the applicable
Commitment Fee Rate on the average daily amount of Availability during the
period from and including the date of this Agreement to but excluding the
Termination Date. Accrued commitment fees shall be payable in arrears on the
last day of March, June, September and December of each year and on the
Termination Date, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360
days, unless such computation would exceed the Highest Lawful Rate, in which
case commitment fees shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, (ii) to the Issuing Bank a fronting fee, which
shall accrue at the rate of 0.200% per annum on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure, provided that in no event
shall such fee be less than $500 during any quarter, and (iii) to the Issuing
Bank, for its own account, its standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the Termination Date and any such fees accruing
after the Termination Date shall be payable on demand. Any other fees payable to
the Issuing Bank pursuant to this Section 3.05(b) shall be payable within 10
Business Days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days, unless

 

57



--------------------------------------------------------------------------------

such computation would cause interest hereunder to exceed the Highest Lawful
Rate, in which case such participation and fronting fees shall be computed on
the basis of a year of 365 days (or 366 days in a leap year), and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent in the
Fee Letter.

(d) Defaulting Lender Fees. The Borrower shall not be obligated to pay the
Administrative Agent any Defaulting Lender’s ratable share of the fees described
in Sections 3.05(a) and (b) for the period commencing on the day such Defaulting
Lender becomes a Defaulting Lender and continuing for so long as such Lender
continues to be a Defaulting Lender.

(e) Elected Commitment Increase Fees. Any increase in a Lender’s Elected
Commitment may be conditioned upon the payment of an Elected Commitment increase
fee in an amount to be set forth in a separate written agreement

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 12:00 p.m., New York City time, on the date
when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim. Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except payments
to be made directly to the Issuing Bank as expressly provided herein and except
that payments pursuant to Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the

 

58



--------------------------------------------------------------------------------

parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 4.03 Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.05(a),
Section 2.08(d), Section 2.08(e), or Section 4.02 or otherwise hereunder, then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s

 

59



--------------------------------------------------------------------------------

obligations under such Sections until all such unsatisfied obligations are fully
paid. If at any time prior to the acceleration or maturity of the Loans, the
Administrative Agent shall receive any payment in respect of principal of a Loan
or a reimbursement of an LC Disbursement while one or more Defaulting Lenders
shall be party to this Agreement, the Administrative Agent shall apply such
payment first to the Borrowing(s) for which such Defaulting Lender(s) shall have
failed to fund its pro rata share until such time as such Borrowing(s) are paid
in full or each Lender (including each Defaulting Lender) is owed its Applicable
Percentage of all Loans then outstanding. After acceleration or maturity of the
Loans, all principal will be paid ratably as provided in Section 10.02(c).

Section 4.04 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Secured Parties of all of the
Borrower’s or each Guarantor’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Indebtedness and other
obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, (a) the Administrative Agent and the Lenders agree that they
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Administrative Agent and the Lenders will instead permit
such proceeds to be paid to the Borrower and the Guarantors and (b) the Lenders
hereby authorize the Administrative Agent to take such actions as may be
necessary to cause such proceeds to be paid to the Borrower and/or such
Guarantors.

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);

(ii) subject the Administrative Agent, any Lender or the Issuing Bank to any
Taxes (other than (A) Indemnified Taxes indemnified pursuant to Section 5.03 and
(B) Excluded Taxes) on its loans, loan principal, letters of credit, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

60



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy or liquidity),
then from time to time the Borrower will pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

(c) Certificates. A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or
(b) shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than 365 days
prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 365-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan or a LIBOR Market Index
Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, continue or prepay any Eurodollar Loan on
the date specified in any notice delivered pursuant hereto, or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 5.04(b), then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event (exclusive of
any lost profits or opportunity costs or processing or other related fees). In
the case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would

 

61



--------------------------------------------------------------------------------

have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 Business
Days after receipt thereof; provided that the Borrower shall not have any
obligation to make any payment for any loss, cost or expense incurred by a
Lender as a result of an event described in this Section 5.02 if such event
occurred more than 180 days prior to the date such Lender notifies the Borrower
of the amount thereof; provided further that, if such event giving rise to such
loss, cost or expense is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if an applicable Withholding Agent shall be required to
deduct or withhold any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholding (including deductions and withholding
applicable to additional sums payable under this Section 5.03(a)), the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions or
withholding been made, (ii) the Borrower or such Guarantor shall make such
deductions or withholding and (iii) the Withholding Agent shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) Payment of Other Taxes by the Borrower. The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent, such Lender or the Issuing Bank,
as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.03) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate of the Administrative Agent, a Lender or
the Issuing Bank as to the amount of such payment or liability under this
Section 5.03 shall be delivered to the Borrower and shall be conclusive absent

 

62



--------------------------------------------------------------------------------

manifest error; provided that the Borrower shall not have any obligation to
indemnify the Administrative Agent, such Lender or the Issuing Bank for any
amounts paid by the Administrative Agent, such Lender or the Issuing Bank under
this Section 5.03 more than two years prior to the date the Administrative
Agent, such Lender or the Issuing Bank notifies the Borrower of the amount of
such payment; provided further that, if such amounts paid by the Administrative
Agent, such Lender or the Issuing Bank are required to be paid retroactively,
then the two year period referred to above shall be extended to include the
period of retroactive effect thereof.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under any Loan Document shall deliver to the
Withholding Agent, at the time or times reasonably requested by the Withholding
Agent, such properly completed and executed documentation reasonably requested
by the Withholding Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Withholding Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Withholding Agent as will enable the Withholding Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 5.03(f)(ii)(A) and (ii)(B) and
Section 5.03(g) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

63



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a “United States person” as defined in Section 7701(a)(30) of the
Code,

(A) any Lender that is a “United States person” as defined in Section
7701(a)(30) of the Code shall deliver to the Withholding Agent on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Withholding Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Withholding Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Withholding Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or IRS
Form W-8BEN-E, as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable);
or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or IRS Form W-8BEN-E, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of

 

64



--------------------------------------------------------------------------------

Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-4 on behalf of each such direct and indirect partner; and

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Withholding Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Withholding Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Withholding Agent to determine the withholding or deduction required to be made.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Withholding Agent in writing of its
legal inability to do so.

(g) FATCA. If a payment made to a Lender under this Agreement would be subject
to United States Federal withholding tax imposed by FATCA if such Lender fails
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
5.03(g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Section 5.04 Mitigation Obligations; Replacement of Lenders.

(a) Designation of Different Lending Office. Each Lender may make any Loan or
incur any LC Exposure to the Borrower through any Lending Office, provided that
the exercise of this option shall not affect the obligation of the Borrower to
repay Loans and LC Disbursements in accordance with the terms of this Agreement.
If any Lender requests compensation under Section 5.01, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such

 

65



--------------------------------------------------------------------------------

designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 5.01, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, or if any Lender shall require that its Loans be made and/or
maintained as ABR Loans rather than Eurodollar Loans pursuant to Section 5.05,
or if any Lender becomes a Defaulting Lender hereunder, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04(b)), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements, accrued interest thereon, accrued
fees (subject to Section 3.05(d)) and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts), and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.01 or payments required to be made pursuant to Section 5.03,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Notwithstanding the foregoing, a Lender (other than a Defaulting
Lender) shall not be required to make any such assignment and delegation if such
Lender (or its Affiliate) is a Secured Swap Provider of any outstanding Swap
Agreements with any Loan Party (to the extent obligations under such Swap
Agreements constitute Indebtedness) the terms of which provide that it shall be
an “event of default” or “additional termination event” if such Secured Swap
Provider (or its Affiliate) shall cease to be a Lender hereunder, unless on or
prior thereto, all such Swap Agreements have been terminated or novated to
another Person and such Lender (or its Affiliate) shall have received payment of
all amounts, if any, payable to it in connection with such termination or
novation.

Section 5.05 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable Lending
Office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

 

66



--------------------------------------------------------------------------------

Section 5.06 Availability of LIBOR Market Index Loans. Notwithstanding any other
provision of this Agreement, in the event that any Lender determines in its sole
discretion that LIBOR Market Index Loans are not available to be made by it for
any reason (including, without limitation, as a result of such Loans becoming
illegal or such Lender determining that adequate and reasonable means do not
exist for determining the LIBOR Market Index Rate), then (a) such Lender shall
promptly notify the Borrower and the Administrative Agent thereof, (b) such
Lender and no other Lender shall be required to make LIBOR Market Index Loans
(and the Borrower shall not be entitled to request LIBOR Market Index Loans or
convert any other Loans into LIBOR Market Index Loans) until such Lender
notifies the Borrower and the Administrative Agent that LIBOR Market Index Loans
are again available to be made by such Lender, and (c) if such Lender so
requests by notice to the Borrower and the Administrative Agent, all LIBOR
Market Index Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 12.02):

(a) the Administrative Agent, the Arrangers and the Lenders shall have received
all commitment, facility and agency fees and all other fees and amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder (including, without limitation, the
reasonable fees and expenses of Vinson & Elkins L.L.P., counsel to the
Administrative Agent);

(b) the Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor setting forth
(i) resolutions of its board of directors (or comparable governing body) with
respect to the authorization of the Borrower or such Guarantor to execute and
deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the officers of the Borrower
or such Guarantor (y) who are authorized to sign the Loan Documents to which the
Borrower or such Guarantor is a party and (z) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the Organizational Documents of the Borrower and such Guarantor, certified
as being true and complete. The Administrative Agent and the Lenders may
conclusively rely on such certificate until the Administrative Agent receives
notice in writing from the Borrower to the contrary;

 

67



--------------------------------------------------------------------------------

(c) the Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Loan Parties;

(d) the Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party;

(e) the Administrative Agent shall have received duly executed Notes payable to
each Lender that has requested a Note pursuant to Section 2.02(d) in a principal
amount equal to its Maximum Credit Amount dated as of the date hereof;

(f) the Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments required as of the Effective Date, including
the Security Agreement, the Guaranty Agreement, the mortgages and the other
Security Instruments described on Exhibit E-1. In connection with the execution
and delivery of such Security Instruments, the Administrative Agent shall be
reasonably satisfied that the Security Instruments will, when properly recorded
(or when the applicable financing statements related thereto are properly filed
or such other actions needed to perfect are taken) create first priority,
(A) perfected Liens (subject only to Excepted Liens identified in clauses (a) to
(d) and (f) of the definition thereof, but subject to the provisos at the end of
such definition) on (i) at least 85% of the total value (as determined by the
Administrative Agent based on the present value of the Proved Reserves
attributable thereto using a 9% discount rate) of the Oil and Gas Properties
owned by Esquisto evaluated in the Initial Reserve Report and (ii) at least 75%
of the total value (as determined by the Administrative Agent based on the
present value of the Proved Reserves attributable thereto using a 9% discount
rate) of the Oil and Gas Properties owned by WildHorse and WHE evaluated in the
Initial Reserve Report, (B) perfected Liens (subject to Excepted Liens) on all
other Property purported to be pledged as collateral pursuant to the Security
Instruments, and (C) perfected Liens on all of the Accounts of the Loan Parties
(provided that the Liens on Excluded Accounts are not required to be perfected
by control as set forth herein).

(g) the Administrative Agent shall have received an opinion of Akin Gump Strauss
Hauer & Feld, LLP, special counsel to the Borrower and the Guarantors, and of
local counsel in Louisiana, in each case in form and substance reasonably
acceptable to the Administrative Agent and its counsel;

(h) the Administrative Agent shall have received a certificate of insurance
coverage of the Loan Parties evidencing that the Loan Parties are carrying
insurance in accordance with Section 7.12;

(i) the Administrative Agent shall have received title information as the
Administrative Agent may reasonably require satisfactory to the Administrative
Agent setting forth the status of title to at least 65% of the total value (as
determined by the Administrative Agent based on the present value of the Proved
Reserves attributable thereto using a 9% discount rate) of the Oil and Gas
Properties evaluated in the Initial Reserve Report;

 

68



--------------------------------------------------------------------------------

(j) the Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Borrower and the
Guarantors (including the WildHorse Properties, the Esquisto Properties and the
CWEI Acquisition Properties);

(k) the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying (i) that the Borrower has received all
consents and approvals required by Section 7.03, (ii) that the representations
and warranties of the Loan Parties set forth in this Agreement and in the other
Loan Documents are true and correct in all material respects on and as of the
Effective Date, except that (A) to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the Effective Date, such representations and warranties shall continue to be
true and correct in all material respects as of such specified earlier date and
(B) to the extent that any such representation and warranty is qualified by
materiality, such representation and warranty shall continue to be true and
correct in all respects, (iii) no Default or Event of Default then exists and
(iv) as to the matters described in Sections 6.01(q), 6.01(r), 6.01(t), 6.01(x)
and 6.01(y);

(l) the Administrative Agent shall have received the financial statements
referred to in Section 7.04(a) and the Initial Reserve Report accompanied by a
certificate covering the matters described in Section 8.12(c);

(m) the Administrative Agent shall have received appropriate UCC search
certificates and county-level real property record search results reflecting no
prior Liens encumbering the Properties of the Loan Parties (including the
WildHorse Properties, the Esquisto Properties and the CWEI Acquisition
Properties) for each jurisdiction requested by the Administrative Agent; other
than those being assigned or released on or prior to the Effective Date or Liens
permitted by Section 9.03;

(n) the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that (i) the Borrower is concurrently
consummating the Corporate Reorganization and in accordance with all
Governmental Requirements and the terms of the Corporate Reorganization
Agreements (in each case, with all of the material conditions precedent thereto
having been satisfied in all material respects by the parties thereto, and that
no party to any Corporate Reorganization Agreement is in default in respect of
any material term or obligation thereunder); (ii) after giving effect to the
Corporate Reorganization, WildHorse and Esquisto own all of the WildHorse
Properties and Esquisto Properties, respectively, and (iii) attached to such
certificate are true and complete copies of the executed Corporate
Reorganization Agreements and the Transition Services Agreement;

(o) the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying (i) that WHE is concurrently consummating (or
has consummated) the CWEI Acquisition in accordance with the terms of the CWEI
Acquisition Documents (with all of the material conditions precedent thereto
having been satisfied in all material respects by the parties thereto, and that
no party to any CWEI Acquisition Document is in default in respect of any
material term or obligation thereunder) and acquiring substantially all of the
CWEI Assets contemplated by the CWEI Acquisition Documents; (ii) as to the final
purchase price for the CWEI Acquisition Properties after giving effect to all
adjustments as of

 

69



--------------------------------------------------------------------------------

the closing date contemplated by the CWEI Acquisition Documents and specifying,
by category, the amount of such adjustment; (iii) that attached thereto is a
true and complete list of the CWEI Assets which have been excluded from the
Acquisition pursuant to the terms of the CWEI Acquisition Documents, specifying
with respect thereto the basis of exclusion; (iv) that attached thereto is a
true and complete list of all CWEI Assets for which the seller has elected to
cure a title defect; (v) that attached thereto is a true and complete list of
all CWEI Assets for which the seller has elected to remediate an adverse
environmental condition; (vi) that attached thereto is a true and complete list
of all CWEI Assets which are currently pending final decision by a third party
regarding purchase of such property in accordance with any preferential right;
and (vii) that attached thereto is a true and complete executed copy of each of
the CWEI Acquisition Documents and any amendments thereto, which CWEI
Acquisition Documents shall not have been further amended or modified in any
manner materially adverse to the Lenders;

(p) the Administrative Agent shall have received from the Borrower a written
policy regarding the Loan Parties’ marketing activities for Hydrocarbons and
furnish a copy thereof to the Administrative Agent and the Lenders, such policy
to be in form and substance reasonably satisfactory to the Majority Lenders;

(q) on the Effective Date and after giving effect to the use of proceeds of the
initial Loan under this Agreement, none of the Loan Parties shall have any Debt
(other than Indebtedness or Debt permitted hereunder);

(r) the consummation of the Borrower IPO pursuant to an effective registration
statement under the Securities Act filed on Form S-1 shall have occurred in
accordance in all material respects with such Form S-1;

(s) the Administrative Agent shall have received evidence reasonably
satisfactory to Administrative Agent that, concurrently with the funding of the
initial Loan under this Agreement and that upon such payment, (i) all amounts
due under any revolving and term loan credit facility provided to the Loan
Parties (other than this Agreement) have been or will be paid in full including,
without limitation, the revolving credit facility under that certain Credit
Agreement dated as of August 8, 2013 among WildHorse, as borrower, the lenders
party thereto and Bank of Montreal, as administrative agent, the revolving
credit facility under that certain Credit Agreement dated as of July 22, 2015
among Esquisto, as borrower, the lenders party thereto and Wells Fargo Bank,
National Association, as administrative agent, and any debt financing incurred
by WHE in connection with the CWEI Acquisition, (ii) all commitments to lend
under such credit facilities have been terminated and (iii) all Liens securing
such credit facilities have been released;

(t) since December 31, 2015, there shall not have occurred any Material Adverse
Effect;

(u) the Administrative Agent shall have received, and satisfactorily completed
its review of, information regarding litigation, tax, accounting, labor,
insurance, pension liabilities (actual or contingent), real estate leases,
material contracts, debt agreements, property ownership, and contingent
liabilities of the Borrower and its Restricted Subsidiaries;

 

70



--------------------------------------------------------------------------------

(v) the Administrative Agent and the Lenders shall have received a pro forma
balance sheet as to the Borrower and the Consolidated Restricted Subsidiaries
after giving effect to all elements of the Transactions to be consummated on or
before the Effective Date, and forecasts prepared by management of the Borrower
of balance sheets and income statements on a quarterly basis for the first year
following the Effective Date and on an annual basis for each year thereafter
during the term of this Agreement;

(w) the Administrative Agent shall have received evidence that all Swap
Agreements of the Loan Parties with counterparties other than Lenders or
Affiliates of Lenders that existed prior to the Effective Date shall have been
terminated or otherwise novated to Lenders or Affiliates of Lenders, in each
case, on terms reasonably acceptable to the Administrative Agent;

(x) after giving effect to the consummation of all of the Transactions on the
Effective Date, including the repayment of all amounts owing under the credit
facilities referred to in Section 6.01(s), Availability shall be not less than
20% of the aggregate Elected Commitments;

(y) after giving effect to the consummation of all of the Transactions on the
Effective Date, including the repayment of all amounts owing under the credit
facilities referred to in Section 6.01(s), the pro forma Leverage Ratio based on
the sum of (i) the combined Consolidated EBITDAX of WildHorse and Esquisto for
the fiscal quarter ending as of September 30, 2016, as set forth in the
financial statements described in Section 7.04(a), multiplied by four (4) plus
(ii) the EBITDAX attributable to the CWEI Acquisition Properties for the fiscal
quarter ending as of September 30, 2016, which the parties hereto agree (solely
for the purpose of this Section 6.01(y)) equals $7,991,000.00, multiplied by
four (4), shall not exceed 2.50 to 1.00; and

(z) the Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto. All documents executed or submitted pursuant to this Section 6.01 by
and on behalf of the Borrower or any of its Subsidiaries shall be in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

71



--------------------------------------------------------------------------------

Section 6.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:

(a) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Borrowing Base Deficiency shall have occurred and be
continuing;

(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no event, development or circumstance has occurred or shall then
exist that has resulted in, or could reasonably be expected to have, a Material
Adverse Effect;

(c) the representations and warranties of the Loan Parties set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except that (i) to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, such representations and
warranties shall continue to be true and correct in all material respects as of
such specified earlier date and (ii) to the extent that any such representation
and warranty is qualified by materiality, such representation and warranty shall
continue to be true and correct in all respects;

(d) the making of such Loan or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, shall not be prohibited by any applicable
Governmental Requirement, and no litigation shall be pending or threatened,
which does or, with respect to any threatened litigation, seeks to, enjoin,
prohibit or restrain, the making or repayment of any Loan, the issuance,
amendment, renewal, extension or repayment of any Letter of Credit or any
participations therein or the consummation of the transactions contemplated by
this Agreement or any other Loan Document;

(e) solely with respect to any Borrowing of Loans, the principal amount of such
Borrowing plus the aggregate amount of cash and Cash Equivalents (other than
Excluded Cash) of the Borrower and the Consolidated Restricted Subsidiaries at
the time of such Borrowing (before giving effect thereto) shall not exceed the
Excess Cash Threshold; and

(f) the receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit in accordance with Section
2.08(b), as applicable.

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters, and to the extent, specified in Section 6.02(a) through (e).

 

72



--------------------------------------------------------------------------------

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 7.01 Organization; Powers. Each of the Loan Parties is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority, and has all material
governmental licenses, authorizations, consents and approvals necessary, to own
its assets and to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority,
licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.

Section 7.02 Authority; Enforceability. The Transactions are within the Loan
Parties’ respective corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action (including, without
limitation, any action required to be taken by any class of directors of the
Borrower or any other Person, whether interested or disinterested, in order to
ensure the due authorization of the Transactions). Each Loan Document to which
any Loan Party is a party has been duly executed and delivered by the Borrower
and such Guarantor and constitutes a legal, valid and binding obligation of the
Loan Parties, as applicable, enforceable in accordance with its terms, subject
to applicable Debtor Relief Laws and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders,
members, partners or any class of directors or managers, whether interested or
disinterested, of the Borrower or any other Person), nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (i) the recording and filing of the Security
Instruments as required by this Agreement and (ii) those third party approvals
or consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect and would not
have an adverse effect on the enforceability of the Loan Documents, (b) will not
violate any applicable law or regulation or the charter, bylaws or other
Organizational Documents of any Loan Party or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture or
other material agreement binding upon any Loan Party or its Properties, or give
rise to a right thereunder to require any payment to be made by any Loan Party
and (d) will not result in the creation or imposition of any Lien on any
material Property of any Loan Party (other than the Liens created by the Loan
Documents and by the Permitted Second Lien Debt Documents).

 

73



--------------------------------------------------------------------------------

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders (i) the audited
combined and consolidated balance sheet and audited, statements of income,
shareholders’ equity and cash flows of each of WildHorse and Esquisto as of and
for the fiscal years ended December 31, 2014 and December 31, 2015, reported on
by KPMG LLP, independent public accountants, and (ii) the unaudited consolidated
and combined balance sheet, statements of income, shareholders’ equity and cash
flows of each of WildHorse and Esquisto as of and for the nine months ended
September 30, 2015 and September 30, 2016, certified by each such Person’s chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
WildHorse and Esquisto and their consolidated subsidiaries as of such dates and
for such periods in accordance with GAAP, subject to year-end audit adjustments
and the absence of footnotes in the case of the unaudited quarterly financial
statements.

(b) Since December 31, 2015, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Borrower and the other Loan Parties
has been conducted only in the ordinary course consistent with past business
practices.

(c) No Loan Party has on the date hereof any material Debt (including
Disqualified Capital Stock) or any contingent liabilities, off-balance sheet
liabilities or partnerships, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in the Financial
Statements.

Section 7.05 Litigation.

(a) Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting any Loan Party (i) not fully covered by insurance (except
for normal deductibles) as to which there is a reasonable possibility of an
adverse determination that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, (ii) that involve any Loan Document or the Transactions or (iii) that
could impair the consummation of the Transactions.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in a Material Adverse Effect.

Section 7.06 Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect on any Loan Party:

(a) the Loan Parties and each of their respective Properties and operations
thereon are, and within all applicable statute of limitation periods have been,
in compliance with all applicable Environmental Laws;

(b) the Loan Parties have obtained all Environmental Permits required for their
respective operations and each of their Properties, with all such Environmental
Permits being currently in full force and effect, and none of Borrower or the
other Loan Parties has received any written notice or otherwise has knowledge
that any such existing Environmental Permit will be revoked or that any
application for any new Environmental Permit or renewal of any existing
Environmental Permit will be protested or denied;

 

74



--------------------------------------------------------------------------------

(c) there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to Borrower’s knowledge, threatened against any Loan Party or any of their
respective Properties or as a result of any operations at such Properties;

(d) none of the Properties of the Loan Parties contain or have contained any:
(i) underground storage tanks; (ii) asbestos-containing materials;
(iii) landfills or dumps; (iv) hazardous waste management units as defined
pursuant to RCRA or any comparable state law; or (v) sites on or nominated for
the National Priority List promulgated pursuant to CERCLA or any state remedial
priority list promulgated or published pursuant to any comparable state law;

(e) there has been no Release or, to the Borrower’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from the Loan Parties’
Properties, there are no investigations, remediations, abatements, removals, or
monitorings of Hazardous Materials required under applicable Environmental Laws
at such Properties and, to the knowledge of the Borrower, none of such
Properties are adversely affected by any Release or threatened Release of a
Hazardous Material originating or emanating from any other real property;

(f) none of the Loan Parties has received any written notice asserting an
alleged liability or obligation under any applicable Environmental Laws with
respect to the investigation, remediation, abatement, removal, or monitoring of
any Hazardous Materials at, under, or Released or threatened to be Released from
any real properties offsite the Borrower’s or any other Loan Party’s Properties
and, to the Borrower’s knowledge, there are no conditions or circumstances that
could reasonably be expected to result in the receipt of such written notice;

(g) there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Loan Parties’ Properties that could reasonably be expected to form
the basis for a claim for damages or compensation; and

(h) the Loan Parties have provided to the Lenders complete and correct copies of
all material environmental site assessment reports, investigations, studies,
analyses, and correspondence on environmental matters (including matters
relating to any alleged non-compliance with or liability under Environmental
Laws) that are in any of the Borrower’s or any other Loan Party’s possession or
control and relating to their respective Properties or operations thereon.

 

75



--------------------------------------------------------------------------------

Section 7.07 Compliance with the Laws and Agreements; No Defaults or Borrowing
Base Deficiency.

(a) Each of the Loan Parties is in compliance with all Governmental Requirements
applicable to it or its Property and all agreements and other instruments
binding upon it or its Property, and possesses all licenses, permits,
franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. For clarity, the
representations and warranties in this Section 7.07(a) do not relate to matters
involving Environmental Laws, Environmental Permits or Hazardous Wastes; the
representations and warranties with respect to such matters are set forth in
Section 7.06.

(b) None of the Loan Parties is in default nor has any event or circumstance
occurred which, but for the expiration of any applicable grace period or the
giving of notice, or both, would constitute a default or would require the
Borrower or any other Loan Party to Redeem or make any offer to Redeem under any
indenture, note, credit agreement or instrument pursuant to which any Material
Indebtedness is outstanding or by which the Borrower or any other Loan Party or
any of their Properties is bound.

(c) No Default or Borrowing Base Deficiency has occurred and is continuing.

Section 7.08 Investment Company Act. None of the Loan Parties is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of, or subject to regulation under, the Investment Company Act of 1940,
as amended.

Section 7.09 Taxes. Each of the Loan Parties has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
the Borrower or such other Loan Party, as applicable, has set aside on its books
adequate reserves in accordance with GAAP or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. The charges, accruals and reserves on the books of the Loan Parties in
respect of Taxes and other governmental charges are, in the reasonable opinion
of the Borrower, adequate. No Tax Lien has been filed and, to the knowledge of
the Borrower, no claim is being asserted with respect to any such Tax or other
such governmental charge.

Section 7.10 ERISA.

(a) the Loan Parties and each ERISA Affiliate have complied in all material
respects with ERISA and, where applicable, the Code regarding each Plan.

(b) Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on the Borrower, any other Loan Party or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary
duty liability damages under section 409 of ERISA.

(d) Full payment when due has been made of all amounts which the Borrower, the
other Loan Parties or any ERISA Affiliate is required under the terms of each
Plan or applicable law to have paid as contributions to such Plan as of the date
hereof.

 

76



--------------------------------------------------------------------------------

(e) None of the Loan Parties nor any ERISA Affiliate sponsors, maintains, or
contributes to an employee welfare benefit plan, as defined in section 3(1) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by the
Borrower, any other Loan Party or any ERISA Affiliate in its sole discretion at
any time without any material liability.

(f) None of the Loan Parties nor any ERISA Affiliate sponsors, maintains or
contributes to, or has at any time in the six-year period preceding the date
hereof sponsored, maintained or contributed to, any employee pension benefit
plan, as defined in section 3(2) of ERISA, that is subject to Title IV of ERISA,
section 302 of ERISA or section 412 of the Code.

Section 7.11 Disclosure; No Material Misstatements. The Borrower has disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which any Loan Party is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of the Loan Parties to the Administrative Agent or any Lender or any
of their Affiliates in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. There
is no fact peculiar to the Loan Parties which could reasonably be expected to
have a Material Adverse Effect or in the future is reasonably likely to have a
Material Adverse Effect and which has not been set forth in this Agreement or
the Loan Documents or the other documents, certificates and statements furnished
to the Administrative Agent or the Lenders by or on behalf of the Loan Parties
prior to, or on, the date hereof in connection with the transactions
contemplated hereby. There are no statements or conclusions in any Reserve
Report which are based upon or include misleading information or fail to take
into account material information regarding the matters reported therein, it
being understood that projections concerning volumes attributable to the Oil and
Gas Properties of the Borrower and the other Loan Parties and production and
cost estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Borrower and the
other Loan Parties do not warrant that such opinions, estimates and projections
will ultimately prove to have been accurate.

Section 7.12 Insurance. The Loan Parties have (a) all insurance policies
sufficient for the compliance by each of them with all material Governmental
Requirements and all material agreements and (b) insurance coverage in at least
amounts and against such risk (including, without limitation, public liability)
that are usually insured against by companies similarly situated and engaged in
the same or a similar business for the assets and operations of the Loan
Parties. The Administrative Agent and the Lenders have been named as additional
insureds in respect of such liability insurance policies and the Administrative
Agent has been named as loss payee with respect to Property loss insurance.

 

77



--------------------------------------------------------------------------------

Section 7.13 Restriction on Liens. None of the Loan Parties is a party to any
material agreement or arrangement, or subject to any order, judgment, writ or
decree, which either restricts or purports to restrict its ability to grant
Liens to the Administrative Agent and the Secured Parties on or in respect of
their Properties to secure the Indebtedness and the Loan Documents.

Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent (which shall promptly furnish a copy to
the Lenders), which shall be a supplement to Schedule 7.14, the Borrower has no
Subsidiaries and the Borrower has no Foreign Subsidiaries. Schedule 7.14
identifies each Subsidiary as (a) either a Guarantor or not a Guarantor and
(b) either a Restricted Subsidiary or an Unrestricted Subsidiary, and each
Restricted Subsidiary on such schedule is a Wholly-Owned Subsidiary. Schedule
7.14 sets forth, as of the Effective Date (after giving effect to the
Transactions), (i) the Persons (and their percentage ownership) that own Equity
Interests in Restricted Subsidiaries and (ii) all Equity Interests in
Unrestricted Subsidiaries owned by a Loan Party.

Section 7.15 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of its jurisdiction of organization is WildHorse Resource Development
Corporation; and the organizational identification number of the Borrower in its
jurisdiction of organization is 6115430 (or, in each case, as set forth in a
notice delivered to the Administrative Agent pursuant to Section 8.01(o) in
accordance with Section 12.01). The Borrower’s principal place of business and
chief executive offices are located at the address specified in Section 12.01
(or as set forth in a notice delivered pursuant to Section 8.01(o) and Section
12.01(c)). Each Restricted Subsidiary’s jurisdiction of organization, name as
listed in the public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
7.14 (or as set forth in a notice delivered pursuant to Section 8.01(o)).

Section 7.16 Properties; Titles, Etc.

(a) Each of the Loan Parties has good and defensible title to the Oil and Gas
Properties evaluated in the most recently delivered Reserve Report and good
title to all its material personal Properties, in each case, free and clear of
all Liens except Liens permitted by Section 9.03. After giving full effect to
the Excepted Liens, the Loan Party specified as the owner owns the net interests
in production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and the ownership of such Properties shall
not in any material respect obligate such Loan Party to bear the costs and
expenses relating to the maintenance, development and operations of each such
Property in an amount in excess of the working interest of each Property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in the Borrower’s or such other Loan
Party’s net revenue interest in such Property.

(b) All material leases and agreements necessary for the conduct of the business
of the Loan Parties are valid and subsisting, in full force and effect, and
there exists no default or event or circumstance which with the giving of notice
or the passage of time or both would give rise to a default under any such
leases or agreements, which could reasonably be expected to have a Material
Adverse Effect.

 

78



--------------------------------------------------------------------------------

(c) The rights and Properties presently owned, leased or licensed by each Loan
Party including, without limitation, all easements and rights of way, include
all rights and Properties necessary to permit each Loan Party to conduct its
business in all material respects in the same manner as its business has been
conducted prior to the date hereof.

(d) All of the Properties of the Loan Parties which are reasonably necessary for
the operation of their businesses are in good working condition and are
maintained in accordance with prudent business standards except for such failure
as to condition or maintenance as could not be reasonably expected to have a
Material Adverse Effect.

(e) Each Loan Party owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual Property material to its business,
and the use thereof by the Borrower and such other Loan Parties does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. The Loan Parties either own or have valid
licenses or other rights to use all databases, geological data, geophysical
data, engineering data, seismic data, maps, interpretations and other technical
information used in their businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons, with such exceptions as could not
reasonably be expected to have a Material Adverse Effect.

Section 7.17 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Loan Parties have
been maintained, operated and developed in a good and workmanlike manner and in
conformity with all Governmental Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties of the Borrower and the other Loan Parties. Specifically
in connection with the foregoing, except for those as could not be reasonably
expected to have a Material Adverse Effect, (i) no Oil and Gas Property of the
Loan Parties is subject to having allowable production reduced below the full
and regular allowable (including the maximum permissible tolerance) because of
any overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) of the Loan Parties is deviated from the vertical
more than the maximum permitted by Governmental Requirements, and such wells
are, in fact, bottomed under and are producing from, and the well bores are
wholly within, the Oil and Gas Properties (or in the case of wells located on
Properties unitized therewith, such unitized Properties) of the Loan Parties.
All pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by the Loan
Parties that are necessary to conduct normal operations are being maintained in
a state adequate to conduct normal operations, and with respect to such of the
foregoing which are operated by the Loan Parties, in a manner consistent with
the Loan Parties’ past practices (other than those the failure of which to
maintain in accordance with this Section 7.17 could not reasonably be expected
to have a Material Adverse Effect).

 

79



--------------------------------------------------------------------------------

Section 7.18 Gas Imbalances, Prepayments. Except as set forth on Schedule 7.18
or on the most recent certificate delivered pursuant to Section 8.12(c), on a
net basis there are no gas imbalances, take or pay or other prepayments which
would require the Borrower or any of its Restricted Subsidiaries to deliver
Hydrocarbons produced from their Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor exceeding one-half
bcf of gas (on an mcf equivalent basis) in the aggregate.

Section 7.19 Marketing of Production. Except for contracts listed and in effect
on the date hereof on Schedule 7.19, and thereafter either disclosed in writing
to the Administrative Agent or included in the most recently delivered Reserve
Report (with respect to all of which contracts the Borrower represents that it
or its Restricted Subsidiaries are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the
relevant contract and are not having deliveries curtailed substantially below
the subject Property’s delivery capacity), no material agreements exist which
are not cancelable on 60 days’ notice or less without penalty or detriment for
the sale of production from the Borrower’s or the other Loan Parties’
Hydrocarbons (including, without limitation, calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that (a) pertain to the sale of production at a fixed price and (b) have a
maturity or expiry date of longer than six (6) months from the date hereof.

Section 7.20 Swap Agreements and Qualified ECP Guarantor. Schedule 7.20, as of
the date hereof, and after the date hereof, each report required to be delivered
by the Borrower pursuant to Section 8.01(e), sets forth, a true and complete
list of all Swap Agreements of the Borrower and each other Loan Party, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark-to-market value thereof, all
credit support agreements relating thereto and the counterparty to each such
agreement. The Borrower has total assets exceeding $10,000,000 and is a
Qualified ECP Guarantor.

Section 7.21 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used (a) on the Effective Date, to refinance
certain existing Debt of the Loan Parties as set forth in Section 6.1(s) and to
pay fees, commissions and expenses incurred in connection with the Transactions
and (b) following the Effective Date, to provide working capital for exploration
and production operations, for general corporate purposes (including, without
limitation, financing Acquisitions and Investments, in each case to the extent
permitted hereunder). The Loan Parties are not engaged principally, or as one of
its or their important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Board). No part of the
proceeds of any Loan or Letter of Credit will be used whether on or following
the Effective Date for any purpose which violates the provisions of Regulations
T, U or X of the Board. No Letter of Credit will be used to post margin or
collateral to secure any Loan Party’s obligations under any Swap Agreement with
a Person other than a Lender or an Affiliate of a Lender.

 

80



--------------------------------------------------------------------------------

Section 7.22 Solvency. After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Loan Parties, taken as a whole, will
exceed the aggregate Debt of the Loan Parties on a consolidated basis, as the
Debt becomes absolute and matures, (b) each of the Loan Parties will not have
incurred or intended to incur, and will not believe that it will incur, Debt
beyond its ability to pay such Debt (after taking into account the timing and
amounts of cash to be received by each of the Borrower and the Guarantors and
the amounts to be payable on or in respect of its liabilities, and giving effect
to amounts that could reasonably be received by reason of indemnity, offset,
insurance or any similar arrangement) as such Debt becomes absolute and matures
and (c) each of the Loan Parties will not have (and will have no reason to
believe that it will have thereafter) unreasonably small capital for the conduct
of its business.

Section 7.23 Anti-Corruption Laws. Each Loan Party, and all directors, officers,
agents, employees or Affiliates of the Loan Parties have conducted their
business in accordance with Anti-Corruption Laws in all material respects and
have instituted and maintained policies and procedures which are reasonably
expected to achieve compliance with such Anti-Corruption Laws.

Section 7.24 OFAC. No Loan Party, nor to the knowledge of any Loan Party, any
director, officer, employee, agent or Affiliate of a Loan Party, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (a) currently the subject or target of any Sanctions or
(b) located, organized, resident or operating in a Designated Jurisdiction.

Section 7.25 No EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

Section 7.26 Corporate Reorganization Agreements. Set forth on Schedule 7.26 is
a true, correct and complete list, as of the Effective Date, of all material
agreements of the Borrower and each other Loan Party pertaining to the Corporate
Reorganization.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents then outstanding shall have been paid in full
and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 15 days after annual
financial statements are required to be delivered to the SEC, the Borrower’s
audited consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,

 

81



--------------------------------------------------------------------------------

all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Restricted Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied; provided that the timely
filing with the SEC of the Borrower’s annual report on Form 10-K will satisfy
the reporting requirements of this Section 8.01(a) and (ii) unaudited segment
balance sheets, audited segment statements of income and unaudited segment
statements of cash flows as of the end of and for such year, which are derived
from the consolidated financial statements of the Borrower.

(b) Quarterly Financial Statements. For each of the first three fiscal quarters
of the Borrower’s fiscal year, as soon as available, but in any event in
accordance with then applicable law and not later than 15 days after quarterly
financial statements are required to be delivered to the SEC, the Borrower’s
(i) unaudited consolidated balance sheets and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Consolidated Restricted Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes; provided that the timely filing with the SEC of the
Borrower’s quarterly reports on Form 10-Q will satisfy the reporting
requirements of this Section 8.01(b) and (ii) unaudited segment balance sheets,
unaudited segment statements of income and unaudited segment statements of cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, which are derived from the
consolidated financial statements of the Borrower.

(c) Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 8.13(a), Section 8.14(a) and Section 9.01
and (iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 7.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate.

(d) Certificate of Financial Officer – Consolidating Information. If, at any
time, all of the Consolidated Subsidiaries of the Borrower are not Consolidated
Restricted Subsidiaries, then concurrently with any delivery of financial
statements under Section 8.01(a) or Section 8.01(b), a certificate of a
Financial Officer setting forth consolidating and segment spreadsheets that show
all Consolidated Unrestricted Subsidiaries and the eliminating entries, in such
form as would be presentable to the auditors of the Borrower.

 

82



--------------------------------------------------------------------------------

(e) Certificate of Financial Officer – Swap Agreements. Concurrently with any
delivery of financial statements under Section 8.01(a) and Section 8.01(b) and
the delivery of each Reserve Report hereunder, a certificate of a Financial
Officer, in form and substance satisfactory to the Administrative Agent, setting
forth as of a recent date, a reasonably detailed summary of the Swap Agreements
to which any Loan Party is a party on such date, which summary shall include
information that is sufficient (as reasonably determined by the Administrative
Agent) for purposes of determining the Borrowing Base hereunder including,
without limitation, the type, term, effective date, termination date and
notional amounts or volumes).

(f) Certificate of Insurer – Insurance Coverage. Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

(g) Other Accounting Reports. Promptly upon receipt thereof, a copy of any
“management letter” received by the Borrower or any of the Loan Parties by
independent accountants that indicates, in the reasonable good faith judgment of
the board of directors (or comparable governing body), as applicable, of the
Borrower or any such other Loan Party, a material weakness in such Person’s
internal controls or procedures and the management’s responses thereto.

(h) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any other Loan Party
with the SEC, or with any national or foreign securities exchange, or
distributed by the Borrower to its equityholders generally, as the case may be;
provided that the timely filing with the SEC of any such materials or the
posting of such documents (or providing a link thereto) on the Borrower’s or
such other Loan Party’s website on the Internet at the Borrower’s or such other
Loan Party’s website address will satisfy the reporting requirements of this
Section 8.01(h).

(i) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.

(j) Lists of Purchasers. Promptly following the written request of the
Administrative Agent, a list of all Persons purchasing material quantities of
Hydrocarbons from the Borrower or any other Loan Party.

(k) Notice of Sales of Oil and Gas Properties. In the event the Borrower or any
other Loan Party intends to sell, transfer, assign or otherwise dispose of any
Oil or Gas Properties or any Equity Interests in any Restricted Subsidiary in
accordance with Section 9.12, prior written notice of such disposition, the
price thereof and the anticipated date of closing and any other details thereof
reasonably requested by the Administrative Agent or any Lender.

 

83



--------------------------------------------------------------------------------

(l) Notice of Casualty Events. Prompt written notice, and in any event within
five Business Days, of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.

(m) Issuance of Permitted Senior Unsecured Notes. In the event the Borrower
intends to issue Permitted Senior Unsecured Notes, prior written notice of such
intended offering of such Permitted Senior Unsecured Notes, the amount thereof,
and the anticipated date of closing and promptly when available will furnish a
copy of the preliminary offering memorandum (if any) and the final offering
memorandum (if any).

(n) Incurrence of Permitted Second Lien Debt. In the event any Loan Party
intends to incur Permitted Second Lien Debt, prior written notice of such
intended incurrence of such Permitted Second Lien Debt, the amount thereof, and
the anticipated date of closing

(o) Information Regarding Borrower and Guarantors. Prompt written notice (and in
any event within 30 days prior thereto) of any change (i) in the Borrower or any
Guarantor’s corporate name or in any trade name used to identify such Person in
the conduct of its business or in the ownership of its Properties, (ii) in the
location of the Borrower’s or any Guarantor’s chief executive office or
principal place of business, (iii) in the Borrower’s or any Guarantor’s identity
or corporate structure or in the jurisdiction in which such Person is
incorporated or formed, (iv) in the Borrower’s or any Guarantor’s jurisdiction
of organization or such Person’s organizational identification number in such
jurisdiction of organization, and (v) in the Borrower’s or any Guarantor’s
federal taxpayer identification number.

(p) Production Report and Lease Operating Statements. Concurrently with the
delivery of each Reserve Report required to be delivered pursuant to Section
8.12(a), the Borrower shall provide to the Administrative Agent and the Lenders
a report setting forth, for each calendar month during the then current fiscal
year to date, the volume of production and sales attributable to production (and
the prices at which such sales were made and the revenues derived from such
sales) for each such calendar month from the Oil and Gas Properties of the Loan
Parties, and setting forth the related ad valorem, severance and production
taxes and lease operating expenses attributable thereto and incurred for each
such calendar month.

(q) Notices of Certain Changes. Promptly, but in any event within five Business
Days after the execution thereof, copies of any amendment, modification or
supplement to any Organizational Document, any preferred stock designation or
any other organic document of the Borrower or any Restricted Subsidiary.

(r) Annual Budget and Updated Forecasted Financial Statements. Concurrently with
any delivery of financial statements under Section 8.01(a), an annual budget of
the Loan Parties in form and detail reasonably satisfactory to the
Administrative Agent and forecasts prepared by management of the Borrower of
consolidated balance sheets and income statements for the Loan Parties on a
quarterly basis for the first year following the year for which such financial
statements are then being delivered under Section 8.01(a) and on an annual basis
for each year thereafter during the term of this Agreement.

 

84



--------------------------------------------------------------------------------

(s) Notices Relating to an Acquisition. In the event that after the Effective
Date: (i) WHE is required or elects to purchase any of the CWEI Assets which had
been excluded from, or return any of the CWEI Acquisition Properties which had
been included in, the CWEI Acquisition Properties in accordance with the terms
of the CWEI Acquisition Documents, (ii) WHE is required to honor any
preferential purchase right in respect of any CWEI Acquisition Property which
has not been waived, (iii) any matter being disputed in accordance with the
terms of the CWEI Acquisition Documents is resolved or (iv) WHE and the seller
calculate and agree upon the “closing adjustment statement” or “post-closing
adjustment statement” as contemplated by the CWEI Acquisition Documents, and, in
each such case, in the event that the amount involved exceeds $40,000,000, then
the Borrower shall promptly give the Administrative Agent notice in reasonable
detail of such circumstances.

(t) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any other Loan Party (including, without
limitation, any Plan and any reports or other information required to be filed
with respect thereto under the Code or under ERISA), or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent
or any Lender may reasonably request.

Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Affiliate
thereof not previously disclosed in writing to the Lenders or any material
adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) that, in either
case, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect; and

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the other Loan Parties in an aggregate amount
exceeding $500,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. The Borrower will, and will cause
each other Loan Party to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Oil and Gas Properties is located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.11.

 

85



--------------------------------------------------------------------------------

Section 8.04 Payment of Obligations. The Borrower will, and will cause each
other Loan Party to, pay its obligations, including Tax liabilities of the
Borrower and all of the other Loan Parties before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such other Loan Party has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect
or result in the seizure or levy of any material Property of the Borrower or any
other Loan Party.

Section 8.05 Performance of Obligations under Loan Documents. The Borrower will
pay the Notes according to the reading, tenor and effect thereof, and the
Borrower will, and will cause each other Loan Party to, do and perform every act
and discharge all of the obligations to be performed and discharged by it under
the Loan Documents, including, without limitation, this Agreement, at the time
or times and in the manner specified, taking into consideration any grace
periods therein.

Section 8.06 Operation and Maintenance of Properties. The Borrower at its sole
expense will, and will cause each other Loan Party to:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect;

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition (ordinary wear and tear excepted), preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear and obsolescence excepted) all of its material Oil and Gas Properties
and other material Properties, including, without limitation, all equipment,
machinery and facilities;

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep materially unimpaired its rights with respect thereto and prevent any
forfeiture thereof or default thereunder, except, in each case, where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect;

 

86



--------------------------------------------------------------------------------

(d) promptly perform, or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect;

(e) operate its Oil and Gas Properties and other material Properties or cause or
make reasonable and customary efforts to cause such Oil and Gas Properties and
other material Properties to be operated in accordance with the practices of the
industry and in material compliance with all applicable contracts and agreements
and in compliance in all material respects with all Governmental Requirements;
and

(f) to the extent that a Loan Party is not the operator of any Property, the
Borrower shall use reasonable efforts to cause the operator to comply with this
Section 8.06.

Section 8.07 Insurance. The Borrower will, and will cause each other Loan Party
to, maintain, with financially sound and reputable insurance companies,
insurance (a) in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations and (b) in accordance with all Governmental
Requirements. Within 30 days following the Effective Date, the loss payable
clauses or provisions in said insurance policy or policies insuring any of the
collateral for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as “lender loss payee,” as its interests may appear and
such policies shall name the Administrative Agent and the Lenders as “additional
insureds” and provide that the insurer will endeavor to give at least 30 days
prior notice of any cancellation to the Administrative Agent.

Section 8.08 Books and Records; Inspection Rights. The Borrower will, and will
cause each other Loan Party to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
other Loan Party to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

Section 8.09 Compliance with Laws. The Borrower will, and will cause each other
Loan Party to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce such policies and procedures, if any, as they reasonably deem
appropriate, in light of their businesses and international activities (if any),
to ensure compliance by the Borrower, its Subsidiaries and each of their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

 

87



--------------------------------------------------------------------------------

Section 8.10 Environmental Matters.

(a) The Borrower shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each other Loan Party and each other Loan Party’s
Properties and operations to comply, with all applicable Environmental Laws, the
violation of which could be reasonably expected to have a Material Adverse
Effect; (ii) not Release or threaten to Release, and shall cause each Subsidiary
not to Release or threaten to Release, any Hazardous Material on, under, about
or from any of the Borrower’s or any other Loan Party’s Properties or any other
property offsite the Property to the extent caused by the Borrower’s or any
other Loan Party’s operations except in compliance with applicable Environmental
Laws, the Release or threatened Release of which could reasonably be expected to
have a Material Adverse Effect; (iii) timely obtain or file, and shall cause
each Subsidiary to timely obtain or file, all material Environmental Permits, if
any, required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower’s or any other Loan Party’s
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each other Loan Party to promptly commence and
diligently prosecute to completion, any assessment, evaluation, investigation,
monitoring, containment, cleanup, removal, repair, restoration, remediation or
other remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary by any Loan Party under
applicable Environmental Laws because of or in connection with the actual or
suspected past, present or future Release or threatened Release of any Hazardous
Material on, under, about or from any of the Borrower’s or any other Loan
Party’s Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect;
(v) conduct, and cause each other Loan Party to conduct, its operations and
businesses in a prudent manner relative to the exposure of any Property or
Person to Hazardous Materials that could reasonably be expected to form the
basis for a material claim for damages or compensation; and (vi) establish and
implement, and shall cause each other Loan Party to establish and implement,
such procedures as may be necessary to continuously determine and assure that
the Borrower’s and each other Loan Party’s obligations under this Section
8.10(a) are timely and fully satisfied, which failure to establish and implement
could reasonably be expected to have a Material Adverse Effect.

(b) The Borrower will promptly, but in no event later than five Business Days
after obtaining knowledge of the occurrence of a triggering event, notify the
Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any threatened demand
or lawsuit by any Person against the Borrower or any other Loan Party or their
Properties in connection with any Environmental Laws that, if adversely
determined, could reasonably be expected to result in liability (whether
individually or in the aggregate) in excess of $5,000,000, not fully covered by
insurance (subject to normal deductibles).

(c) The Borrower will, and will cause each other Loan Party to, provide
environmental assessments, audits and tests in accordance with the most current
version of the American Society of Testing Materials standards upon request by
the Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as otherwise required to be obtained by any
Governmental Authority), or in connection with any future Acquisitions; provided
that notwithstanding anything to the contrary in this Section 8.10(c), no
boring, subsurface sampling or phase II environmental review shall be required
with respect to any environmental assessments, audits or tests conducted
pursuant to this Section 8.10(c).

 

88



--------------------------------------------------------------------------------

Section 8.11 Further Assurances.

(a) The Borrower at its sole expense will, and will cause each other Loan Party
to, promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Borrower or any other Loan Party, as the case
may be, in the Loan Documents, including the Notes, or to further evidence and
more fully describe the collateral intended as security for the Indebtedness, or
to correct any omissions in this Agreement or the Security Instruments, or to
state more fully the obligations secured therein, or to perfect, protect or
preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any notices
or obtain any consents, all as may be reasonably necessary or appropriate, in
the reasonable discretion of the Administrative Agent, in connection therewith.

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral without the signature of the Borrower or any
Guarantor where permitted by law. A carbon, photographic or other reproduction
of the Security Instruments or any financing statement covering the Collateral
or any part thereof shall be sufficient as a financing statement where permitted
by law. The Borrower acknowledges and agrees that any such financing statement
may describe the collateral as “all assets” of the Borrower or any such
Guarantor or words of similar effect as may be required by the Administrative
Agent.

Section 8.12 Reserve Reports.

(a) On or before March 1 and September 1 of each year, commencing March 1, 2017,
the Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report evaluating the Oil and Gas Properties of the Borrower and the Guarantors
as of the immediately preceding January 1 and July 1. The Reserve Report as of
July 1 of each year shall be prepared by or under the supervision of the chief
engineer of the Borrower who shall certify (i) there are no statements or
conclusions in such Reserve Report which are based upon or include misleading
information or fail to take into account material information regarding the
matters reported therein, it being understood that projections concerning
volumes attributable to the Oil and Gas Properties and production and cost
estimates contained in any Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Borrower and the
Guarantors do not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate, and (ii) that such Reserve Report has
been prepared in accordance with the procedures used in the immediately
preceding January 1 Reserve Report. The Reserve Report as of January 1 of each
year shall be prepared by one or more Approved Petroleum Engineers.

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by or under
the supervision of the chief engineer of the Borrower who shall certify such
Reserve Report to be true and accurate and to have been prepared in accordance
with the procedures used in the immediately preceding January 1 Reserve Report.
For any Interim Redetermination requested by the Administrative Agent or the
Borrower pursuant to Section 2.07(b), the Borrower shall provide such Reserve
Report with an “as of” date as required by the Administrative Agent as soon as
possible, but in no event later than 30 days following the receipt of such
request.

 

89



--------------------------------------------------------------------------------

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate from a Responsible Officer
certifying that in all material respects: (i) the information contained in the
Reserve Report and any other information delivered in connection therewith is
true and correct, (ii) the Borrower or a Guarantor owns good and defensible
title to the Oil and Gas Properties evaluated in such Reserve Report and such
Properties are free of all Liens except for Liens permitted by Section 9.03,
(iii) except as set forth on an exhibit to the certificate, on a net basis there
are no gas imbalances, take or pay or other prepayments in excess of the volume
specified in Section 7.18 with respect to its Oil and Gas Properties evaluated
in such Reserve Report which would require the Borrower or any of the Guarantors
to deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (iv) none of their Oil and Gas Properties have been sold since the
date of the last Borrowing Base determination except as set forth on an exhibit
to the certificate, which certificate shall list all of its Oil and Gas
Properties sold and in such detail as reasonably required by the Administrative
Agent, (v) attached to the certificate is a list of all marketing agreements
entered into subsequent to the later of the date hereof or the most recently
delivered Reserve Report which the Borrower could reasonably be expected to have
been obligated to list on Schedule 7.19 had such agreement been in effect on the
date hereof and (vi) attached thereto is a schedule of the Oil and Gas
Properties evaluated by such Reserve Report that are Mortgaged Properties and
demonstrating the percentage of the total value of the Borrower’s and the
Guarantors’ Oil and Gas Properties that the value of such Mortgaged Properties
represent in compliance with Section 8.14(a).

Section 8.13 Title Information.

(a) On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.12, the Borrower will deliver title
information in form and substance acceptable to the Administrative Agent
covering enough of the Oil and Gas Properties evaluated by such Reserve Report
that were not included in the immediately preceding Reserve Report, so that the
Administrative Agent shall have received together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 85% of the total value (as determined by the Administrative Agent
based on the present value of the Proved Reserves attributable thereto using a
9% discount rate) of the Oil and Gas Properties evaluated by such Reserve
Report.

(b) If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within 90 days of notice from the
Administrative Agent that material title defects or exceptions exist with
respect to such additional Properties, either (i) cure any such material title
defects or exceptions (including defects or exceptions as to priority) that do
not constitute Excepted Liens pursuant to Section 9.03, raised by such
information, (ii) substitute acceptable Mortgaged Properties with no material
title defects or exceptions except for Excepted Liens (other than Excepted Liens
described in clauses (e), (g) and (i) of such definition) having an equivalent
value, or (iii) deliver title information in form

 

90



--------------------------------------------------------------------------------

and substance acceptable to the Administrative Agent so that the Administrative
Agent shall have received, together with title information previously delivered
to the Administrative Agent, satisfactory title information on at least 85% of
the value of the Oil and Gas Properties evaluated by such Reserve Report.

(c) If the Borrower fails to cure any material title defect requested by the
Administrative Agent or the Lenders to be cured within the 90-day period or the
Borrower fails to comply with the requirements to provide acceptable title
information covering 85% of the value of the Oil and Gas Properties evaluated in
the most recent Reserve Report, then notwithstanding Section 10.01(d), such
failure shall not be a Default, but instead the Administrative Agent and/or the
Majority Lenders shall have the right to exercise the following remedy in their
sole discretion from time to time, and any failure to so exercise this remedy at
any time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent or the Lenders. To the extent that the Administrative Agent
or the Majority Lenders are not satisfied with title to any such Oil and Gas
Properties after the 90-day period has elapsed, such unacceptable Oil and Gas
Properties shall not count towards the 85% requirement, and the Administrative
Agent may send a notice to the Borrower and the Lenders that the Borrowing Base
then in effect shall be reduced by an amount as determined by the Required
Lenders to cause the Borrower to be in compliance with the requirement to
provide acceptable title information on 85% of the value of the Oil and Gas
Properties. This new Borrowing Base shall become effective immediately after
receipt of such notice.

Section 8.14 Additional Collateral; Additional Guarantors.

(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.12(c)(vi)) to ascertain whether the Mortgaged Properties
represent at least 85% of the total value (as determined by the Administrative
Agent based on the present value of the Proved Reserves attributable thereto
using a 9% discount rate) of the Oil and Gas Properties evaluated in the most
recently completed Reserve Report after giving effect to exploration and
production activities, acquisitions, dispositions and production. In the event
that the Mortgaged Properties do not represent at least 85% of such total value,
then the Borrower shall, and shall cause the Guarantors to, grant, within 30
days of delivery of the certificate required under Section 8.12(c), to the
Administrative Agent as security for the Indebtedness a first-priority Lien
interest (provided that Excepted Liens of the type described in clauses (a) to
(d) and (f) of the definition thereof may exist, but subject to the provisos at
the end of such definition) on additional Oil and Gas Properties of the Borrower
and the Guarantors not already subject to a Lien of the Security Instruments
such that after giving effect thereto, the Mortgaged Properties will represent
at least 85% of such total value. All such Liens will be created and perfected
by and in accordance with the provisions of the Mortgages and financing
statements or other Security Instruments, all in form and substance reasonably
satisfactory to the Administrative Agent and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes.

 

91



--------------------------------------------------------------------------------

(b) The Borrower shall cause each Restricted Subsidiary to unconditionally
guaranty, on a joint and several basis, the prompt payment and performance of
the Indebtedness pursuant to the Guaranty Agreement. In connection therewith,
within 20 Business Days following any acquisition or creation (or similar event)
of a new Restricted Subsidiary, the Borrower shall cause such Restricted
Subsidiary, to (A) become a party to the Guaranty Agreement by executing and
delivering an amendment or a supplement to the Guaranty Agreement in form and
substance acceptable to the Administrative Agent and (B) execute and deliver
such other additional closing documents, certificates and legal opinions as
shall reasonably be requested by the Administrative Agent.

(c) The Borrower will and will cause each Guarantor to grant to the
Administrative Agent for the benefit of the Secured Parties to secure the
Indebtedness, a perfected, first-priority security interest in all of the issued
and outstanding Equity Interests in each Restricted Subsidiary of the Borrower
owned by the Borrower or such Guarantor. In the case of the Borrower and any
Guarantor in existence on the Effective Date, such grant shall be effectuated by
the Borrower and each Guarantor executing and delivering the Security Agreement
on the Effective Date. In addition, within 20 Business Days following any
acquisition or creation (or similar event) of a new Restricted Subsidiary, the
Borrower shall, or shall cause the applicable Guarantor that owns Equity
Interests in such Restricted Subsidiary to, execute and deliver an amendment or
supplement to the Security Agreement to confirm the pledge all of the Equity
Interests in such new Restricted Subsidiary. The Borrower will and will cause
each Guarantor to also deliver to the Administrative Agent, together with or
prior to its delivery of the Security Agreement on the Effective Date or any
amendment or supplement thereto as set forth above, (A) original stock or equity
certificates, if any, evidencing the Equity Interests of each Restricted
Subsidiary owned by it, together with an appropriate undated stock power for
each certificate duly executed in blank by the registered owner thereof or, if
uncertificated, such other documents as may be reasonably required by the
Administrative Agent to perfect the Administrative Agent’s Lien therein by
“control” in accordance with the applicable Uniform Commercial Code (including,
without limitation, Sections 8-106, 9-106 and 9-314 thereof) and (B) such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.

(d) Subject to the foregoing clauses (a) and (c), the Borrower will at all times
cause the other material tangible and intangible assets (other than Equity
Interests in Unrestricted Subsidiaries) of the Borrower and each Guarantor to be
subject to a Lien of the Security Instruments.

(e) The Borrower agrees that it will not, and will not permit any other Loan
Party to, grant a Lien on any Property to secure the Permitted Second Lien Debt
without contemporaneously granting to the Administrative Agent, as security for
the Indebtedness, a first priority, perfected Lien (subject only to Excepted
Liens) on the same Property pursuant to Security Instruments in form and
substance reasonably satisfactory to the Administrative Agent. In connection
therewith, the Borrower shall, and will cause each other Loan Party to, execute
and deliver such other additional closing documents, certificates and legal
opinions as shall reasonably be requested by the Administrative Agent.

(f) Notwithstanding any provision in any of the Loan Documents to the contrary,
in no event is any Building (as defined in the applicable Flood Insurance
Regulations) or Manufactured (Mobile) Home (as defined in the applicable Flood
Insurance Regulations) owned by the Borrower or any Guarantor included in the
Mortgaged Property and no Building or

 

92



--------------------------------------------------------------------------------

Manufactured (Mobile) Home shall be encumbered by any Security Instrument;
provided, that (A) the Borrower’s and Guarantors’ interests in all lands and
Hydrocarbons situated under any such Building or Manufactured (Mobile) Home
shall be included in the Mortgaged Property and shall be encumbered by the
Security Instruments and (B) the Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, permit to exist any Lien on any Building or
Manufactured (Mobile) Home except Excepted Liens.

Section 8.15 ERISA Compliance. The Borrower will promptly furnish and will cause
the other Loan Parties and any ERISA Affiliate to promptly furnish to the
Administrative Agent (i) promptly after the filing thereof with the United
States Secretary of Labor or the Internal Revenue Service, copies of each annual
and other report with respect to each Plan that is subject to Title IV of ERISA,
section 302 of ERISA, or section 412 of the Code or any trust created
thereunder, and (ii) immediately upon becoming aware of the occurrence of any
“prohibited transaction,” as described in section 406 of ERISA or in section
4975 of the Code, in connection with any Plan or any trust created thereunder
that could reasonably be expected to result in liability of the Borrower and the
other Loan Parties in an aggregate amount exceeding $500,000 (when taken
together with all other such prohibited transactions that have occurred within
the preceding 12 months), a written notice signed by the President or the
principal Financial Officer, the Subsidiary or the ERISA Affiliate, as the case
may be, specifying the nature thereof, what action the Borrower, such other Loan
Party or the ERISA Affiliate is taking or proposes to take with respect thereto,
and, when known, any action taken or proposed by the Internal Revenue Service or
the Department of Labor with respect thereto.

Section 8.16 Commodity Price Risk Management Policy. The Loan Parties shall
maintain a commodity price risk management policy, which policy shall be
reasonably acceptable to the Administrative Agent; provided that such policy
shall be subject to the review of the Administrative Agent no more than once
every three years.

Section 8.17 Unrestricted Subsidiaries. The Borrower:

(a) will cause the management, business and affairs of each of the Borrower and
its Restricted Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account, furnishing separate financial
statements of Unrestricted Subsidiaries to creditors and potential creditors
thereof and by not permitting Properties of the Borrower and its respective
Restricted Subsidiaries to be commingled) so that each Unrestricted Subsidiary
that is a corporation will be treated as a corporate entity separate and
distinct from the Borrower and the Restricted Subsidiaries; and

(b) will not, and will not permit any of the Restricted Subsidiaries to, incur,
assume, guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries.

Section 8.18 Post-Closing Covenants.

(a) Not later than February 2, 2017 (or such later date as determined by the
Administrative Agent in its sole discretion), the Administrative Agent shall
have received (i) mortgages and/or amendments to mortgages in form and substance
reasonably satisfactory to the Administrative Agent and in proper form for
recording in each applicable jurisdiction, covering

 

93



--------------------------------------------------------------------------------

such Oil and Gas Properties evaluated in the Initial Reserve Report so that the
Mortgaged Properties (after giving the filing of such mortgages and/or
amendments to mortgages) represent at least 85% of the total value (as
determined by the Administrative Agent based on the present value of the Proved
Reserves attributable thereto using a 9% discount rate) of the Oil and Gas
Properties evaluated in the Initial Reserve Report and (ii) to the extent
requested by the Administrative Agent, an opinion of local counsel to the
Borrower in each jurisdiction where the mortgages or amendments to mortgages are
to be recorded.

(b) Not later than April 18, 2017 (or such later date as determined by the
Administrative Agent in its sole discretion), the Administrative Agent shall
have received title information, reasonably satisfactory to the Administrative
Agent, setting forth satisfactory title information on at least 85% of the total
value (as determined by the Administrative Agent based on the present value of
the Proved Reserves attributable thereto using a 9% discount rate) of the Oil
and Gas Properties evaluated by the Initial Reserve Report.

Section 8.19 Commodity Exchange Act Keepwell Provisions.

(a) The Borrower hereby guarantees the payment and performance of all
Indebtedness of each Loan Party (other than the Borrower) and absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Benefitting Guarantor in
order for such Benefitting Guarantor to honor its obligations (without giving
effect to Section 8.19(b)) under the Guaranty Agreement and any other Security
Instrument including obligations with respect to Swap Agreements (provided,
however, that the Borrower shall only be liable under this Section 8.19(a) for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 8.19(a), or otherwise under this
Agreement or any Loan Document, as it relates to such Benefitting Guarantor,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of the Borrower under
this Section 8.19(a) shall remain in full force and effect until all
Indebtedness is paid in full to the Lenders, the Administrative Agent and all
other Secured Parties, and all of the Lenders’ Commitments are terminated. The
Borrower intends that this Section 8.19(a) constitute, and this Section 8.19(a)
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Benefitting Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

(b) Notwithstanding any other provisions of this Agreement or any other Loan
Document, Indebtedness guaranteed by any Guarantor, or secured by the grant of
any Lien by such Guarantor under any Security Instrument, shall exclude all
Excluded Swap Obligations with respect to such Guarantor.

Section 8.20 Accounts. No Loan Party will maintain any deposit account (other
than an Excluded Account) with a financial institution that is not a Lender. All
of the Accounts other than Excluded Accounts of the Loan Parties shall at all
times be subject to an Account Control Agreement; provided, that in the case of
any Account acquired pursuant to an acquisition permitted under Section 9.05
(and which was not formed in contemplation of such acquisition), so long as the
Borrower provides the Administrative Agent with written notice of the existence
of such Account within five (5) Business Days following the date of such
acquisition (or such

 

94



--------------------------------------------------------------------------------

later date as the Administrative Agent may agree in its sole discretion), the
Borrower will have thirty (30) days (or such later date as the Administrative
Agent may agree in its sole discretion) to (i) transfer such account to an
account with a Lender and (ii) subject such account to an Account Control
Agreement.

Section 8.21 Minimum Hedging. At any time any Permitted Second Lien Debt is
outstanding, the Borrower will maintain in full force and effect Swap Agreements
in respect of commodities reasonably acceptable to the Administrative Agent,
covering aggregate notional volumes of not less than sixty percent (60%) of the
reasonably anticipated projected production from Proved Developed Producing Oil
and Gas Properties (as set forth on the most recently delivered Reserve Report)
for the thirty-six (36) month period from the last day of the month in which
such Permitted Second Lien Debt is outstanding.

ARTICLE IX

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents then outstanding have been paid in full and all
Letters of Credit have expired or terminated and all LC Disbursements shall have
been reimbursed, the Borrower covenants and agrees with the Lenders that:

Section 9.01 Financial Covenants.

(a) Leverage Ratio. The Borrower will not, as of the last day of any fiscal
quarter commencing with the fiscal quarter ending March 31, 2017, permit the
Borrower’s ratio of (i) Total Debt on such day to (ii) Consolidated EBITDAX for
the Rolling Period ending on such day (the “Leverage Ratio”) to be greater than
4.00 to 1.00.

(b) Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter commencing with the fiscal quarter ending March 31, 2017, the
Borrower’s ratio of (i) consolidated current assets (including the unused amount
of the total Commitments (but only to the extent that the Borrower is permitted
to borrow such amount under the terms of this Agreement including, without
limitation, Section 6.02 hereof), and excluding non-cash assets under ASC 815)
to (ii) consolidated current liabilities (excluding non-cash obligations under
ASC 815 and current maturities under this Agreement) of the Borrower to be less
than 1.0 to 1.0.

Section 9.02 Debt. The Borrower will not, and will not permit any other Loan
Party to, incur, create, assume or suffer to exist any Debt, except:

(a) the Notes or other Indebtedness arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents;

(b) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than 90 days
past the date of invoice or delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP;

 

95



--------------------------------------------------------------------------------

(c) Debt under Capital Leases not to exceed $15,000,000 in the aggregate at any
one time outstanding;

(d) Debt associated with bonds or surety obligations required by Governmental
Requirements in connection with the operation of the Oil and Gas Properties;

(e) endorsements of negotiable instruments for collection in the ordinary course
of business;

(f) Permitted Second Lien Debt of the Borrower not to exceed $200,000,000 and
guarantees thereof by any Loan Party, in each case, subject to the Intercreditor
Agreement;

(g) Debt under Permitted Senior Unsecured Notes and guarantees thereof by any
Loan Party;

(h) other Debt not to exceed $15,000,000 in the aggregate at any one time
outstanding; and

(i) Debt of the Borrower or a Guarantor to the Borrower or any Guarantor.

Section 9.03 Liens. The Borrower will not, and will not permit any other Loan
Party to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:

(a) Liens securing the payment of any Indebtedness;

(b) Excepted Liens;

(c) Liens securing Capital Leases permitted by Section 9.02(c) but only on the
Property under lease; and

(d) junior Liens on Collateral securing Permitted Second Lien Debt, provided
that such Liens (i) are subordinate to the Liens in favor of the Administrative
Agent securing the Indebtedness and (ii) are at all times subject to the
Intercreditor Agreement.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 9.03 (other than Liens securing the Indebtedness and Permitted Second
Lien Debt and Excepted Liens) may at any time attach to any Equity Interests in
Restricted Subsidiaries or to any Oil and Gas Properties evaluated in the
Reserve Report used in the most recent determination of the Borrowing Base.

 

96



--------------------------------------------------------------------------------

Section 9.04 Dividends and Distributions; Repayment of Certain Debt; Amendments
to Certain Debt Documents.

(a) Restricted Payments. The Borrower will not, and will not permit any other
Loan Party to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, return any capital to its stockholders or make any
distribution of its Property to its Equity Interest holders, except:

(i) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock);

(ii) Restricted Subsidiaries may declare and pay dividends to Loan Parties
ratably with respect to their Equity Interests;

(iii) the Loan Parties may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Restricted Subsidiaries; and

(iv) the Borrower may make Restricted Payments not to exceed $50,000,000 in any
fiscal year; provided that (A) no Default or Event of Default exists or results
therefrom, (B) immediately after giving effect to such repurchase, Availability
shall not be less than 15% of the total Commitments at such time, and (C) the
Leverage Ratio, on a pro forma basis, shall not be greater than 3.00 to 1.00
before and immediately after giving effect to such Restricted Payment.

(b) Repayment of Permitted Senior Unsecured Notes; Amendment of Terms of
Permitted Senior Unsecured Notes Documents. The Borrower will not, and will not
permit any other Loan Party to, prior to the date that is 180 days after the
Maturity Date:

(i) call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) any
Permitted Senior Unsecured Notes, except that, so long as no Default exists, the
Borrower may, substantially contemporaneously with its receipt of any cash
proceeds from (A) any issuance of Permitted Senior Unsecured Notes, (B) any
incurrence of Permitted Second Lien Debt or (C) any sale of Equity Interests in
the Borrower (other than Disqualified Capital Stock), prepay or otherwise Redeem
Permitted Senior Unsecured Notes in an amount equal to the amount of the net
cash proceeds of such issuance of Permitted Senior Unsecured Notes, such
incurrence of Permitted Second Lien Debt or such sale of Equity Interests of the
Borrower; and

amend, modify, waive or otherwise change, consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Permitted
Senior Unsecured Notes Documents (except to the extent a new issuance of
Permitted Senior Unsecured Notes, the proceeds of which were used to Redeem
existing Permitted Senior Unsecured Notes or Permitted Second Lien Debt pursuant
to the foregoing clause (i), would be permitted to have such terms as so
amended, modified, waived or otherwise changed) if the effect thereof would be
to (A) shorten its maturity or average life, (B)

 

97



--------------------------------------------------------------------------------

increase the amount of any payment of principal thereof, (C) increase the rate
or shorten any period for payment of interest thereon, (D) modify or amend any
financial covenant such that the resulting financial covenant is not contained
in Section 9.01 (or incorporated herein by reference) or is more restrictive as
to the Borrower than any financial covenant contained in Section 9.01 (or
incorporated herein by reference) without this Agreement being contemporaneously
amended to amend or add a similar provision, or (E) modify or amend any other
covenant or event of default such that the resulting covenants and events of
default in respect thereof, taken as a whole, are more restrictive with respect
to the Loan Parties than the covenants and Events of Default in this Agreement
without this Agreement being contemporaneously amended to amend or add a similar
provision (as determined in good faith by senior management of the Borrower).

(c) Repayment of Permitted Second Lien Debt; Amendment of Terms of Permitted
Second Lien Debt Documents. The Borrower will not, and will not permit any other
Loan Party to, prior to the date that is 180 days after the Maturity Date:

(i) call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) any
Permitted Second Lien Debt, except that, so long as no Default exists, the
Borrower may, substantially contemporaneously with its receipt of any cash
proceeds from (A) any issuance of Permitted Senior Unsecured Notes, (B) any
incurrence of Permitted Second Lien Debt or (C) any sale of Equity Interests in
the Borrower (other than Disqualified Capital Stock), prepay or otherwise Redeem
Permitted Second Lien Debt in an amount equal to the amount of the net cash
proceeds of such issuance of Permitted Senior Unsecured Notes, such incurrence
of Permitted Second Lien Debt or such sale of Equity Interests of the Borrower;
and

(ii) amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Permitted Second Lien Debt Documents (except to the extent a new issuance of
Permitted Second Lien Debt, the proceeds of which were used to Redeem existing
Permitted Second Lien Debt or Permitted Senior Unsecured Notes pursuant to the
foregoing clause (i), would be permitted to have such terms as so amended,
modified, waived or otherwise changed) if the effect thereof would be to
(A) shorten its maturity or average life, (B) increase the amount of any payment
of principal thereof, (C) increase the rate or shorten any period for payment of
interest thereon, (D) modify or amend any financial covenant such that the
resulting financial covenant is not contained in Section 9.01 (or incorporated
herein by reference) or is more restrictive as to the Borrower than any
financial covenant contained in Section 9.01 (or incorporated herein by
reference) without this Agreement being contemporaneously amended to amend or
add a similar provision, (E) modify or amend any other covenant or event of
default such that the resulting covenants and events of default in respect
thereof, taken as a whole, are more restrictive with respect to the Loan Parties
than the covenants and Events of Default in this Agreement without this
Agreement being contemporaneously amended to amend or add a similar provision
(as determined in good faith by senior management of the Borrower), or
(F) otherwise violate or conflict with the terms of the Intercreditor Agreement.

 

98



--------------------------------------------------------------------------------

Section 9.05 Investments and Loans. The Borrower will not, and will not permit
any other Loan Party to, make or permit to remain outstanding any Investments in
or to any Person or any intercompany loans, except that the foregoing
restriction shall not apply to:

(a) Investments as of the Effective Date which are disclosed to the Lenders in
Schedule 9.05;

(b) accounts receivable arising in the ordinary course of business and
promissory notes received in settlement of any such accounts receivable;

(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof;

(d) commercial paper maturing within one year from the date of creation thereof
having a rating of at least P-2 or A-2 from either Moody’s or S&P, respectively;

(e) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively;

(f) deposits in money market funds investing not less than 90% of their assets
in Investments described in Section 9.05(c), Section 9.05(d) or Section 9.05(e);

(g) Investments (i) made by the Borrower in or to any of the Guarantors
including any Person who, contemporaneously with the making of such Investment,
becomes a Guarantor, (ii) made by any Restricted Subsidiary in or to the
Borrower or any Guarantor, and (iii) in an aggregate amount at any one time
outstanding not to exceed $15,000,000, made by the Borrower or any Restricted
Subsidiary in or to all other Restricted Subsidiaries which are not Guarantors;

(h) Investments in Unrestricted Subsidiaries not to exceed $10,000,000 in the
aggregate at any time; and

(i) other Investments not to exceed $15,000,000 in the aggregate at any time.

Section 9.06 Nature of Business; No International Operations. The Borrower will
not, and will not permit any other Loan Party to, allow any material change to
be made in the character of its business as an independent oil and gas
exploration and production company. The Borrower will not, and will not permit
any of the other Loan Parties to, acquire or make any other expenditure (whether
such expenditure is capital, operating or otherwise) in or related to, any Oil
and Gas Properties not located within the geographical boundaries of the United
States.

 

99



--------------------------------------------------------------------------------

Section 9.07 Limitation on Leases. The Borrower will not, and will not permit
any other Loan Party to, create, incur, assume or suffer to exist any obligation
for the payment of rent or hire of Property of any kind whatsoever (real or
personal but excluding Capital Leases to the extent such Capital Leases do not
go beyond the value and terms of the leased property and leases of Hydrocarbon
Interests), under leases or lease agreements which would cause the aggregate
amount of all payments made by the Borrower and the other Loan Parties pursuant
to all such leases or lease agreements, including, without limitation, any
residual payments at the end of any lease, to exceed $15,000,000 in any period
of twelve consecutive calendar months during the life of such leases.

Section 9.08 Proceeds of Notes. The Borrower will not permit the proceeds of the
Notes to be used for any purpose other than those described in the first
sentence of Section 7.21. Neither the Borrower nor any Person acting on behalf
of the Borrower has taken or will take any action which might cause any of the
Loan Documents to violate Regulations T, U or X or any other regulation of the
Board or to violate Section 7 of the Securities Exchange Act of 1934 or any rule
or regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect. If requested by the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.

Section 9.09 ERISA Compliance. The Borrower will not, and will not permit any
other Loan Party to, at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, any other Loan Party or any ERISA Affiliate
could be subjected to either a civil penalty assessed pursuant to subsections
(c), (i) or (l) of section 502 of ERISA or a tax imposed by Chapter 43 of
Subtitle D of the Code;

(b) terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could result in any
liability of the Borrower, any other Loan Party or any ERISA Affiliate to the
PBGC;

(c) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, any other Loan Party or any
ERISA Affiliate is required to pay as contributions thereto;

(d) permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan;

(e) permit, or allow any ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan maintained by the Borrower, any other
Loan Party or any ERISA Affiliate which is regulated under Title IV of ERISA to
materially exceed the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such Plan allocable
to such benefit liabilities such that a determination would result that any

 

100



--------------------------------------------------------------------------------

Plan is, or is expected to be, in “at risk” status (as defined in Section
303(i)(4) of ERISA or Section 430(i)(4) of the Code); provided that the term
“actuarial present value of the benefit liabilities” shall have the meaning
specified in section 4041 of ERISA;

(f) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan;

(g) acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to the
Borrower or any other Loan Party or with respect to any ERISA Affiliate of the
Borrower or any other Loan Party if such Person sponsors, maintains or
contributes to, or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, (1) any Multiemployer Plan, or
(2) any other Plan that is subject to Title IV of ERISA under which the
actuarial present value of the benefit liabilities under such Plan materially
exceeds the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities such that a determination would result that any Plan is, or is
expected to be, in “at risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code);

(h) incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA;

(i) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability; or

(j) amend, or permit any ERISA Affiliate to amend, a Plan resulting in an
increase in current liability such that the Borrower, any other Loan Party or
any ERISA Affiliate is required to provide security to such Plan under section
401(a)(29) of the Code.

Section 9.10 Sale or Discount of Receivables. Except for receivables obtained by
the Loan Parties out of the ordinary course of business or the settlement of
joint interest billing accounts in the ordinary course of business or discounts
granted to settle collection of accounts receivable or the sale of defaulted
accounts arising in the ordinary course of business in connection with the
compromise or collection thereof and not in connection with any financing
transaction, the Borrower will not, and will not permit any other Loan Party to,
discount or sell (with or without recourse) any of its notes receivable or
accounts receivable.

Section 9.11 Mergers, Etc. The Borrower will not, and will not permit any other
Loan Party to, merge into or with or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its Property to any other Person
(whether now owned or hereafter acquired) (any such transaction, a
“consolidation”) or liquidate, wind-up or dissolve (or suffer any liquidation or
dissolution), terminate or discontinue

 

101



--------------------------------------------------------------------------------

its business; provided that so long as no Default has occurred and is
continuing, or would result after giving effect thereto, (a) any Wholly-Owned
Subsidiary of the Borrower may participate in a consolidation with any other
Wholly-Owned Subsidiary of the Borrower, provided, that if any such
consolidation involves a Wholly-Owned Subsidiary that is a Guarantor and another
Wholly-Owned Subsidiary that is not a Guarantor, the Wholly-Owned Subsidiary
that is a Guarantor shall be the surviving Person, and (b) the Borrower may
participate in a consolidation with any Wholly-Owned Subsidiary of the Borrower
so long as the Borrower is the surviving Person.

Section 9.12 Sale of Properties. The Borrower will not, and will not permit any
other Loan Party to, sell, assign, farm-out, convey or otherwise transfer any
Property except for:

(a) the sale of Hydrocarbons in the ordinary course of business;

(b) farmouts of undeveloped acreage and assignments in connection with such
farmouts;

(c) the sale or transfer of equipment that is no longer necessary for the
business of the Loan Party or is replaced by equipment of at least comparable
value and use;

(d) sales or other dispositions (including Casualty Events and events that
would, but for their magnitude, constitute Casualty Events), other than as
provided in clauses (a) through (c) or (e), of Oil and Gas Properties or any
interest therein or Restricted Subsidiaries owning Oil and Gas Properties;
provided that (i) the consideration received in respect of such sale or other
disposition shall be equal to or greater than the fair market value of the Oil
and Gas Property, interest therein or Restricted Subsidiary subject of such sale
or other disposition (in each case, as reasonably determined by the Borrower
and, if requested by the Administrative Agent, the Borrower shall deliver a
certificate of a Responsible Officer certifying to that effect), (ii) not less
than (A) 75% of the proceeds of such sale or other disposition of Oil and Gas
Property, if to a Person other than an Affiliate, shall be in cash and (B) 50%
of the proceeds of such sale or other disposition of Oil and Gas Property, if to
an Affiliate, shall be in cash, provided that, if less than 75% of the proceeds
of any such sale or disposition are in cash, the Borrower shall be in pro forma
compliance with the covenants set forth in Section 9.01 both before and after
giving effect to such sale or disposition, (iii) no Default or Event of Default
has occurred and is continuing or would result from such sale or disposition, as
applicable, (iv) if such sale or disposition would result in an automatic
redetermination of the Borrowing Base pursuant to Section 2.07(f), the Borrower
delivers reasonable prior written notice thereof to the Administrative Agent,
(v) if a Borrowing Base Deficiency would result from such sale or disposition as
a result of an automatic redetermination of the Borrowing Base pursuant to
Section 2.07(f), the Borrower prepays Borrowings, prior to or contemporaneously
with the consummation of such sale or disposition, to the extent that such
prepayment would have been required under Section 3.04(c)(iii) after giving
effect to such automatic redetermination of the Borrowing Base, and (vi) if any
such sale or other disposition is of a Restricted Subsidiary owning Oil and Gas
Properties, such sale or other disposition shall include all the Equity
Interests of such Restricted Subsidiary; and

 

102



--------------------------------------------------------------------------------

(e) sales and other dispositions of Properties not regulated by Section 9.12(a)
to (d) having a fair market value not to exceed $10,000,000 in the aggregate
during any 12-month period.

For the sake of clarity, the forfeiture of all or any portion of any lease as
the result of a decision by any Loan Party not to drill any well or take any
other action necessary to maintain such lease in full force and effect is not a
sale or other disposition which is subject to this Section 9.12.

Section 9.13 Environmental Matters. The Borrower will not, and will not permit
any other Loan Party to, cause or permit any of its Property to be in violation
of, or do anything or permit anything to be done which will subject any such
Property to a Release or threatened Release of Hazardous Materials, exposure to
any Hazardous Materials, or to any Remedial Work, under any Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property where
such violations, Release or threatened Release, exposure, or Remedial work could
reasonably be expected to have a Material Adverse Effect.

Section 9.14 Transactions with Affiliates. The Borrower will not, and will not
permit any other Loan Party to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Guarantors and, in the case
of any Loan Party other than the Borrower, the Borrower) unless such
transactions are otherwise permitted under this Agreement and are upon fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not an Affiliate; provided that the
foregoing restriction shall not apply to: (a) reasonable and customary fees paid
to members of the board of directors (or comparable governing body) of the
Borrower or the Loan Parties, (b) compensation arrangements for directors (or
the members of the comparable governing body), officers and other employees of
the Borrower or the Loan Parties entered into in the ordinary course of
business, (c) transactions approved by the independent directors (or the
independent members of the comparable governing body) or the conflicts committee
of the board of directors (or comparable governing body) of the Borrower,
(d) Investments by a Loan Party in an Unrestricted Subsidiary permitted by
Section 9.05(h), (e) Investments permitted by Section 9.05(i), (f) the
Transition Services Agreement, and (g) the transactions listed on Schedule 9.14.

Section 9.15 Subsidiaries. The Borrower will not, and will not permit any other
Loan Party to, create or acquire any additional Restricted Subsidiary or
redesignate an Unrestricted Subsidiary as a Restricted Subsidiary unless such
subsidiary is a Wholly-Owned Subsidiary and the Borrower gives written notice to
the Administrative Agent of such creation or acquisition and complies with
Section 8.14. The Borrower shall not, and shall not permit any Restricted
Subsidiary to, sell, assign or otherwise dispose of any Equity Interests in any
Restricted Subsidiary except in compliance with Section 9.12. Neither the
Borrower nor any Restricted Subsidiary shall have any Restricted Subsidiary that
is a Foreign Subsidiary.

Section 9.16 Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, and will not permit any other Loan Party to, create, incur, assume or
suffer to exist any contract, agreement or understanding (other than this
Agreement, the Security Instruments, the Second Lien Debt Documents and Capital
Leases creating Liens permitted by Section 9.03(c))

 

103



--------------------------------------------------------------------------------

which in any way prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property in favor of the Administrative
Agent and the Secured Parties or, except for restrictions substantially no more
restrictive than those in Section 9.04(a) hereof, restricts any Restricted
Subsidiary from paying dividends or making distributions to the Borrower or any
Guarantor, or which, except for dividend or distribution restrictions as
aforesaid, requires the consent of or notice to other Persons in connection
therewith.

Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower will
not, and will not permit any other Loan Party to, allow gas imbalances,
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
the Borrower or any other Loan Party that would require the Borrower or such
other Loan Party to deliver Hydrocarbons at some future time without then or
thereafter receiving full payment therefor to exceed three bcf of gas (on an mcf
equivalent basis) in the aggregate.

Section 9.18 Swap Agreements.

(a) The Borrower will not, and will not permit any other Loan Party to, enter
into any Swap Agreements with any Person other than:

(i) Swap Agreements in respect of commodities (A) with an Approved Counterparty
and (B) the notional volumes for which (when aggregated with other commodity
Swap Agreements then in effect other than (x) basis differential swaps on
volumes already hedged pursuant to other Swap Agreements and (y) Swap Agreements
which have the effect of eliminating some or all of the hedging of volumes
already hedged pursuant to other Swap Agreements) do not exceed, as of the date
such Swap Agreement is executed, (1) for the first 24 months after the date of
execution of such Swap Agreement (the “First Measurement Period”), 100% and
(2) for the first 36 months immediately following the First Measurement Period,
75%, in each case, of the reasonably anticipated projected production (assuming
no curtailment or interruption of transportation for such anticipated
production) from proved Oil and Gas Properties included in the most recent
Reserve Report for each month during the period during which such Swap Agreement
is in effect for each of crude oil, natural gas and natural gas liquids, (which,
in the case of natural gas liquids, may be hedged with Swap Agreements for crude
oil), each calculated separately,

(ii) Swap Agreements that would be permitted by clause (i) hereof pertaining to
Oil and Gas Properties to be acquired pursuant to a Specified Acquisition;
provided that Swap Agreements pursuant to this Section 9.18(a)(ii) must be
Liquidated upon the earlier to occur of: (A) the date that is 90 days after the
execution of the purchase and sale agreement relating to the Specified
Acquisition to the extent that such Specified Acquisition has not been
consummated by such date, (B) any Loan Party knows with reasonable certainty
that the Specified Acquisition will not be consummated, and (C) in the case of
any Affiliated Acquisition, the date that is 20 days following the date any Loan
Party enters into any such Swap Agreement with respect to the expected
production from the Oil and Gas Properties to be acquired in such Affiliated
Acquisition if, as of such date, no binding and enforceable purchase and sale
agreement has been entered into by and between a Loan Party and an Affiliate
thereof (other than another Loan Party) with respect to such Affiliated
Acquisition,

 

104



--------------------------------------------------------------------------------

(iii) Swap Agreements in respect of interest rates with an Approved
Counterparty, as follows: (A) Swap Agreements effectively converting interest
rates from fixed to floating, the notional amounts of which (when aggregated
with all other Swap Agreements of the Loan Parties then in effect effectively
converting interest rates from fixed to floating) do not exceed 100% of the then
outstanding principal amount of the Loan Parties’ Debt for borrowed money which
bears interest at a fixed rate and (B) Swap Agreements effectively converting
interest rates from floating to fixed, the notional amounts of which (when
aggregated with all other Swap Agreements of the Borrower and the other Loan
Parties then in effect effectively converting interest rates from floating to
fixed) do not exceed 100% of the then outstanding principal amount of the Loan
Parties’ Debt for borrowed money which bears interest at a floating rate, and

(iv) Swap Agreements entered into in the ordinary course of the Loan Parties’
business in respect of Emission Credits; provided that the aggregate amount that
is owing but unpaid by the Loan Parties under all such Swap Agreements shall not
exceed $1,000,000 in the aggregate at any time.

(b) In no event shall any Swap Agreement contain any requirement, agreement or
covenant for a Loan Party to post collateral or margin to secure their
obligations under such Swap Agreement or to cover market exposures.

(c) The Borrower will not, and will not permit any of the other Loan Parties to,
incur or permit to exist any speculative Swap Agreements or any Swap Agreements
in respect of commodities with a tenor in excess of 60 months.

(d) The Borrower will not, and will not permit any other Loan Party to,
Liquidate any Swap Agreement in respect of commodities unless (x) if such Swap
Liquidation would result in an automatic redetermination of the Borrowing Base
pursuant to Section 2.07(f), the Borrower delivers reasonable prior written
notice thereof to the Administrative Agent, and (y) if a Borrowing Base
Deficiency would result from such Swap Liquidation as a result of an automatic
redetermination of the Borrowing Base pursuant to Section 2.07(f), the Borrower
prepays Borrowings, prior to or contemporaneously with the consummation of such
Swap Liquidation to the extent that such prepayment would have been required
under Section 3.04(c)(iv) after giving effect to such automatic redetermination
of the Borrowing Base.

(e) For purposes of Section 9.18(a)(i),the reasonably anticipated projected
production from the Loan Parties’ proved Oil and Gas Properties included in the
most recent Reserve Report delivered pursuant to the terms of this Agreement
shall be deemed to include any increase therein anticipated based on information
obtained by the Loan Parties and delivered to the Administrative Agent
subsequent to the publication of such Reserve Report, including the Loan
Parties’ internal forecasts of (i) additions to anticipated future production
from new wells and (ii) completed acquisitions coming on stream; provided that
any such supplemental information shall be reasonably satisfactory to the
Administrative Agent.

 

105



--------------------------------------------------------------------------------

Section 9.19 Amendments to Certain Documents. The Borrower will not, and will
not permit any other Loan Party to, amend, modify or supplement the Transition
Services Agreement, any Corporate Reorganization Agreement or any CWEI
Acquisition Document if, in any case, the effect thereof could reasonably be
expected to be materially adverse to the Lenders or in contravention of the Loan
Documents or any Governmental Requirement (and, in any case, the Borrower shall
promptly furnish to the Administrative Agent a copy of any such amendment,
modification or supplement).

Section 9.20 Marketing Activities.

(a) The Borrower will not, and will not permit any other Loan Party to, engage
in marketing activities for any Hydrocarbons or enter into any contracts related
thereto other than (i) contracts for the sale of Hydrocarbons scheduled or
reasonably estimated to be produced from their proved Oil and Gas Properties
during the period of such contract, (ii) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from proved Oil and Gas
Properties of third parties during the period of such contract associated with
the Oil and Gas Properties of the Borrower and the other Loan Parties that the
Borrower or one of the other Loan Parties has the right to market pursuant to
joint operating agreements, unitization agreements or other similar contracts
that are usual and customary in the oil and gas business and (iii) other
contracts for the purchase and/or sale of Hydrocarbons of third parties
(A) which have generally offsetting provisions (i.e. corresponding pricing
mechanics, delivery dates and points and volumes) such that no “position” is
taken and (B) for which appropriate credit support has been taken to alleviate
the material credit risks of the counterparty thereto.

(b) The Borrower will not, and will not permit any other Loan Party to, amend in
any material respect the written Hydrocarbon Marketing Policy delivered to the
Lenders pursuant to Section 6.01(p) without the prior written consent of the
Administrative Agent and the Majority Lenders.

Section 9.21 Sale and Leaseback. The Borrower shall not, and shall not permit
any other Loan Party to, enter into any arrangement, directly or indirectly,
with any Person whereby it shall sell or transfer any Property, whether now
owned or hereafter acquired, and thereafter rent or lease such Property which it
intends to use for substantially the same purpose or purposes as the Property
being sold or transferred.

Section 9.22 Amendments to Organizational Documents; Changes in Fiscal Year End.

(a) The Borrower shall not, and shall not permit any other Loan Party to, amend,
supplement or otherwise modify (or permit to be amended, supplemented or
modified) its Organizational Documents in any manner that would be adverse to
the Lenders in any material respect.

(b) The Borrower shall not, and shall not permit any other Loan Party to, change
the last day of its fiscal year from December 31 of each year, or the last days
of the first three fiscal quarters in each of its fiscal years from March 31,
June 30 and September 30 of each year, respectively

 

106



--------------------------------------------------------------------------------

Section 9.23 Non-Eligible Contract Participants. The Borrower shall not permit
any Loan Party that is not an Eligible Contract Participant to own, at any time,
any Oil and Gas Properties or any Equity Interests in any Subsidiaries.

Section 9.24 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

(a) Unless designated as an Unrestricted Subsidiary on Schedule 7.14 as of the
date hereof or thereafter, assuming compliance with Section 9.24(b), any Person
that becomes a Subsidiary of the Borrower or any of its Restricted Subsidiaries
(other than any Subsidiary of an Unrestricted Subsidiary) shall be classified as
a Restricted Subsidiary. Any Person that becomes a Subsidiary of any
Unrestricted Subsidiary shall be automatically classified as an Unrestricted
Subsidiary.

(b) The Borrower may designate by written notification thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary (other than any Subsidiary of an Unrestricted
Subsidiary), as an Unrestricted Subsidiary if (i) prior, and after giving
effect, to such designation, neither a Default nor a Borrowing Base Deficiency
would exist and (ii) such designation is deemed to be a cash Investment in an
Unrestricted Subsidiary in an amount equal to the fair market value as of the
date of such designation of the Borrower’s direct and indirect ownership
interest in such Subsidiary and such Investment would be permitted to be made at
the time of such designation under Section 9.05(h) or Section 9.05(i). Except as
provided in this Section 9.24(b), no Restricted Subsidiary may be redesignated
as an Unrestricted Subsidiary.

(c) The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of the Borrower and its Restricted Subsidiaries contained in each
of the Loan Documents are true and correct on and as of such date as if made on
and as of the date of such redesignation (or, if stated to have been made
expressly as of an earlier date, were true and correct as of such date), (ii) no
Default would exist and (iii) the Borrower complies with the requirements of
Section 8.14, Section 8.17 and Section 9.15. Any such designation shall be
treated as a cash dividend in an amount equal to the lesser of the fair market
value of the Borrower’s direct and indirect ownership interest in such
Subsidiary or the amount of the Borrower’s cash investment previously made for
purposes of the limitation on Investments under Section 9.05(h) or Section
9.05(i).

Section 9.25 Sanctions. The Borrower shall not, and shall not permit any other
Loan Party, to directly or indirectly, use the proceeds of any Borrowing or any
Letter of Credit, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other individual or entity, (a) to
fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, (b) in any manner that will result in a violation by any individual
or entity (including any individual or entity participating in the transaction,
whether as Lender, Arranger, Administrative Agent, Issuing Bank, or otherwise)
of Sanctions, or (c) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws.

 

107



--------------------------------------------------------------------------------

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. The occurrence of one or more of the following
events shall constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in or in connection with any Loan Document or
any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 8.01(i), Section 8.01(o), Section 8.02,
Section 8.03, Section 8.13 (for clarity, taking into consideration Section
8.13(c)), Section 8.14, Section 8.18, Section 8.20 or in Article IX of this
Agreement;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in Section
10.01(a), Section 10.01(b), Section 10.01(c) or Section 10.01(d)) or any other
Loan Document, and such failure shall continue unremedied for a period of 30
days after the earlier to occur of (A) notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender)
or (B) a Responsible Officer of the Borrower or such other Loan Party otherwise
becoming aware of such default;

(f) any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable;

(g) (i) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or (ii) any event or condition
(other than a “termination event” as set forth in Sections 5(b)(1), 5(b)(2),
5(b)(3) and 5(b)(4) of the 1992 ISDA Master Agreement form of the International
Swaps and Derivatives Association or in Sections 5(b)(1), 5(b)(2), 5(b)(3),
5(b)(4) and 5(b)(5) of the 2002 ISDA Master Agreement form of the International
Swaps and Derivatives Association) that enables or permits (after giving effect
to all applicable notice and cure periods) the holder or holders of any Material

 

108



--------------------------------------------------------------------------------

Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the Redemption thereof or any
offer to Redeem to be made in respect thereof, prior to its scheduled maturity
or require the Borrower or any other Loan Party to make an offer in respect
thereof;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any other Loan Party or its debts, or of a
substantial part of its assets, under any Debtor Relief Law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any other Loan Party or for
a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Debtor
Relief Law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in Section 10.01(h), (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any other Loan Party or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing; or any stockholder of the Borrower shall make any request or take
any action for the purpose of calling a meeting of the equityholders of the
Borrower to consider a resolution to dissolve and wind-up the Borrower’s
affairs;

(j) any Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

(k) (i) one or more final, non-appealable judgments for the payment of money in
an aggregate amount in excess of $15,000,000 (to the extent not covered by
independent third party insurance provided by insurers of the highest claims
paying rating or financial strength as to which the insurer does not dispute
coverage and is not subject to an insolvency proceeding) or (ii) any one or more
final, non-appealable non-monetary judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
shall be rendered against any Loan Party or any combination thereof and the same
shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of any Loan Party to
enforce any such judgment;

(l) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against any
Loan Party party thereto, or shall be repudiated by any of them, or cease to
create a valid and perfected Lien of the priority required thereby on any
material part of the Collateral purported to be covered thereby, except to the
extent permitted by the terms of this Agreement, or the Borrower or any other
Loan Party or any of their Affiliates shall so state in writing;

 

109



--------------------------------------------------------------------------------

(m) a Change in Control shall occur;

(n) an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000 for all periods; or

(o) the Borrower shall cease to be a reporting company under Section 12 of the
Securities Exchange Act of 1934, as amended from time to time, and any successor
statute or the Equity Interests of the Borrower shall cease to be listed on a
nationally recognized stock exchange.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in Section
10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter during
the continuance of such Event of Default, the Administrative Agent may, and at
the request of the Majority Lenders, shall, by notice to the Borrower, take
either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Notes and the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
and the Guarantors accrued hereunder and under the Notes and the other Loan
Documents (including, without limitation, the payment of cash collateral to
secure the LC Exposure as provided in Section 2.08(j)), shall become due and
payable immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor; and in case of an Event of
Default described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), the
Commitments shall automatically terminate and the Notes and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
the other obligations of the Borrower and the Guarantors accrued hereunder and
under the Notes and the other Loan Documents (including, without limitation, the
payment of cash collateral to secure the LC Exposure as provided in Section
2.08(j)), shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and each Guarantor.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

(c) All proceeds realized from the liquidation or other disposition of
Collateral or otherwise received after maturity of the Loans, whether by
acceleration or otherwise, shall be applied:

(i) first, to payment or reimbursement of that portion of the Indebtedness
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

 

110



--------------------------------------------------------------------------------

(ii) second, pro rata to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the Lenders;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to payment of principal outstanding on the Loans, LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time and Indebtedness referred to in clause (b) of the definition of
Indebtedness owing to a Secured Swap Provider;

(v) fifth, pro rata to any other Indebtedness;

(vi) sixth, to serve as cash collateral to be held by the Administrative Agent
to secure the remaining LC Exposure; and

(vii) seventh, any excess, after all of the Indebtedness shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an Eligible Contract Participant shall not be applied to
any Excluded Swap Obligations owing to a Secured Swap Provider (it being
understood, that in the event that any amount is applied to Indebtedness other
than Excluded Swap Obligations as a result of this clause, the Administrative
Agent shall make such adjustments as it determines are appropriate to
distributions pursuant to clause fourth above from amounts received from
Eligible Contract Participants to ensure, as nearly as possible, that the
proportional aggregate recoveries with respect to Indebtedness described in
clause fourth above by Secured Swap Providers that are the holders of any
Excluded Swap Obligations are the same as the proportional aggregate recoveries
with respect to other Indebtedness pursuant to clause fourth above).

ARTICLE XI

THE AGENTS

Section 11.01 Appointment and Authority.

(a) Each of the Lenders and the Issuing Bank hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
XI are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Bank, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

111



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Secured Swap Provider and a potential Bank Products Provider) and the
Issuing Bank hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of such Lender and the Issuing Bank for purposes of
acquiring, holding and enforcing any and all Liens on the Collateral granted by
any of the Loan Parties to secure any of the Indebtedness, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 11.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Instruments, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article XI and Article XII (including Section 12.03(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

Section 11.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 11.03 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

112



--------------------------------------------------------------------------------

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.02 and 12.02) or (ii) in the absence of its own gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by a final and nonappealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Bank.

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Instruments, (v) the value
or the sufficiency of any Collateral, or (v) the satisfaction of any condition
set forth in Article VI or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

Section 11.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions

 

113



--------------------------------------------------------------------------------

of this Article shall apply to any such sub-agent and to the Related Parties of
the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

Section 11.06 Resignation of Administrative Agent.

(a) (1) the Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Bank and the Borrower and (2) if the Person serving
as Administrative Agent is a Defaulting Lender in such Person’s capacity as a
Lender pursuant to clause (d) of the definition thereof, the Majority Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person, remove such Person as Administrative Agent. Upon
receipt by the relevant parties of any such notice of resignation or removal,
the Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, (or such earlier day as shall be agreed by the
Majority Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) With effect from the Resignation Effective Date (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Bank under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Bank directly, until such time, if any, as the Majority Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent (other than as
provided in Section 12.05 with respect to Section 5.03 and other than any rights
to indemnity payments or other amounts owed to the retiring Administrative Agent
as of the Resignation Effective Date), and the retiring Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section) . The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other

 

114



--------------------------------------------------------------------------------

Loan Documents, the provisions of this Article shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Section 11.07 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. The Agents shall not be required to keep themselves
informed as to the performance or observance by the Borrower or any of the other
Loan Parties of this Agreement, the Loan Documents or any other document
referred to or provided for herein or to inspect the Properties or books of the
Borrower or the other Loan Parties. Each Lender acknowledges that Vinson &
Elkins L.L.P. is acting in this transaction as special counsel to the
Administrative Agent only. Each other party hereto will consult with its own
legal counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.

Section 11.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, Syndication Agent or Documentation
Agents shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Bank hereunder.

Section 11.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposures and all other
Indebtedness that are owing and unpaid and to file such other documents as may
be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Bank and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Sections 3.05 and 12.03) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

115



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 3.05
and 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Indebtedness or the rights of any Lender or the Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Majority Lenders, to credit bid all or any portion of the
Indebtedness (including accepting some or all of the Collateral in satisfaction
of some or all of the Indebtedness pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Indebtedness owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Indebtedness with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Majority Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Majority Lenders contained in Section
12.02(b), (iii) the Administrative Agent shall be authorized to assign the
relevant Indebtedness to any such acquisition vehicle pro rata by the Lenders,
as a result of which each of the Lenders shall be deemed to have received a pro
rata portion of any Equity Interests and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Indebtedness to be
credit bid, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (iv) to the extent that Indebtedness that is
assigned to an acquisition vehicle is not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Indebtedness assigned to the acquisition vehicle exceeds the amount of debt
credit bid by the acquisition vehicle or otherwise), such Indebtedness shall
automatically be reassigned to the

 

116



--------------------------------------------------------------------------------

Lenders pro rata and the Equity Interests and/or debt instruments issued by any
acquisition vehicle on account of the Indebtedness that had been assigned to the
acquisition vehicle shall automatically be cancelled, without the need for any
Secured Party or any acquisition vehicle to take any further action.

Section 11.10 Collateral and Guaranty Matters. Without limiting the provision of
Section 11.09, each of the Lenders (including in its capacities as a potential
Bank Products Provider and a potential Secured Swap Provider) and the Issuing
Bank irrevocably authorize the Administrative Agent, at its option and in its
discretion:

(a) to release any Lien on any Property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Indebtedness (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under agreements by the Borrower
or any Guarantor with Bank Products Providers and Secured Swap Providers as to
which arrangements satisfactory to the applicable Bank Products Provider or
Secured Swap Provider shall have been made) and the expiration or termination of
all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the Issuing Bank shall
have been made), (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document to a Person
that is not the Borrower or a Guarantor (including, without limitation, any
Property of a Restricted Subsidiary that is redesignated as an Unrestricted
Subsidiary in accordance with Section 9.24(b)), or (iii) if approved, authorized
or ratified in writing in accordance with Section 12.02;

(b) to release any Guarantor from its obligations under the Guaranty Agreement
if such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted under the Loan Documents; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 9.03(c).

Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 11.10. In each case as specified in this Section 11.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Instruments or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 11.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

117



--------------------------------------------------------------------------------

Section 11.11 Secured Bank Products Agreements and Secured Swap Agreements. The
benefit of the Security Instruments and of the provisions of this Agreement
relating to any collateral securing the Indebtedness shall also extend to and be
available to the Secured Swap Providers with respect to any Swap Agreement
including any Swap Agreement in existence prior to the date hereof, but
excluding any additional transactions or confirmations entered into (a) after
such Secured Swap Provider ceases to be a Secured Swap Provider or (b) after
assignment by a Secured Swap Provider to a Person who is not, at the time of
such assignment, a Secured Swap Provider. Except as otherwise expressly set
forth herein or in any Security Instrument, no Bank Products Provider or Secured
Swap Provider that obtains the benefits of Section 10.02(c), the Guaranty
Agreement or any Collateral by virtue of the provisions hereof or of the
Guaranty Agreements or any Security Instrument shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article XI to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Indebtedness
arising under agreements by any Loan Party with Bank Products Providers and
Secured Swap Providers unless the Administrative Agent has received written
notice of such Indebtedness, together with such supporting documentation as the
Administrative Agent may request, from the applicable Bank Products Provider or
Secured Swap Provider, as the case may be.

Section 11.12 Action by Administrative Agent. In all cases the Administrative
Agent shall be fully justified in failing or refusing to take any discretionary
action or exercise any discretionary power hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 12.02)
specifying the action to be taken and (b) be indemnified to its satisfaction by
the Lenders against any and all liability and expenses which may be incurred by
it by reason of taking or continuing to take any such action. The instructions
as aforesaid and any action taken or failure to act pursuant thereto by the
Administrative Agent shall be binding on all of the Lenders. If a Default has
occurred and is continuing, then the Administrative Agent shall take such action
with respect to such Default as shall be directed by the requisite Lenders in
the written instructions (with indemnities) described in this Section 11.12,
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interests of the Lenders. If a
Default has occurred and is continuing, neither the Syndication Agent nor the
Documentation Agents shall have any obligation to perform any act in respect
thereof.

Section 11.13 Intercreditor Agreement. The Lenders hereby authorize the
Administrative Agent to enter into an Intercreditor Agreement with respect to
Permitted Second Lien Debt and to amend such Intercreditor Agreement in
accordance with the provisions of Section 12.02. Each Lender (by receiving the
benefits thereunder and of the collateral pledged pursuant to the Security
Instruments) agrees that the terms of such Intercreditor Agreement shall be
binding on such Lender and its successors and assigns, as if it were a party
thereto.

 

118



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

(i) if to the Borrower, to it at WildHorse Resource Development Corporation,
9805 Katy Freeway, Suite 400, Houston, Texas, 77024, Attn: Andrew J. Cozby,
Facsimile No. (713) 568-4911, with a copy to WildHorse Resource Development
Corporation, 9805 Katy Freeway, Suite 400, Houston, Texas, 77024, Attn: Kyle N.
Roane, Facsimile No. (713) 568-4911;

(ii) if to the Administrative Agent, for payments and requests for credit
extensions, to it at Wells Fargo Bank, National Association, 1525 W WT Harris
Blvd., Charlotte, NC 28262, Attn: Syndication Agency Services, Facsimile
No. (704) 590-3481;

(iii) if to the Administrative Agent, for all other notices, to it at Wells
Fargo Bank, National Association, 1000 Louisiana Street, 9th Floor, Houston,
Texas 77002, Attn: Michael Real, Facsimile No. (713) 319-1925;

(iv) if to the Issuing Bank, to it at Wells Fargo Bank, National Association,
1525 W WT Harris Blvd., Charlotte, NC 28262, Attn: Syndication Agency Services,
Facsimile No. (704) 590-3481; and

(v) if to any other Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail, FpML Messaging, and
Internet or intranet websites pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

119



--------------------------------------------------------------------------------

(d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
ADMINISTRATIVE AGENT AND ITS RELATED PARTIES DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.

(i) In no event shall the Administrative Agent or any of its Related Parties
have any liability to the Loan Parties, any Lender, the Issuing Bank or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic messaging service, or through the Internet.

(ii) The Loan Parties hereby acknowledge that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders and the Issuing Bank
materials and/or information provided by or on behalf of the Loan Parties
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks, Syndtrak, ClearPar, or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Loan Parties or their Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Loan
Parties hereby agree that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (i) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Administrative Agent, the Arrangers, the Issuing Bank and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Loan Parties or any of their securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 12.11); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (iv) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

120



--------------------------------------------------------------------------------

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, any other Agent, the
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies of the Administrative
Agent, any other Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any other Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Majority Lenders or by the Borrower and the Administrative Agent with the
consent of the Majority Lenders; provided that no such agreement shall
(i) increase the Commitment, Elected Commitment or the Maximum Credit Amount of
any Lender without the written consent of such Lender, (ii) increase the
Borrowing Base without the written consent of each Lender, decrease or maintain
the Borrowing Base without the consent of the Required Lenders, or modify
Section 2.07 in any manner that results in an increase in the Borrowing Base
without the consent of each Lender (other than any Defaulting Lender); provided
that a Scheduled Redetermination may be postponed by Required Lenders,
(iii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, or reduce any
other Indebtedness hereunder or under any other Loan Document, without the
written consent of each Lender affected thereby, (iv) postpone the scheduled
date of payment or prepayment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or any
other Indebtedness hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the
Termination Date without the written consent of each Lender affected thereby,
(v) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (vi) waive or amend Section 3.04(c), Section 6.01, Section 8.14 or
Section 10.02(c) or change the definition of the terms “Domestic Subsidiary,”
“Foreign Subsidiary,” or “Subsidiary,” without the written consent of each
Lender (other than any Defaulting Lender), (vii) waive or amend Section 11.11
without the written consent of each Lender (other than any Defaulting Lender)
and each Secured Swap Provider affected thereby, (viii) waive or amend
Section 12.14 without the written consent of each Secured Swap Provider affected
thereby, (ix) release any Guarantor (except as set forth in Section 11.10 or in
the Guaranty Agreement), release all or substantially all of the Collateral
(other than as provided in Section 11.10), or reduce the percentage set forth in
Section 8.14(a) to

 

121



--------------------------------------------------------------------------------

less than 85%, without the written consent of each Lender (other than any
Defaulting Lender), or (x) change any of the provisions of this Section 12.02(b)
or the definitions of “Required Lenders” or “Majority Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or under any other Loan Documents or
make any determination or grant any consent hereunder or any other Loan
Documents, without the written consent of each Lender (other than any Defaulting
Lender); provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any other
Agent or the Issuing Bank hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent, such other Agent or the
Issuing Bank, as the case may be. Notwithstanding the foregoing, (A)any
supplement to Schedule 7.14 (Loan Parties and Subsidiaries) shall be effective
simply by delivering to the Administrative Agent a supplemental schedule clearly
marked as such and, upon receipt, the Administrative Agent will promptly deliver
a copy thereof to the Lenders, and (B) without the consent of any Lender,
(I) the Borrower and the Administrative Agent may amend this Agreement or any
other Loan Document without the consent of the Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document, and (II) the
Administrative Agent and the Borrower (or other applicable Loan Party) may enter
into any amendment, modification or waiver of this Agreement or any other Loan
Document or enter into any agreement or instrument to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or Property to become Collateral to secure the Indebtedness for the
benefit of the Lenders or as required by any Governmental Requirement to give
effect to, protect or otherwise enhance the rights or benefits of any Lender
under the Loan Documents.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including,
without limitation, the reasonable and documented fees, charges and
disbursements of counsel and other outside consultants for the Administrative
Agent, the reasonable and documented travel, photocopy, mailing, courier,
telephone and other similar expenses, including all Syndtrak (or similar
service) expenses, and the reasonable and documented cost of environmental
assessments and audits and surveys and appraisals, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable and documented costs,
expenses, Taxes, assessments and other charges incurred by any Agent or any
Lender in connection with any filing, registration, recording or perfection of
any security interest contemplated by this Agreement or any Security Instrument
or any other document referred to therein, (iii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iv) if a Default has occurred, all documented
out-of-pocket expenses incurred by any Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for any Agent, the
Issuing Bank or any Lender, in connection with

 

122



--------------------------------------------------------------------------------

the enforcement or protection of its rights in connection with this Agreement or
any other Loan Document, including its rights under this Section 12.03, or in
connection with the Loans made or Letters of Credit issued hereunder, including,
without limitation, all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) THE BORROWER SHALL INDEMNIFY EACH AGENT, EACH ARRANGER, THE ISSUING BANK AND
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT (PROVIDED THAT THE
INDEMNIFICATION IN THIS CLAUSE (i) SHALL NOT EXTEND TO DISPUTES SOLELY BETWEEN
OR AMONG ANY AGENT, THE LENDERS OR THEIR RESPECTIVE AFFILIATES), (ii) THE
FAILURE OF THE BORROWER OR ANY OTHER LOAN PARTY TO COMPLY WITH THE TERMS OF ANY
LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT,
(iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR
COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS
OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION
THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY THE ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE
LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND THE
OTHER LOAN PARTIES BY THE BORROWER AND THE OTHER LOAN PARTIES, (vii) ANY
ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED
PURSUANT TO THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO
THE BORROWER OR ANY OTHER LOAN PARTY REGARDING ANY OF THEIR PROPERTIES OR
OPERATIONS, INCLUDING, THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED
RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF
HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, (ix) THE BREACH

 

123



--------------------------------------------------------------------------------

OR NON-COMPLIANCE BY THE BORROWER OR ANY OTHER LOAN PARTY WITH ANY ENVIRONMENTAL
LAW APPLICABLE TO THE BORROWER OR ANY OTHER LOAN PARTY, (x) THE PAST OWNERSHIP
BY THE BORROWER OR ANY OTHER LOAN PARTY OF ANY OF THEIR PROPERTIES OR PAST
ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE
AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE,
STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT,
ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON
OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY OTHER LOAN
PARTY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR
FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF THE OTHER LOAN
PARTIES, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR
ANY OF THE OTHER LOAN PARTIES, OR (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR
SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER BROUGHT BY THE BORROWER OR ANY THIRD PARTY OR WHETHER ANY
INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR
CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR
AN OMISSION INCLUDING, WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (A) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (B) ARE IN RESPECT OF ANY
PROPERTY FOR ANY OCCURRENCE ARISING FROM THE ACTS OR OMISSIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER DURING THE PERIOD AFTER WHICH SUCH PERSON,
ITS SUCCESSORS OR ASSIGNS HAVE OBTAINED TITLE AND POSSESSION OF SUCH PROPERTY BY
FORECLOSURE OR DEED IN LIEU OF FORECLOSURE).

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, any Arranger or the Issuing Bank under Section 12.03(a) or
(b), each Lender severally agrees to pay to such Agent, such Arranger or the
Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent, such Arranger or the
Issuing Bank in its capacity as such.

 

124



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

(e) All amounts due under this Section 12.03 shall be payable not later than 10
Business Days after written demand therefor accompanied by appropriate
documentation thereof.

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders and their respective successors and assigns permitted hereby) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required if
such assignment is to an assignee that is a Lender immediately prior to giving
effect to such assignment, an Affiliate of such a Lender, an Approved Fund or,
if an Event of Default has occurred and is continuing, is to any other assignee;
and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

 

125



--------------------------------------------------------------------------------

(A) except in the case of (1) an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment or an Affiliate of a
Lender, (2) an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans or (3) an assignment pursuant to clause (iii) of
the last paragraph of Section 11.09, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment (other than any assignment pursuant to clause
(iii) of the last paragraph of Section 11.09) shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(E) in no event may any Lender assign all or a portion of its rights and
obligations under this Agreement to the Borrower, any Affiliate of the Borrower
or a natural person; and

(F) the Applicable Percentage of Maximum Credit Amount and Elected Commitment
assigned are equal.

(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

(iv) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount and Elected Commitment
of, and

 

126



--------------------------------------------------------------------------------

principal amount (and stated interest) of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice. In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Annex I and
forward a copy of such revised Annex I to the Borrower, the Issuing Bank and
each Lender.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and applicable tax forms (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in Section
12.04(b) and any written consent to such assignment required by Section
12.04(b), the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this Section 12.04(b).

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
Person (other than the Borrower, any Affiliate of the Borrower or a natural
person) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the proviso to Section 12.02 that
affects such Participant. In addition such agreement must provide that the
Participant be bound by the provisions of Section 12.03. Subject to Section
12.04(c)(ii), the Borrower agrees that each Participant shall be entitled to the
benefits of Section 5.01, Section 5.02 and Section 5.03 (in each case, without
duplication of any benefits afforded the Lender granting such participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.04(b). Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any

 

127



--------------------------------------------------------------------------------

Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.03 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.03(f) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and this
Section 12.04 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower and the Guarantors to file a registration statement
with the SEC or to qualify the Loans under the “Blue Sky” laws of any state.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 5.01 (subject to
Section 5.01(d)),

 

128



--------------------------------------------------------------------------------

Section 5.02 (subject to the proviso in the last sentence thereof), Section 5.03
(subject to the proviso in the last sentence of Section 5.03(c)) and
Section 12.03 (for a period of two years after the Maturity Date) and Article XI
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement, any other Loan Document or any provision hereof
or thereof; provided that any time limitation on the survival of any provision
hereunder shall be tolled for any claims filed prior to the expiration of such
time limitation until two months after final, non-appealable adjudication of any
such claim.

(b) To the extent that any payments on the Indebtedness or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof.

(c) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

(d) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission (e.g. .pdf) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

129



--------------------------------------------------------------------------------

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitations obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
other Loan Party against any of and all the obligations of the Borrower or any
other Loan Party owed to such Lender now or hereafter existing under this
Agreement or any other Loan Document, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EITHER CASE LOCATED IN NEW
YORK COUNTY, NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION
TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN

 

130



--------------------------------------------------------------------------------

SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01
(OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY
HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY
OTHER JURISDICTION.

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
provided that, subject to the Borrower’s obligation to reimburse expenses under
Section 12.03, it shall use commercially reasonable efforts to seek to obtain
confidential treatment of such Information; provided further, that it shall not
be liable for failure to obtain such confidential treatment, (d) to any other
party to this Agreement or any other Loan Document, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 12.11, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any Swap
Agreement relating to the Borrower and its obligations, (g) with the consent of
the

 

131



--------------------------------------------------------------------------------

Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 12.11 or (ii) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section 12.11, “Information” means all information received from the
Borrower or any other Loan Party relating to the Borrower or any other Loan
Party and their businesses, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower or any other Loan Party; provided
that, in the case of information received from the Borrower or any other Loan
Party after the date hereof, such information is clearly identified at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section 12.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding
anything herein to the contrary, “Information” shall not include, and the
Borrower, the other Loan Parties, the Administrative Agent, each Lender and the
respective Affiliates of each of the foregoing (and the respective partners,
directors, officers, employees, agents, advisors and other representatives of
the aforementioned Persons), and any other party, may disclose to any and all
Persons, without limitation of any kind (a) any information with respect to the
United States federal and state income tax treatment of the transactions
contemplated hereby and any facts that may be relevant to understanding the
United States federal or state income tax treatment of such transactions (“tax
structure”), which facts shall not include for this purpose the names of the
parties or any other person named herein, or information that would permit
identification of the parties or such other persons, or any pricing terms or
other nonpublic business or financial information that is unrelated to such tax
treatment or tax structure, and (b) all materials of any kind (including
opinions or other tax analyses) that are provided to the Borrower, the
Administrative Agent or such Lender relating to such tax treatment or tax
structure.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America, the State of New York, the State of Texas or any other jurisdiction
whose laws may be mandatorily applicable to such Lender notwithstanding the
other provisions of this Agreement), then, in that event, notwithstanding
anything to the contrary in any of the Loan Documents or any agreement entered
into in connection with or as security for the Notes, it is agreed as follows:
(i) the aggregate of all consideration which constitutes interest under law
applicable to any Lender that is contracted for, taken, reserved, charged or
received by such Lender under any of the Loan Documents or agreements or
otherwise in connection with the Notes shall under no circumstances exceed the
maximum amount allowed by such applicable law, and any excess shall be canceled
automatically and if theretofore paid shall be credited by such Lender on the
principal amount of the Indebtedness (or, to the extent that the principal
amount of the Indebtedness shall have been or would thereby be paid in full,
refunded by such Lender to the Borrower); and (ii) in the event that the
maturity of the Notes is accelerated by reason of an election of the holder
thereof resulting from any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest under law applicable to any Lender may never include
more than the maximum amount allowed by such applicable law, and excess
interest, if any, provided for in this Agreement or otherwise shall be canceled
automatically by such Lender as of

 

132



--------------------------------------------------------------------------------

the date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans evidenced by the Notes until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law. If at any time and from time to time (A) the
amount of interest payable to any Lender on any date shall be computed at the
Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12 and
(B) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12. To the extent that Chapter 303 of
the Texas Finance Code is relevant for the purpose of determining the Highest
Lawful Rate applicable to a Lender, such Lender elects to determine the
applicable rate ceiling under such Chapter by the weekly ceiling from time to
time in effect. Chapter 346 of the Texas Finance Code does not apply to the
Borrower’s obligations hereunder.

Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower,

 

133



--------------------------------------------------------------------------------

and no other Person (including, without limitation, any other Loan Party, any
obligor, contractor, subcontractor, supplier or materialsman) shall have any
rights, claims, remedies or privileges hereunder or under any other Loan
Document against the Administrative Agent, any other Agent, the Issuing Bank or
any Lender for any reason whatsoever. Except as specified in Section 11.11 and
Section 12.03, there are no third party beneficiaries.

Section 12.15 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower and its
Subsidiaries, which information includes the name and address of the Borrower
and its Subsidiaries and other information that will allow such Lender to
identify the Borrower and its Subsidiaries in accordance with the Act.

Section 12.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between the Borrower and its Subsidiaries and the Administrative
Agent, any other Agent or any Lender is intended to be or has been created in
respect of the transactions contemplated hereby or by the other Loan Documents,
irrespective of whether the Administrative Agent, any other Agent or any Lender
has advised or is advising the Borrower or any Subsidiary on other matters;
(ii) the arranging and other services regarding this Agreement provided by the
Administrative Agent, the other Agents and the Lenders are arm’s-length
commercial transactions between the Borrower and its Subsidiaries, on the one
hand, and the Administrative Agent, the other Agents and the Lenders, on the
other hand; (iii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent that it has deemed appropriate; and
(iv) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; and (b) (i) each of the Administrative Agent, the other
Agents and the Lenders is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower or any
of its Subsidiaries, or any other Person; (ii) none of the Administrative Agent,
the other Agents or the Lenders has any obligation to the Borrower or any of its
Subsidiaries with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the other Agents and the Lenders and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of the Borrower and its Subsidiaries, and none of the Administrative
Agent, the other Agents or the Lenders has any obligation to disclose any of
such interests to the Borrower or its Subsidiaries. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, the other Agents and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 12.17 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “execute,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated

 

134



--------------------------------------------------------------------------------

hereby (including without limitation Assignment and Assumptions, Borrowing
Request Notices, Interest Election Request Notices, amendments, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it; and provided
further, without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by such manually executed
counterpart.

Section 12.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties, each
party hereto (and each Lender a party hereto on behalf of itself and each other
applicable Secured Party) acknowledges that any liability arising under a Loan
Document of any Secured Party that is an EEA Financial Institution, to the
extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority, and agrees and consents to,
and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising under any Loan Documents which may be
payable to it by any Secured Party hereto that is an EEA Financial Institution;
and

(b) the effects of any Bail-In Action on any such liability, including:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURES BEGIN NEXT PAGE]

 

135



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:     WILDHORSE RESOURCE DEVELOPMENT CORPORATION, a Delaware corporation
    By:  

/s/ Andrew J. Cozby

    Name:   Andrew J. Cozby     Title:   Executive Vice President and Chief    
  Financial Officer

[Signature Page to Credit Agreement

WildHorse Resource Development Corporation]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent     By:  

/s/ Michael Real

    Name:   Michael Real     Title:   Director

[Signature Page to Credit Agreement

WildHorse Resource Development Corporation]



--------------------------------------------------------------------------------

ISSUING BANK AND LENDER:     WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing
Bank and a Lender     By:  

/s/ Michael Real

    Name:   Michael Real     Title:   Director

[Signature Page to Credit Agreement

WildHorse Resource Development Corporation]



--------------------------------------------------------------------------------

SYNDICATION AGENT AND LENDER:     BMO HARRIS BANK N.A., as Syndication Agent and
a Lender     By:  

/s/ Gumaro Tijerina

    Name:   Gumaro Tijerina     Title:   Managing Director

[Signature Page to Credit Agreement

WildHorse Resource Development Corporation]



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENT AND LENDER:     BANK OF AMERICA, N.A., as
Co-Documentation Agent and a Lender     By:  

/s/ Raza Jafferi

    Name:   Raza Jafferi     Title:   Vice President

[Signature Page to Credit Agreement

WildHorse Resource Development Corporation]



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENT AND LENDER:     BARCLAYS BANK PLC, as Co-Documentation
Agent and a Lender     By:  

/s/ Christopher Aitkin

    Name:   Christopher Aitkin     Title:   Assistant Vice President

[Signature Page to Credit Agreement

WildHorse Resource Development Corporation]



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENT AND LENDER:     CITIBANK, N.A., as Co-Documentation Agent
and a Lender     By:  

/s/ Cliff Vaz

    Name:   Cliff Vaz     Title:   Vice President

[Signature Page to Credit Agreement

WildHorse Resource Development Corporation]



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENT AND LENDER:     COMERICA BANK, as Co-Documentation Agent
and a Lender     By:  

/s/ William B. Robinson

    Name:   William B. Robinson     Title:   Senior Vice President

[Signature Page to Credit Agreement

WildHorse Resource Development Corporation]



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENT AND LENDER:     ING CAPITAL LLC, as Co-Documentation
Agent and a Lender     By:  

/s/ Josh Strong

    Name:   Josh Strong     Title:   Director     By:  

/s/ Scott Lamoreaux

    Name:   Scott Lamoreaux     Title:   Director

[Signature Page to Credit Agreement

WildHorse Resource Development Corporation]



--------------------------------------------------------------------------------

LENDER:     BOKF, N.A. DBA BANK OF TEXAS, as a Lender     By:  

/s/ Mari Salazar

    Name:   Mari Salazar     Title:   SVP – Energy Lending

[Signature Page to Credit Agreement

WildHorse Resource Development Corporation]



--------------------------------------------------------------------------------

LENDER:     CAPITAL ONE NATIONAL ASSOCIATION, as a Lender     By:  

/s/ Michael Higgins

    Name:   Michael Higgins     Title:   Senior Director

[Signature Page to Credit Agreement

WildHorse Resource Development Corporation]



--------------------------------------------------------------------------------

LENDER:     JPMORGAN CHASE BANK, N.A., as a Lender     By:  

/s/ Linda Papadakis

    Name:   Linda Papadakis     Title:   Authorized Officer

[Signature Page to Credit Agreement

WildHorse Resource Development Corporation]



--------------------------------------------------------------------------------

LENDER:     RAYMOND JAMES BANK, N.A., as a Lender     By:  

/s/ Alexander L. Rody

    Name:   Alexander L. Rody     Title:   Senior Vice President

[Signature Page to Credit Agreement

WildHorse Resource Development Corporation]

 



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS AND ELECTED COMMITMENTS

 

Name of Lender

   Applicable
Percentage     Maximum Credit
Amount      Elected
Commitment  

Wells Fargo Bank, National Association

     11.9444 %    $ 119,444,000.00       $ 53,750,000.00   

BMO Harris Bank N.A.

     11.9444 %    $ 119,444,000.00       $ 53,750,000.00   

Bank of America, N.A.

     9.5556 %    $ 95,556,000.00       $ 43,000,000.00   

Barclays Bank PLC

     9.5556 %    $ 95,556,000.00       $ 43,000,000.00   

Citibank, N.A.

     9.5556 %    $ 95,556,000.00       $ 43,000,000.00   

Comerica Bank

     9.5556 %    $ 95,556,000.00       $ 43,000,000.00   

ING Capital LLC

     9.5556 %    $ 95,556,000.00       $ 43,000,000.00   

BOKF, N. A. DBA Bank of Texas

     8.3333 %    $ 83,333,000.00       $ 37,500,000.00   

Capital One National Association

     8.3333 %    $ 83,333,000.00       $ 37,500,000.00   

JPMorgan Chase Bank, N.A.

     8.3333 %    $ 83,333,000.00       $ 37,500,000.00   

Raymond James Bank, N.A.

     3.3333 %    $ 33,333,000.00       $ 15,000,000.00      

 

 

   

 

 

    

 

 

 

TOTAL

     100.00000000 %    $ 1,000,000,000.00       $ 450,000,000.00      

 

 

   

 

 

    

 

 

 

 

Annex I-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

$[                    ]                                           
                                         
                                         
    [                    ], 20[        ]

FOR VALUE RECEIVED, WildHorse Resource Development Corporation, a Delaware
corporation (the “Borrower”), hereby promises to pay to [            ] (the
“Lender”), at the principal office of Wells Fargo Bank, National Association, as
administrative agent (the “Administrative Agent”), at [            ], the
principal sum of [            ] Dollars ($[            ]) (or such lesser amount
as shall equal the aggregate unpaid principal amount of the Loans made by the
Lender to the Borrower under the Credit Agreement, as hereinafter defined), in
lawful money of the United States of America and in immediately available funds,
on the dates and in the principal amounts provided in the Credit Agreement, and
to pay interest on the unpaid principal amount of each such Loan, at such
office, in like money and funds, for the period commencing on the date of such
Loan until such Loan shall be paid in full, at the rates per annum and on the
dates provided in the Credit Agreement.

The date, amount, Type, interest rate, and, if applicable, Interest Period of
each Loan made by the Lender to the Borrower, and each payment made on account
of the principal thereof, shall be recorded by the Lender on its books and,
prior to any transfer of this Note, may be endorsed by the Lender on the
schedules attached hereto or any continuation thereof or on any separate record
maintained by the Lender. Failure to make any such notation or to attach a
schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of this Note.

This Note is one of the Notes referred to in the Credit Agreement dated as of
December 19, 2016 among the Borrower, the Administrative Agent, and the other
agents and lenders signatory thereto (including the Lender), and evidences Loans
made by the Lender thereunder (such Credit Agreement as the same may be amended,
supplemented or restated from time to time, the “Credit Agreement”). Capitalized
terms used but not defined in this Note have the respective meanings assigned to
them in the Credit Agreement.

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents. The Credit Agreement provides
for the acceleration of the maturity of this Note upon the occurrence of certain
events, for prepayments of Loans upon the terms and conditions specified therein
and other provisions relevant to this Note.

 

Exhibit A-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

WILDHORSE RESOURCE DEVELOPMENT CORPORATION, a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST NOTICE

[[            ]], 20[        ]

WildHorse Resource Development Corporation, a Delaware corporation (the
“Borrower”), pursuant to Section 2.03 of the Credit Agreement dated as of
December 19, 2016 (together with all amendments, restatements, supplements or
other modifications thereto, the “Credit Agreement”) among the Borrower, Wells
Fargo Bank, National Association, as Administrative Agent and the other agents
and lenders (the “Lenders”) which are or become parties thereto (unless
otherwise defined herein, each capitalized term used herein is defined in the
Credit Agreement), hereby requests a Borrowing as follows:

1. Aggregate amount of the requested Borrowing is $[            ];

2. Date of such Borrowing is [            ], 20[        ];

3. Requested Borrowing is to be [an ABR Borrowing] [a LIBOR Market Index
Borrowing] [a Eurodollar Borrowing];

4. In the case of a Eurodollar Borrowing, the initial Interest Period applicable
thereto is [            ];

5. Amount of Borrowing Base in effect on the date hereof is $[            ] and
the Aggregate Elected Commitment Amount in effect on the date hereof is
$[            ];

6. Total Revolving Credit Exposures on the date hereof (i.e., outstanding
principal amount of Loans and total LC Exposure) is $[            ]; and

7. Pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing) is $[            ]; and

8. Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[                                      ]

[                                      ]

[                                      ]

[                                      ]

[                                      ]

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower that (i) the principal amount of such Borrowing plus the
aggregate amount of unrestricted cash and Cash Equivalents (other than Excluded
Cash) of the Borrower and the Consolidated Restricted Subsidiaries at the time
of

 

Exhibit B-1



--------------------------------------------------------------------------------

such Borrowing (before giving effect thereto) does not exceed the Excess Cash
Threshold and (ii) all other conditions precedent to such Borrowing set forth in
Section 6.02 of the Credit Agreement including, without limitation, the absence
of any Default at the time of and immediately after giving effect to such
Borrowing, are satisfied and that the Borrower is entitled to receive the
requested Borrowing under the terms and conditions of the Credit Agreement.

 

WILDHORSE RESOURCE DEVELOPMENT CORPORATION, a Delaware limited liability company
By:  

 

Name:  

 

Title:  

 

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST NOTICE

[            ], 20[        ]

WildHorse Resource Development Corporation, a Delaware corporation (the
“Borrower”), pursuant to Section 2.04 of the Credit Agreement dated as of
December 19, 2016 (together with all amendments, restatements, supplements or
other modifications thereto, the “Credit Agreement”) among the Borrower, Wells
Fargo Bank, National Association, as Administrative Agent and the other agents
and lenders (the “Lenders”) which are or become parties thereto (unless
otherwise defined herein, each capitalized term used herein is defined in the
Credit Agreement), hereby makes an Interest Election Request as follows:

1. The Borrowing to which this Interest Election Request applies, and if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information specified pursuant to (3) and (4) below shall be specified for
each resulting Borrowing) is [            ];

2. The effective date of the election made pursuant to this Interest Election
Request is [            ], 20[        ];[and]

3. The resulting Borrowing is to be [an ABR Borrowing] [a LIBOR Market Index
Borrowing] [a Eurodollar Borrowing][; and]

[4. [If the resulting Borrowing is a Eurodollar Borrowing] The Interest Period
applicable to the resulting Borrowing after giving effect to such election is
[            ]].

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.

 

WILDHORSE RESOURCE DEVELOPMENT CORPORATION, a Delaware limited liability company
By:  

 

Name:  

 

Title:  

 

 

Exhibit C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he/she is the [            ] of WildHorse
Resource Development Corporation, a Delaware corporation (the “Borrower”), and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. With reference to the Credit Agreement dated as of December 19, 2016
(together with all amendments, restatements, supplements or other modifications
thereto being the “Agreement”) among the Borrower, Wells Fargo Bank, National
Association, as Administrative Agent, and the other agents and lenders (the
“Lenders”) which are or become a party thereto, and such Lenders, the
undersigned represents and warrants as follows (each capitalized term used
herein having the same meaning assigned to it in the Agreement unless otherwise
specified):

1. There exists no Default or Event of Default [or specify Default and describe
any action taken or proposed to be taken with respect thereto].

2. Attached hereto are the detailed computations necessary to determine whether
the Borrower is in compliance with Section 8.13(a), Section 8.14(a), and
Section 9.01 as of the end of the [fiscal quarter][fiscal year] ending
[            ].

3. No change in GAAP or the application thereof in the financial statements
[referred to in item 4 below][in connection with which this Compliance
Certificate is delivered] has occurred since the date of the most recent audited
financial statements referred to in Section 7.04 [or specify any change].

4. [The Borrower filed [Annual] [Quarterly] financial statements with the SEC on
[                ], 20[ ].]

 

Exhibit D-1



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED this [            ] day of [            ].

 

WILDHORSE RESOURCE DEVELOPMENT CORPORATION, a Delaware limited liability company
By:  

 

Name:  

 

Title:  

 

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E

EXHIBIT E-1

SECURITY INSTRUMENTS AS OF EFFECTIVE DATE

1. Security Agreement dated as of December 19, 2016 among the Borrower, the
Guarantors, and the Administrative Agent.

2. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment of As-Extracted
Collateral, Security Agreement, Fixture Filing and Financing Statement dated as
of December 19, 2016 by WildHorse, as mortgagor, in favor of the Administrative
Agent for the benefit of the Lenders and others.

3. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment of As-Extracted
Collateral, Security Agreement, Fixture Filing and Financing Statement dated as
of December 19, 2016 by Esquisto, as mortgagor, in favor of the Administrative
Agent for the benefit of the Lenders and others.

4. Mortgage, Line of Credit Mortgage, Deed of Trust, Assignment of As-Extracted
Collateral, Security Agreement, Fixture Filing and Financing Statement dated as
of December 19, 2016 by WHE, as mortgagor, in favor of the Administrative Agent
for the benefit of the Lenders and others.

5. Financing Statements in respect of the foregoing items.

6. Guaranty Agreement dated as of December 19, 2016 by the Guarantors party
thereto in favor of the Administrative Agent.

7. Account Control Agreement dated as of December 19, 2016 among the applicable
depositary, the Administrative Agent and the applicable Loan Party in respect of
each Account (other than Excluded Accounts) of such Loan Party with such
depositary.

 

Exhibit E-1-1



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF GUARANTY AGREEMENT

[See attached.]

 

Exhibit E-2-1



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF SECURITY AGREEMENT

[See attached.]

 

Exhibit E-3-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex I attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

2.    Assignor:                                          
                                                             
                                                                                
              3.    Assignee:    [and is an Affiliate/Approved Fund of [identify
Lender]1] 4.    Borrower:    WildHorse Resource Development Corporation 5.   
Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement 6.    Credit Agreement:    The
Credit Agreement dated as of December 19, 2016 among WildHorse Resource
Development Corporation, the Lenders parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and the other agents parties thereto

 

1  Select as applicable.

 

Exhibit F-1



--------------------------------------------------------------------------------

7.    Assigned Interest:   

 

Commitment Assigned

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans2      $         $           %       $         $           %   
   $         $           %   

Effective Date:                      , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

 

Title:

 

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit F-2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted: Wells Fargo Bank, National Association, as
Administrative Agent By:  

 

  Title: [Consented to:]4 [NAME OF RELEVANT PARTY] By:  

 

  Title:

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

Exhibit F-3



--------------------------------------------------------------------------------

ANNEX 1

[                    ]5

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

 

5  Describe Credit Agreement at option of Administrative Agent.

 

Exhibit F-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission (e.g. .pdf) shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Exhibit F-5



--------------------------------------------------------------------------------

EXHIBIT G

EXHIBIT G-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN LENDERS; NOT PARTNERSHIPS)

Reference is hereby made to the Credit Agreement dated as of December 19, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among WildHorse Resource Development Corporation, as Borrower,
Wells Fargo Bank, National Association, as Administrative Agent, the Lenders
party thereto, and the other agents party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or IRS Form
W-8BEN-E, as applicable). By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:                 , 20[    ]

 

Exhibit G-1-1



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN PARTICIPANTS; NOT PARTNERSHIPS)

Reference is hereby made to the Credit Agreement dated as of December 19, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among WildHorse Resource Development Corporation, as Borrower,
Wells Fargo Bank, National Association, as Administrative Agent, the Lenders
party thereto, and the other agents party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable).
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

Date:                 , 20[    ]

 

Exhibit G-2-1



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN PARTICIPANTS; PARTNERSHIPS)

Reference is hereby made to the Credit Agreement dated as of December 19, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among WildHorse Resource Development Corporation, as Borrower,
Wells Fargo Bank, National Association, as Administrative Agent, the Lenders
party thereto, and the other agents party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or IRS
Form W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN (or IRS Form W-8BEN-E, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

Name:  

 

Title:  

 

Date:                 , 20[    ]

 

Exhibit G-3-1



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOREIGN LENDERS; PARTNERSHIPS)

Reference is hereby made to the Credit Agreement dated as of December 19, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among WildHorse Resource Development Corporation, as Borrower,
Wells Fargo Bank, National Association, as Administrative Agent, the Lenders
party thereto, and the other agents party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or IRS Form W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN (or IRS Form W-8BEN-E, as applicable) from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

Date:                 , 20[    ]

 

Exhibit G-4-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ELECTED COMMITMENT INCREASE CERTIFICATE

[                ], 20[    ]

To:    Wells Fargo Bank, National Association, as Administrative Agent

The Borrower, the Administrative Agent and certain Lenders and other agents have
heretofore entered into a Credit Agreement, dated as of December 19, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms not otherwise defined herein shall have
the meaning assigned to such terms in the Credit Agreement.

This Elected Commitment Increase Certificate is being delivered pursuant to
Section 2.06(c) of the Credit Agreement.

Please be advised that the undersigned Lender has agreed (a) to increase its
Elected Commitment under the Credit Agreement effective [                ],
20[    ] (the “Increase Effective Date”) from $[                ] to
$[                ] and (b) that it shall continue to be a party in all respects
to the Credit Agreement and the other Loan Documents.

With reference to Section 2.06(c)(ii)(D) of the Credit Agreement, the Borrower
hereby confirms that [Check Applicable Box]:

[ ]    There are, or if the Increase Effective Date is after the date hereof,
there will be no Eurodollar Borrowings outstanding on the Increase Effective
Date.

[ ]    There are, or if the Increase Effective Date is after the date hereof,
there will be Eurodollar Borrowings outstanding on the Increase Effective Date
and the Borrower will pay any compensation required by Section 5.02 of the
Credit Agreement on the Increase Effective Date.

 

Very truly yours, WILDHORSE RESOURCE DEVELOPMENT CORPORATION, a Delaware limited
liability company By:  

 

Name:  

 

Title:  

 

 

Exhibit H-1



--------------------------------------------------------------------------------

Accepted and Agreed:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

Accepted and Agreed: [Name of Increasing Lender] By:  

 

Name:  

 

Title:  

 

 

Exhibit H-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ADDITIONAL LENDER CERTIFICATE

[                ], 20[    ]

 

To: Wells Fargo Bank, National Association,

as Administrative Agent

The Borrower, the Administrative Agent and certain Lenders and other agents have
heretofore entered into a Credit Agreement, dated as of December 19, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms not otherwise defined herein shall have
the meaning assigned to such terms in the Credit Agreement.

This Additional Lender Certificate is being delivered pursuant to Section
2.06(c) of the Credit Agreement.

Please be advised that the undersigned Additional Lender has agreed (a) to
become a Lender under the Credit Agreement effective [        ], 20[    ] (the
“Additional Lender Effective Date”) with a Maximum Aggregate Credit Amount of
$[        ] and an Elected Commitment of $[        ] and (b) that it shall be a
party in all respects to the Credit Agreement and the other Loan Documents.

This Additional Lender Certificate is being delivered to the Administrative
Agent together with (i) if the Additional Lender is a Foreign Lender, any
documentation required to be delivered by such Additional Lender pursuant to
Section 5.03(f) of the Credit Agreement, duly completed and executed by the
Additional Lender, and (ii) an Administrative Questionnaire in the form supplied
by the Administrative Agent, duly completed by the Additional Lender. [The
Borrower shall pay an upfront fee in an amount equal to [        ] payable to
the Administrative Agent for the benefit of the Additional Lender.] [The
Borrower shall pay the processing and recordation fee payable to the
Administrative Agent pursuant to Section 2.06(c)(ii)(G) of the Credit
Agreement.]

With reference to Section 2.06(c)(ii)(D) of the Credit Agreement, the Borrower
hereby confirms that [Check Applicable Box]:

 

  [    ] There are, or if the Additional Lender Effective Date is after the date
hereof, there will be no Eurodollar Borrowings outstanding on the Additional
Lender Effective Date.

 

  [    ] There are, or if the Additional Lender Effective Date is after the date
hereof, there will be Eurodollar Borrowings outstanding on the Additional Lender
Effective Date and the Borrower will pay any compensation required by
Section 5.02 of the Credit Agreement on the Additional Lender Effective Date.

 

Exhibit I-1



--------------------------------------------------------------------------------

Very truly yours, WILDHORSE RESOURCE DEVELOPMENT CORPORATION, a Delaware limited
liability company

By:  

 

Name:  

 

Title:  

 

 

Exhibit I-2



--------------------------------------------------------------------------------

Accepted and Agreed:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

Accepted and Agreed: [ADDITIONAL LENDER]

By:  

 

Name:  

 

Title:  

 

 

 

Exhibit I-3



--------------------------------------------------------------------------------

SCHEDULE 7.05

LITIGATION

None.

 

Schedule 7.05-1



--------------------------------------------------------------------------------

SCHEDULE 7.06

ENVIRONMENTAL MATTERS

None.

 

Schedule 7.06-1



--------------------------------------------------------------------------------

SCHEDULE 7.14

LOAN PARTIES AND SUBSIDIARIES

Borrower and Restricted Subsidiaries:

 

Name of

Owner

   Guarantor    Restricted
Subsidiary      Type of Interest    Percentage
Owned  

WildHorse Resource Development Corporation

   WildHorse Resources II, LLC      Yes       Limited Liability
Company Interest      100 % 

WildHorse Resources II, LLC

   WildHorse Resources
Management Company, LLC      Yes       Limited Liability
Company Interest      100 % 

WildHorse Resources II, LLC

   Oakfield Energy LLC      Yes       Limited Liability
Company Interest      100 % 

WildHorse Resource Development Corporation

   Esquisto Resources II, LLC      Yes       Limited Liability
Company Interest      100 % 

WildHorse Resource Development Corporation

   WHE AcqCo., LLC      Yes       Limited Liability
Company Interest      100 % 

Esquisto Resources II, LLC

   Petromax E&P Burleson,
LLC      Yes       Limited Liability
Company Interest      100 % 

Esquisto Resources II, LLC

   Burleson Water Resources,
LLC      Yes       Limited Liability
Company Interest      100 % 

 

Schedule 7.14-1



--------------------------------------------------------------------------------

Unrestricted Subsidiaries:

None.

 

Schedule 7.14-2



--------------------------------------------------------------------------------

SCHEDULE 7.18

GAS IMBALANCES

None.

 

Schedule 7.18-1



--------------------------------------------------------------------------------

SCHEDULE 7.19

MARKETING CONTRACTS

Esquisto:

 

Counterparty    Company    Effective       

(Successor/Assignee)

  

(Successor/Assignee)

   Date     

Type

ETC Texas Pipeline, LTD

   Ursa Operating Company LLC / Esquisto Resources II, LLC      5/1/2013      
Gas Purchase and Gas Processing Contract

ETC Texas Pipeline, LTD

   Petromax Operating Company, Inc      2/1/2014       Gas Purchase and Gas
Processing Contract

DCP South Central Texas LLC

   Comstock Oil & Gas, L.P. / Esquisto Resources II, LLC      8/1/2014       Gas
Purchase Contract

WildHorse:

 

Counterparty    Company    Effective       

(Successor/Assignee)

  

(Successor/Assignee)

   Date     

Type

Regency Intrastate Gas LP

   WildHorse Resources II, LLC      8/8/2013       Firm Transport Agreement
Notice

CIMA Energy, LTD

   WildHorse Resources Management Company LLC      1/1/2015       NAESB

Texas Gas Transmission, LLC

   WildHorse Resources Management Company LLC      1/22/2015       TAPS Request

Enable Midstream Partners, LP

   WildHorse Resources Management Company LLC      1/23/2015       Quantum
Agency Agreement

Shell Energy North America (US), L.P.

   WildHorse Resources Management Company LLC      1/22/2015       NAESB

Texas Gas Transmission, LLC

   WildHorse Resources Management Company LLC      1/29/2015       Agency
Appointment

Texas Gas Transmission, LLC

   WildHorse Resources Management Company LLC      2/2/2015       TAPS Agreement

BP Energy Company

   WildHorse Resources Management Company LLC      3/23/2015       NAESB

Regency Field Services LLC

   WildHorse Resources II, LLC      2/1/2013       Gas Gathering Agreement

Regency Field Services LLC

   WildHorse Resources II, LLC      9/8/2016       Gas Gathering Agreement
Termination

Eastrans, LLC

   WildHorse Resources II, LLC      3/1/2015       Cartwheel Agreement

Eastrans, LLC

   WildHorse Resources II, LLC      3/1/2015       Intrastate Gas Transportation
Agreement

DCP Assets Holding LP

   WildHorse Resources II, LLC      3/1/2015       RCT Processing Agreement

Southern Natural Gas Company

   Oakfield Energy LLC      6/11/2015       Interconnect Agreement

Southern Natural Gas Company

   Oakfield Energy LLC      6/30/2015       Interconnect Agreement Amendment

Southern Natural Gas Company

   Oakfield Energy LLC      12/7/2015       Supply Pool Balancing Agreement

Franks Operating Company

   WildHorse Resources Management Company LLC      9/10/2015       NAESB

Oakfield Energy LLC

   WildHorse Resources II, LLC      8/1/2015       Gathering Agreement

Oakfield Energy LLC

   WildHorse Resources II, LLC      12/1/2015       Gathering Agreement
Amendment

Southern Natural Gas Company

   WildHorse Resources Management Company LLC      3/1/2016       Quantum Agency
Agreement

Southern Natural Gas Company

   Oakfield Energy LLC      2/1/2016       Quantum Agency Agreement

31 Group LLC

   WildHorse Resources Management Company LLC      6/1/2016       NAESB

Conocophillips Company

   WildHorse Resources Management Company LLC      9/1/2016       NAESB

Conocophillips Company

   WildHorse Resources Management Company LLC      9/1/2016       Quantum Agency
Agreement

 

Schedule 7.19-1



--------------------------------------------------------------------------------

SCHEDULE 7.20

SWAP AGREEMENTS

Esquisto:

 

TradeID    TradeDate      Counterparty    TradePrice      Quantity    
ExternalConfirmationID    Commodity    ForwardDate 208433      10/7/2015      

Comerica

   $ 53.62         (3,100 )    53281   

Crude Oil

  

Oct-16

208589      10/8/2015      

WELLS

   $ 53.65         (3,100 )    N5542062   

Crude Oil

  

Oct-16

228499      3/16/2016      

JPMORG

   $ 42.00         (15,000 )   

85000F9-2NYJ7

  

Crude Oil

  

Oct-16

231513      4/29/2016      

JPMORG

   $ 47.58         (7,000 )   

85000F9-2T2D9

  

Crude Oil

  

Oct-16

229867      4/8/2016      

JPMORG

   $ 42.61         (20,000 )   

85000F9-2QXV5

  

Crude Oil

  

Oct-16

233067      5/25/2016      

WELLS

   $ 50.28         (10,000 )    N6028450   

Crude Oil

  

Oct-16

235214      7/1/2016      

JPMORG

   $ 50.70         (5,000 )   

85000F9-32KKY

  

Crude Oil

  

Oct-16

235218      7/1/2016      

WELLS

   $ 3.08         (50,000 )    N6151920   

Natural Gas

  

Oct-16

204874      7/28/2015      

WELLS

     —           6,352      N5377936   

Crude Oil

  

Oct-16

204897      7/28/2015      

WELLS

     —           (6,352 )    N5377936   

Crude Oil

  

Oct-16

237739      8/17/2016      

WELLS

   $ 48.63         (10,000 )    N6311502   

Crude Oil

  

Oct-16

208434      10/7/2015      

Comerica

   $ 53.62         (3,000 )    53281   

Crude Oil

  

Nov-16

208590      10/8/2015      

WELLS

   $ 53.65         (3,000 )    N5542062   

Crude Oil

  

Nov-16

228500      3/16/2016      

JPMORG

   $ 42.00         (15,000 )   

85000F9-2NYJ7

  

Crude Oil

  

Nov-16

231514      4/29/2016      

JPMORG

   $ 47.58         (7,000 )   

85000F9-2T2D9

  

Crude Oil

  

Nov-16

229868      4/8/2016      

JPMORG

   $ 42.61         (20,000 )   

85000F9-2QXV5

  

Crude Oil

  

Nov-16

233068      5/25/2016      

WELLS

   $ 50.28         (10,000 )    N6028450   

Crude Oil

  

Nov-16

235215      7/1/2016      

JPMORG

   $ 50.70         (5,000 )   

85000F9-32KKY

  

Crude Oil

  

Nov-16

235219      7/1/2016      

WELLS

   $ 3.08         (50,000 )    N6151920   

Natural Gas

  

Nov-16

204875      7/28/2015      

WELLS

     —           6,152      N5377936   

Crude Oil

  

Nov-16

204898      7/28/2015      

WELLS

     —           (6,152 )    N5377936   

Crude Oil

  

Nov-16

237740      8/17/2016      

WELLS

   $ 48.63         (10,000 )    N6311502   

Crude Oil

  

Nov-16

208435      10/7/2015      

Comerica

   $ 53.62         (3,100 )    53281   

Crude Oil

  

Dec-16

208591      10/8/2015      

WELLS

   $ 53.65         (3,100 )    N5542062   

Crude Oil

  

Dec-16

228501      3/16/2016      

JPMORG

   $ 42.00         (15,000 )   

85000F9-2NYJ7

  

Crude Oil

  

Dec-16

231515      4/29/2016      

JPMORG

   $ 47.58         (7,000 )   

85000F9-2T2D9    

  

Crude Oil

  

Dec-16

 

Schedule 7.20-1



--------------------------------------------------------------------------------

229869      4/8/2016      

JPMORG

   $ 42.61         (20,000 )    85000F9-2QXV5   

Crude Oil

  

Dec-16

233069      5/25/2016      

WELLS

   $ 50.28         (10,000 )    N6028450   

Crude Oil

  

Dec-16

235216      7/1/2016      

JPMORG

   $ 50.70         (5,000 )    85000F9-32KKY   

Crude Oil

  

Dec-16

235220      7/1/2016      

WELLS

   $ 3.08         (50,000 )    N6151920   

Natural Gas

  

Dec-16

204876      7/28/2015      

WELLS

     —           5,968      N5377936   

Crude Oil

  

Dec-16

204899      7/28/2015      

WELLS

     —           (5,968 )    N5377936   

Crude Oil

  

Dec-16

237741      8/17/2016      

WELLS

   $ 48.63         (10,000 )    N6311502   

Crude Oil

  

Dec-16

242266      10/10/2016      

JPMORG

   $ 53.87         (15,000 )    85000F9-39POT   

Crude Oil

  

Jan-17

208436      10/7/2015      

Comerica

   $ 53.62         (3,100 )    53281   

Crude Oil

  

Jan-17

208592      10/8/2015      

WELLS

   $ 53.65         (3,100 )    N5542062   

Crude Oil

  

Jan-17

228555      3/17/2016      

WELLS

   $ 45.54         (15,000 )    N5875976   

Crude Oil

  

Jan-17

231055      4/22/2016      

JPMORG

   $ 47.62         (12,000 )    85000F9-2S8F2   

Crude Oil

  

Jan-17

229870      4/8/2016      

JPMORG

   $ 44.45         (10,000 )    85000F9-2QXV6   

Crude Oil

  

Jan-17

235202      7/1/2016      

JPMORG

   $ 52.55         (5,000 )    85000F9-32KKZ   

Crude Oil

  

Jan-17

235221      7/1/2016      

WELLS

   $ 3.17         (50,000 )    N6151921   

Natural Gas

  

Jan-17

204877      7/28/2015      

WELLS

     —           5,796      N5377936   

Crude Oil

  

Jan-17

204900      7/28/2015      

WELLS

     —           (5,796 )    N5377936   

Crude Oil

  

Jan-17

237742      8/17/2016      

WELLS

   $ 50.40         (5,000 )    N6311503   

Crude Oil

  

Jan-17

242267      10/10/2016      

JPMORG

   $ 53.87         (15,000 )    85000F9-39POT   

Crude Oil

  

Feb-17

208437      10/7/2015      

Comerica

   $ 53.62         (2,800 )    53281   

Crude Oil

  

Feb-17

208593      10/8/2015      

WELLS

   $ 53.65         (2,800 )    N5542062   

Crude Oil

  

Feb-17

228556      3/17/2016      

WELLS

   $ 45.54         (15,000 )    N5875976   

Crude Oil

  

Feb-17

231056      4/22/2016      

JPMORG

   $ 47.62         (12,000 )    85000F9-2S8F2   

Crude Oil

  

Feb-17

229871      4/8/2016      

JPMORG

   $ 44.45         (10,000 )    85000F9-2QXV6   

Crude Oil

  

Feb-17

235203      7/1/2016      

JPMORG

   $ 52.55         (5,000 )    85000F9-32KKZ   

Crude Oil

  

Feb-17

235222      7/1/2016      

WELLS

   $ 3.17         (50,000 )    N6151921   

Natural Gas

  

Feb-17

204878      7/28/2015      

WELLS

     —           5,632      N5377936   

Crude Oil

  

Feb-17

204901      7/28/2015      

WELLS

     —           (5,632 )    N5377936   

Crude Oil

  

Feb-17

237743      8/17/2016      

WELLS

   $ 50.40         (5,000 )    N6311503   

Crude Oil

  

Feb-17

242268      10/10/2016      

JPMORG

   $ 53.87         (15,000 )    85000F9-39POT   

Crude Oil

  

Mar-17

208438      10/7/2015      

Comerica

   $ 53.62         (3,100 )    53281   

Crude Oil

  

Mar-17

208594      10/8/2015      

WELLS

   $ 53.65         (3,100 )    N5542062       

Crude Oil

  

Mar-17

 

Schedule 7.20-2



--------------------------------------------------------------------------------

228557      3/17/2016      

WELLS

   $ 45.54         (15,000 )    N5875976   

Crude Oil

  

Mar-17

231057      4/22/2016      

JPMORG

   $ 47.62         (12,000 )    85000F9-2S8F2   

Crude Oil

  

Mar-17

229872      4/8/2016      

JPMORG

   $ 44.45         (10,000 )    85000F9-2QXV6   

Crude Oil

  

Mar-17

235204      7/1/2016      

JPMORG

   $ 52.55         (5,000 )    85000F9-32KKZ   

Crude Oil

  

Mar-17

235223      7/1/2016      

WELLS

   $ 3.17         (50,000 )    N6151921   

Natural Gas

  

Mar-17

204879      7/28/2015      

WELLS

     —           5,484      N5377936   

Crude Oil

  

Mar-17

204902      7/28/2015      

WELLS

     —           (5,484 )    N5377936   

Crude Oil

  

Mar-17

237744      8/17/2016      

WELLS

   $ 50.40         (5,000 )    N6311503   

Crude Oil

  

Mar-17

242269      10/10/2016      

JPMORG

   $ 53.87         (15,000 )    85000F9-39POT   

Crude Oil

  

Apr-17

208439      10/7/2015      

Comerica

   $ 53.62         (3,000 )    53281   

Crude Oil

  

Apr-17

208595      10/8/2015      

WELLS

   $ 53.65         (3,000 )    N5542062   

Crude Oil

  

Apr-17

228558      3/17/2016      

WELLS

   $ 45.54         (15,000 )    N5875976   

Crude Oil

  

Apr-17

231058      4/22/2016      

JPMORG

   $ 47.62         (12,000 )    85000F9-2S8F2   

Crude Oil

  

Apr-17

229873      4/8/2016      

JPMORG

   $ 44.45         (10,000 )    85000F9-2QXV6   

Crude Oil

  

Apr-17

235205      7/1/2016      

JPMORG

   $ 52.55         (5,000 )    85000F9-32KKZ   

Crude Oil

  

Apr-17

235224      7/1/2016      

WELLS

   $ 3.17         (50,000 )    N6151921   

Natural Gas

  

Apr-17

204880      7/28/2015      

WELLS

     —           5,340      N5377936   

Crude Oil

  

Apr-17

204903      7/28/2015      

WELLS

     —           (5,340 )    N5377936   

Crude Oil

  

Apr-17

242270      10/10/2016      

JPMORG

   $ 53.87         (15,000 )    85000F9-39POT   

Crude Oil

  

May-17

208440      10/7/2015      

Comerica

   $ 53.62         (3,100 )    53281   

Crude Oil

  

May-17

208596      10/8/2015      

WELLS

   $ 53.65         (3,100 )    N5542062   

Crude Oil

  

May-17

228559      3/17/2016      

WELLS

   $ 45.54         (15,000 )    N5875976   

Crude Oil

  

May-17

231059      4/22/2016      

JPMORG

   $ 47.62         (12,000 )    85000F9-2S8F2   

Crude Oil

  

May-17

229874      4/8/2016      

JPMORG

   $ 44.45         (10,000 )    85000F9-2QXV6   

Crude Oil

  

May-17

235206      7/1/2016      

JPMORG

   $ 52.55         (5,000 )    85000F9-32KKZ   

Crude Oil

  

May-17

235225      7/1/2016      

WELLS

   $ 3.17         (50,000 )    N6151921   

Natural Gas

  

May-17

204881      7/28/2015      

WELLS

     —           5,208      N5377936   

Crude Oil

  

May-17

204904      7/28/2015      

WELLS

     —           (5,208 )    N5377936   

Crude Oil

  

May-17

242271      10/10/2016      

JPMORG

   $ 53.87         (15,000 )    85000F9-39POT   

Crude Oil

  

Jun-17

208441      10/7/2015      

Comerica

   $ 53.62         (3,000 )    53281   

Crude Oil

  

Jun-17

208597      10/8/2015      

WELLS

   $ 53.65         (3,000 )    N5542062   

Crude Oil

  

Jun-17

228560      3/17/2016      

WELLS

   $ 45.54         (15,000 )    N5875976       

Crude Oil

  

Jun-17

 

Schedule 7.20-3



--------------------------------------------------------------------------------

231060      4/22/2016      

JPMORG

   $ 47.62         (12,000 )    85000F9-2S8F2   

Crude Oil

  

Jun-17

229875      4/8/2016      

JPMORG

   $ 44.45         (10,000 )    85000F9-2QXV6   

Crude Oil

  

Jun-17

235207      7/1/2016      

JPMORG

   $ 52.55         (5,000 )    85000F9-32KKZ   

Crude Oil

  

Jun-17

235226      7/1/2016      

WELLS

   $ 3.17         (50,000 )    N6151921   

Natural Gas

  

Jun-17

204882      7/28/2015      

WELLS

     —           5,084      N5377936   

Crude Oil

  

Jun-17

204905      7/28/2015      

WELLS

     —           (5,084 )    N5377936   

Crude Oil

  

Jun-17

242272      10/10/2016      

JPMORG

   $ 53.87         (15,000 )    85000F9-39POT   

Crude Oil

  

Jul-17

208442      10/7/2015      

Comerica

   $ 53.62         (3,100 )    53281   

Crude Oil

  

Jul-17

208598      10/8/2015      

WELLS

   $ 53.65         (3,100 )    N5542062   

Crude Oil

  

Jul-17

228561      3/17/2016      

WELLS

   $ 45.54         (15,000 )    N5875976   

Crude Oil

  

Jul-17

231061      4/22/2016      

JPMORG

   $ 47.62         (12,000 )    85000F9-2S8F2   

Crude Oil

  

Jul-17

229876      4/8/2016      

JPMORG

   $ 44.45         (10,000 )    85000F9-2QXV6   

Crude Oil

  

Jul-17

235208      7/1/2016      

JPMORG

   $ 52.55         (5,000 )    85000F9-32KKZ   

Crude Oil

  

Jul-17

235227      7/1/2016      

WELLS

   $ 3.17         (50,000 )    N6151921   

Natural Gas

  

Jul-17

204883      7/28/2015      

WELLS

     —           4,968      N5377936   

Crude Oil

  

Jul-17

204906      7/28/2015      

WELLS

     —           (4,968 )    N5377936   

Crude Oil

  

Jul-17

242273      10/10/2016      

JPMORG

   $ 53.87         (15,000 )    85000F9-39POT   

Crude Oil

  

Aug-17

208443      10/7/2015      

Comerica

   $ 53.62         (3,100 )    53281   

Crude Oil

  

Aug-17

208599      10/8/2015      

WELLS

   $ 53.65         (3,100 )    N5542062   

Crude Oil

  

Aug-17

228562      3/17/2016      

WELLS

   $ 45.54         (15,000 )    N5875976   

Crude Oil

  

Aug-17

231062      4/22/2016      

JPMORG

   $ 47.62         (12,000 )    85000F9-2S8F2   

Crude Oil

  

Aug-17

229877      4/8/2016      

JPMORG

   $ 44.45         (10,000 )    85000F9-2QXV6   

Crude Oil

  

Aug-17

235209      7/1/2016      

JPMORG

   $ 52.55         (5,000 )    85000F9-32KKZ   

Crude Oil

  

Aug-17

235228      7/1/2016      

WELLS

   $ 3.17         (50,000 )    N6151921   

Natural Gas

  

Aug-17

204884      7/28/2015      

WELLS

     —           4,856      N5377936   

Crude Oil

  

Aug-17

204907      7/28/2015      

WELLS

     —           (4,856 )    N5377936   

Crude Oil

  

Aug-17

242274      10/10/2016      

JPMORG

   $ 53.87         (15,000 )    85000F9-39POT   

Crude Oil

  

Sep-17

208444      10/7/2015      

Comerica

   $ 53.62         (3,000 )    53281   

Crude Oil

  

Sep-17

208600      10/8/2015      

WELLS

   $ 53.65         (3,000 )    N5542062   

Crude Oil

  

Sep-17

228563      3/17/2016      

WELLS

   $ 45.54         (15,000 )    N5875976   

Crude Oil

  

Sep-17

231063      4/22/2016      

JPMORG

   $ 47.62         (12,000 )    85000F9-2S8F2   

Crude Oil

  

Sep-17

229878      4/8/2016      

JPMORG

   $ 44.45         (10,000 )    85000F9-2QXV6       

Crude Oil

  

Sep-17

 

Schedule 7.20-4



--------------------------------------------------------------------------------

235210      7/1/2016      

JPMORG

   $ 52.55         (5,000 )    85000F9-32KKZ   

Crude Oil

  

Sep-17

235229      7/1/2016      

WELLS

   $ 3.17         (50,000 )    N6151921   

Natural Gas

  

Sep-17

204885      7/28/2015      

WELLS

     —           4,748      N5377936   

Crude Oil

  

Sep-17

204908      7/28/2015      

WELLS

     —           (4,748 )    N5377936   

Crude Oil

  

Sep-17

242275      10/10/2016      

JPMORG

   $ 53.87         (15,000 )    85000F9-39POT   

Crude Oil

  

Oct-17

208445      10/7/2015      

Comerica

   $ 53.62         (3,100 )    53281   

Crude Oil

  

Oct-17

208601      10/8/2015      

WELLS

   $ 53.65         (3,100 )    N5542062   

Crude Oil

  

Oct-17

228564      3/17/2016      

WELLS

   $ 45.54         (15,000 )    N5875976   

Crude Oil

  

Oct-17

231064      4/22/2016      

JPMORG

   $ 47.62         (12,000 )    85000F9-2S8F2   

Crude Oil

  

Oct-17

229879      4/8/2016      

JPMORG

   $ 44.45         (10,000 )    85000F9-2QXV6   

Crude Oil

  

Oct-17

235211      7/1/2016      

JPMORG

   $ 52.55         (5,000 )    85000F9-32KKZ   

Crude Oil

  

Oct-17

235230      7/1/2016      

WELLS

   $ 3.17         (50,000 )    N6151921   

Natural Gas

  

Oct-17

204886      7/28/2015      

WELLS

     —           4,648      N5377936   

Crude Oil

  

Oct-17

204909      7/28/2015      

WELLS

     —           (4,648 )    N5377936   

Crude Oil

  

Oct-17

242276      10/10/2016      

JPMORG

   $ 53.87         (15,000 )    85000F9-39POT   

Crude Oil

  

Nov-17

208446      10/7/2015      

Comerica

   $ 53.62         (3,000 )    53281   

Crude Oil

  

Nov-17

208602      10/8/2015      

WELLS

   $ 53.65         (3,000 )    N5542062   

Crude Oil

  

Nov-17

228565      3/17/2016      

WELLS

   $ 45.54         (15,000 )    N5875976   

Crude Oil

  

Nov-17

231065      4/22/2016      

JPMORG

   $ 47.62         (12,000 )    85000F9-2S8F2   

Crude Oil

  

Nov-17

229880      4/8/2016      

JPMORG

   $ 44.45         (10,000 )    85000F9-2QXV6   

Crude Oil

  

Nov-17

235212      7/1/2016      

JPMORG

   $ 52.55         (5,000 )    85000F9-32KKZ   

Crude Oil

  

Nov-17

235231      7/1/2016      

WELLS

   $ 3.17         (50,000 )    N6151921   

Natural Gas

  

Nov-17

204887      7/28/2015      

WELLS

     —           4,556      N5377936   

Crude Oil

  

Nov-17

204910      7/28/2015      

WELLS

     —           (4,556 )    N5377936   

Crude Oil

  

Nov-17

242277      10/10/2016      

JPMORG

   $ 53.87         (15,000 )    85000F9-39POT   

Crude Oil

  

Dec-17

208447      10/7/2015      

Comerica

   $ 53.62         (3,100 )    53281   

Crude Oil

  

Dec-17

208603      10/8/2015      

WELLS

   $ 53.65         (3,100 )    N5542062   

Crude Oil

  

Dec-17

228566      3/17/2016      

WELLS

   $ 45.54         (15,000 )    N5875976   

Crude Oil

  

Dec-17

231066      4/22/2016      

JPMORG

   $ 47.62         (12,000 )    85000F9-2S8F2   

Crude Oil

  

Dec-17

229881      4/8/2016      

JPMORG

   $ 44.45         (10,000 )    85000F9-2QXV6   

Crude Oil

  

Dec-17

235213      7/1/2016      

JPMORG

   $ 52.55         (5,000 )    85000F9-32KKZ   

Crude Oil

  

Dec-17

235232      7/1/2016      

WELLS

   $ 3.17         (50,000 )    N6151921   

Natural Gas

  

Dec-17

 

Schedule 7.20-5



--------------------------------------------------------------------------------

204888      7/28/2015      

WELLS

     —           4,464      N5377936   

Crude Oil

  

Dec-17

204911      7/28/2015      

WELLS

     —           (4,464 )    N5377936   

Crude Oil

  

Dec-17

242278      10/10/2016      

JPMORG

   $ 55.00         (10,000 )    85000F9-39POU   

Crude Oil

  

Jan-18

230036      4/12/2016      

WELLS

   $ 47.96         (12,000 )    N5924342   

Crude Oil

  

Jan-18

231067      4/22/2016      

JPMORG

   $ 48.80         (15,000 )    85000F9-2S8F3   

Crude Oil

  

Jan-18

235190      7/1/2016      

JPMORG

   $ 54.12         (10,000 )    85000F9-32KL1   

Crude Oil

  

Jan-18

204889      7/28/2015      

WELLS

     —           4,376      N5377936   

Crude Oil

  

Jan-18

204912      7/28/2015      

WELLS

     —           (4,376 )    N5377936   

Crude Oil

  

Jan-18

242279      10/10/2016      

JPMORG

   $ 55.00         (10,000 )    85000F9-39POU   

Crude Oil

  

Feb-18

230037      4/12/2016      

WELLS

   $ 47.96         (12,000 )    N5924342   

Crude Oil

  

Feb-18

231068      4/22/2016      

JPMORG

   $ 48.80         (15,000 )    85000F9-2S8F3   

Crude Oil

  

Feb-18

235191      7/1/2016      

JPMORG

   $ 54.12         (10,000 )    85000F9-32KL1   

Crude Oil

  

Feb-18

204890      7/28/2015      

WELLS

     —           4,296      N5377936   

Crude Oil

  

Feb-18

204913      7/28/2015      

WELLS

     —           (4,296 )    N5377936   

Crude Oil

  

Feb-18

242280      10/10/2016      

JPMORG

   $ 55.00         (10,000 )    85000F9-39POU   

Crude Oil

  

Mar-18

230038      4/12/2016      

WELLS

   $ 47.96         (12,000 )    N5924342   

Crude Oil

  

Mar-18

231069      4/22/2016      

JPMORG

   $ 48.80         (15,000 )    85000F9-2S8F3   

Crude Oil

  

Mar-18

235192      7/1/2016      

JPMORG

   $ 54.12         (10,000 )    85000F9-32KL1   

Crude Oil

  

Mar-18

204891      7/28/2015      

WELLS

     —           4,216      N5377936   

Crude Oil

  

Mar-18

204914      7/28/2015      

WELLS

     —           (4,216 )    N5377936   

Crude Oil

  

Mar-18

242281      10/10/2016      

JPMORG

   $ 55.00         (10,000 )    85000F9-39POU   

Crude Oil

  

Apr-18

230039      4/12/2016      

WELLS

   $ 47.96         (12,000 )    N5924342   

Crude Oil

  

Apr-18

231070      4/22/2016      

JPMORG

   $ 48.80         (15,000 )    85000F9-2S8F3   

Crude Oil

  

Apr-18

235193      7/1/2016      

JPMORG

   $ 54.12         (10,000 )    85000F9-32KL1   

Crude Oil

  

Apr-18

204892      7/28/2015      

WELLS

     —           4,140      N5377936   

Crude Oil

  

Apr-18

204915      7/28/2015      

WELLS

     —           (4,140 )    N5377936   

Crude Oil

  

Apr-18

242282      10/10/2016      

JPMORG

   $ 55.00         (10,000 )    85000F9-39POU   

Crude Oil

  

May-18

230040      4/12/2016      

WELLS

   $ 47.96         (12,000 )    N5924342   

Crude Oil

  

May-18

231071      4/22/2016      

JPMORG

   $ 48.80         (15,000 )    85000F9-2S8F3   

Crude Oil

  

May-18

235194      7/1/2016      

JPMORG

   $ 54.12         (10,000 )    85000F9-32KL1   

Crude Oil

  

May-18

204893      7/28/2015      

WELLS

     —           4,068      N5377936   

Crude Oil

  

May-18

204916      7/28/2015      

WELLS

     —           (4,068 )    N5377936   

Crude Oil

  

May-18

 

Schedule 7.20-6



--------------------------------------------------------------------------------

242283      10/10/2016      

JPMORG

   $ 55.00         (10,000 )    85000F9-39POU   

Crude Oil

  

Jun-18

230041      4/12/2016      

WELLS

   $ 47.96         (12,000 )    N5924342   

Crude Oil

  

Jun-18

231072      4/22/2016      

JPMORG

   $ 48.80         (15,000 )    85000F9-2S8F3   

Crude Oil

  

Jun-18

235195      7/1/2016      

JPMORG

   $ 54.12         (10,000 )    85000F9-32KL1   

Crude Oil

  

Jun-18

204894      7/28/2015      

WELLS

     —           4,000      N5377936   

Crude Oil

  

Jun-18

204917      7/28/2015      

WELLS

     —           (4,000 )    N5377936   

Crude Oil

  

Jun-18

242284      10/10/2016      

JPMORG

   $ 55.00         (10,000 )    85000F9-39POU   

Crude Oil

  

Jul-18

230042      4/12/2016      

WELLS

   $ 47.96         (12,000 )    N5924342   

Crude Oil

  

Jul-18

231073      4/22/2016      

JPMORG

   $ 48.80         (15,000 )    85000F9-2S8F3   

Crude Oil

  

Jul-18

235196      7/1/2016      

JPMORG

   $ 54.12         (10,000 )    85000F9-32KL1   

Crude Oil

  

Jul-18

242285      10/10/2016      

JPMORG

   $ 55.00         (10,000 )    85000F9-39POU   

Crude Oil

  

Aug-18

230043      4/12/2016      

WELLS

   $ 47.96         (12,000 )    N5924342   

Crude Oil

  

Aug-18

231074      4/22/2016      

JPMORG

   $ 48.80         (15,000 )    85000F9-2S8F3   

Crude Oil

  

Aug-18

235197      7/1/2016      

JPMORG

   $ 54.12         (10,000 )    85000F9-32KL1   

Crude Oil

  

Aug-18

242286      10/10/2016      

JPMORG

   $ 55.00         (10,000 )    85000F9-39POU   

Crude Oil

  

Sep-18

230044      4/12/2016      

WELLS

   $ 47.96         (12,000 )    N5924342   

Crude Oil

  

Sep-18

231075      4/22/2016      

JPMORG

   $ 48.80         (15,000 )    85000F9-2S8F3   

Crude Oil

  

Sep-18

235198      7/1/2016      

JPMORG

   $ 54.12         (10,000 )    85000F9-32KL1   

Crude Oil

  

Sep-18

242287      10/10/2016      

JPMORG

   $ 55.00         (10,000 )    85000F9-39POU   

Crude Oil

  

Oct-18

230045      4/12/2016      

WELLS

   $ 47.96         (12,000 )    N5924342   

Crude Oil

  

Oct-18

231076      4/22/2016      

JPMORG

   $ 48.80         (15,000 )    85000F9-2S8F3   

Crude Oil

  

Oct-18

235199      7/1/2016      

JPMORG

   $ 54.12         (10,000 )    85000F9-32KL1   

Crude Oil

  

Oct-18

242288      10/10/2016      

JPMORG

   $ 55.00         (10,000 )    85000F9-39POU   

Crude Oil

  

Nov-18

230046      4/12/2016      

WELLS

   $ 47.96         (12,000 )    N5924342   

Crude Oil

  

Nov-18

231077      4/22/2016      

JPMORG

   $ 48.80         (15,000 )    85000F9-2S8F3   

Crude Oil

  

Nov-18

235200      7/1/2016      

JPMORG

   $ 54.12         (10,000 )    85000F9-32KL1   

Crude Oil

  

Nov-18

242289      10/10/2016      

JPMORG

   $ 55.00         (10,000 )    85000F9-39POU   

Crude Oil

  

Dec-18

230047      4/12/2016      

WELLS

   $ 47.96         (12,000 )    N5924342   

Crude Oil

  

Dec-18

231078      4/22/2016      

JPMORG

   $ 48.80         (15,000 )    85000F9-2S8F3   

Crude Oil

  

Dec-18

235201      7/1/2016      

JPMORG

   $ 54.12         (10,000 )    85000F9-32KL1   

Crude Oil

  

Dec-18

235178      7/1/2016      

JPMORG

   $ 55.05         (5,000 )    85000F9-32KOJ   

Crude Oil

  

Jan-19

235179      7/1/2016      

JPMORG

   $ 55.05         (5,000 )    85000F9-32KOJ   

Crude Oil

  

Feb-19

 

Schedule 7.20-7



--------------------------------------------------------------------------------

235180      7/1/2016      

JPMORG

   $ 55.05         (5,000 )   

85000F9-32KOJ

  

Crude Oil

  

Mar-19

235181      7/1/2016      

JPMORG

   $ 55.05         (5,000 )   

85000F9-32KOJ

  

Crude Oil

  

Apr-19

235182      7/1/2016      

JPMORG

   $ 55.05         (5,000 )   

85000F9-32KOJ

  

Crude Oil

  

May-19

235183      7/1/2016      

JPMORG

   $ 55.05         (5,000 )   

85000F9-32KOJ

  

Crude Oil

  

Jun-19

235184      7/1/2016      

JPMORG

   $ 55.05         (5,000 )   

85000F9-32KOJ

  

Crude Oil

  

Jul-19

235185      7/1/2016      

JPMORG

   $ 55.05         (5,000 )   

85000F9-32KOJ

  

Crude Oil

  

Aug-19

235186      7/1/2016      

JPMORG

   $ 55.05         (5,000 )   

85000F9-32KOJ

  

Crude Oil

  

Sep-19

235187      7/1/2016      

JPMORG

   $ 55.05         (5,000 )   

85000F9-32KOJ

  

Crude Oil

  

Oct-19

235188      7/1/2016      

JPMORG

   $ 55.05         (5,000 )   

85000F9-32KOJ

  

Crude Oil

  

Nov-19

235189      7/1/2016      

JPMORG

   $ 55.05         (5,000 )   

85000F9-32KOJ

  

Crude Oil

  

Dec-19

WildHorse Hedges outstanding

 

TradeID    TradeDate      Counterparty    TradePrice      Quantity    
ExternalConfirmationID    Commodity    ForwardDate 178943      8/14/2013      

BMO

   $ 3.77         (100,000 )    431729   

Natural Gas

  

10/1/2014

178955      8/27/2013      

WELLS

   $ 3.87         (50,000 )    N3949867   

Natural Gas

  

10/1/2014

178967      9/4/2013      

Comerica

   $ 3.94         (40,000 )    48240   

Natural Gas

  

10/1/2014

178979      11/21/2013      

Comerica

   $ 3.81         (50,000 )    48690   

Natural Gas

  

10/1/2014

178991      11/21/2013      

WELLS

   $ 3.82         (50,000 )    N4101692   

Natural Gas

  

10/1/2014

179003      11/22/2013      

WELLS

   $ 3.86         (80,000 )    N4106377   

Natural Gas

  

10/1/2014

179015      12/19/2013      

BMO

   $ 4.28         (80,000 )      

Natural Gas

  

10/1/2014

195135      1/7/2014      

BA

   $ 4.24         (60,000 )    20488231   

Natural Gas

  

10/1/2014

195146      1/22/2014      

WELLS

   $ 4.30         (30,000 )    N4204301   

Natural Gas

  

10/1/2014

195156      1/27/2014      

WELLS

   $ 4.39         (70,000 )    N4212385   

Natural Gas

  

10/1/2014

195226      2/13/2014      

BMO

     —           30,000      478907_478906   

Natural Gas

  

10/1/2014

195246      2/13/2014      

WELLS

     —           40,000      N4246117   

Natural Gas

  

10/1/2014

195236      2/13/2014      

BMO

     —           (30,000 )    478907_478906   

Natural Gas

  

10/1/2014

195256      2/13/2014      

WELLS

     —           (40,000 )    N4246117   

Natural Gas

  

10/1/2014

178944      8/14/2013      

BMO

   $ 3.77         (100,000 )    431729   

Natural Gas

  

11/1/2014

178956      8/27/2013      

WELLS

   $ 3.87         (50,000 )    N3949867   

Natural Gas

  

11/1/2014

178968      9/4/2013      

Comerica

   $ 3.94         (40,000 )    48240   

Natural Gas

  

11/1/2014

 

Schedule 7.20-8



--------------------------------------------------------------------------------

178980      11/21/2013      

Comerica

   $ 3.81         (50,000 )    48690   

Natural Gas

  

11/1/2014

178992      11/21/2013      

WELLS

   $ 3.82         (50,000 )    N4101692   

Natural Gas

  

11/1/2014

179004      11/22/2013      

WELLS

   $ 3.86         (80,000 )    N4106377   

Natural Gas

  

11/1/2014

179016      12/19/2013      

BMO

   $ 4.28         (80,000 )      

Natural Gas

  

11/1/2014

195136      1/7/2014      

BA

   $ 4.24         (60,000 )    20488231   

Natural Gas

  

11/1/2014

195147      1/22/2014      

WELLS

   $ 4.30         (30,000 )    N4204301   

Natural Gas

  

11/1/2014

195157      1/27/2014      

WELLS

   $ 4.39         (70,000 )    N4212385   

Natural Gas

  

11/1/2014

195227      2/13/2014      

BMO

     —           30,000      478907_478906   

Natural Gas

  

11/1/2014

195247      2/13/2014      

WELLS

     —           40,000      N4246117   

Natural Gas

  

11/1/2014

195237      2/13/2014      

BMO

     —           (30,000 )    478907_478906   

Natural Gas

  

11/1/2014

195257      2/13/2014      

WELLS

     —           (40,000 )    N4246117   

Natural Gas

  

11/1/2014

178945      8/14/2013      

BMO

   $ 3.77         (100,000 )    431729   

Natural Gas

  

12/1/2014

178957      8/27/2013      

WELLS

   $ 3.87         (50,000 )    N3949867   

Natural Gas

  

12/1/2014

178969      9/4/2013      

Comerica

   $ 3.94         (40,000 )    48240   

Natural Gas

  

12/1/2014

178981      11/21/2013      

Comerica

   $ 3.81         (50,000 )    48690   

Natural Gas

  

12/1/2014

178993      11/21/2013      

WELLS

   $ 3.82         (50,000 )    N4101692   

Natural Gas

  

12/1/2014

179005      11/22/2013      

WELLS

   $ 3.86         (80,000 )    N4106377   

Natural Gas

  

12/1/2014

179017      12/19/2013      

BMO

   $ 4.28         (80,000 )      

Natural Gas

  

12/1/2014

195137      1/7/2014      

BA

   $ 4.24         (60,000 )    20488231   

Natural Gas

  

12/1/2014

195148      1/22/2014      

WELLS

   $ 4.30         (30,000 )    N4204301   

Natural Gas

  

12/1/2014

195158      1/27/2014      

WELLS

   $ 4.39         (70,000 )    N4212385   

Natural Gas

  

12/1/2014

195228      2/13/2014      

BMO

     —           30,000      478907_478906   

Natural Gas

  

12/1/2014

195248      2/13/2014      

WELLS

     —           40,000      N4246117   

Natural Gas

  

12/1/2014

195238      2/13/2014      

BMO

     —           (30,000 )    478907_478906   

Natural Gas

  

12/1/2014

195258      2/13/2014      

WELLS

     —           (40,000 )    N4246117   

Natural Gas

  

12/1/2014

179018      8/14/2013      

ING

   $ 4.01         (90,000 )    1656983   

Natural Gas

  

1/1/2015

179389      8/27/2013      

BA

   $ 4.05         (90,000 )    19081878   

Natural Gas

  

1/1/2015

179401      11/25/2013      

BA

   $ 4.01         (60,000 )    20177744   

Natural Gas

  

1/1/2015

179413      11/25/2013      

BA

   $ 4.00         (20,000 )    20177642   

Natural Gas

  

1/1/2015

179030      11/25/2013      

BMO

   $ 4.01         (70,000 )    456038   

Natural Gas

  

1/1/2015

195159      1/27/2014      

WELLS

   $ 4.13         (90,000 )    N4212391   

Natural Gas

  

1/1/2015

195183      11/5/2014      

BA

   $ 4.00         (50,000 )    23380772       

Natural Gas

  

1/1/2015

 

Schedule 7.20-9



--------------------------------------------------------------------------------

195195      11/5/2014      

WELLS

   $ 4.00         (50,000 )    N4742723   

Natural Gas

  

1/1/2015

195171      11/7/2014      

BMO

   $ 4.00         (50,000 )    559523   

Natural Gas

  

1/1/2015

179019      8/14/2013      

ING

   $ 4.01         (90,000 )    1656983   

Natural Gas

  

2/1/2015

179390      8/27/2013      

BA

   $ 4.05         (90,000 )    19081878   

Natural Gas

  

2/1/2015

179414      11/25/2013      

BA

   $ 4.00         (20,000 )    20177642   

Natural Gas

  

2/1/2015

179402      11/25/2013      

BA

   $ 4.01         (60,000 )    20177744   

Natural Gas

  

2/1/2015

179031      11/25/2013      

BMO

   $ 4.01         (70,000 )    456038   

Natural Gas

  

2/1/2015

195160      1/27/2014      

WELLS

   $ 4.13         (90,000 )    N4212391   

Natural Gas

  

2/1/2015

195184      11/5/2014      

BA

   $ 4.00         (50,000 )    23380772   

Natural Gas

  

2/1/2015

195196      11/5/2014      

WELLS

   $ 4.00         (50,000 )    N4742723   

Natural Gas

  

2/1/2015

195172      11/7/2014      

BMO

   $ 4.00         (50,000 )    559523   

Natural Gas

  

2/1/2015

179020      8/14/2013      

ING

   $ 4.01         (90,000 )    1656983   

Natural Gas

  

3/1/2015

179391      8/27/2013      

BA

   $ 4.05         (90,000 )    19081878   

Natural Gas

  

3/1/2015

179403      11/25/2013      

BA

   $ 4.01         (60,000 )    20177744   

Natural Gas

  

3/1/2015

179415      11/25/2013      

BA

   $ 4.00         (20,000 )    20177642   

Natural Gas

  

3/1/2015

179032      11/25/2013      

BMO

   $ 4.01         (70,000 )    456038   

Natural Gas

  

3/1/2015

195161      1/27/2014      

WELLS

   $ 4.13         (90,000 )    N4212391   

Natural Gas

  

3/1/2015

195185      11/5/2014      

BA

   $ 4.00         (50,000 )    23380772   

Natural Gas

  

3/1/2015

195197      11/5/2014      

WELLS

   $ 4.00         (50,000 )    N4742723   

Natural Gas

  

3/1/2015

195173      11/7/2014      

BMO

   $ 4.00         (50,000 )    559523   

Natural Gas

  

3/1/2015

197044      2/24/2015      

BMO

   $ 2.98         (200,000 )    645530   

Natural Gas

  

3/1/2015

179021      8/14/2013      

ING

   $ 4.01         (90,000 )    1656983   

Natural Gas

  

4/1/2015

179392      8/27/2013      

BA

   $ 4.05         (90,000 )    19081878   

Natural Gas

  

4/1/2015

179416      11/25/2013      

BA

   $ 4.00         (20,000 )    20177642   

Natural Gas

  

4/1/2015

179404      11/25/2013      

BA

   $ 4.01         (60,000 )    20177744   

Natural Gas

  

4/1/2015

179033      11/25/2013      

BMO

   $ 4.01         (70,000 )    456038   

Natural Gas

  

4/1/2015

195162      1/27/2014      

WELLS

   $ 4.13         (90,000 )    N4212391   

Natural Gas

  

4/1/2015

195186      11/5/2014      

BA

   $ 4.00         (50,000 )    23380772   

Natural Gas

  

4/1/2015

195198      11/5/2014      

WELLS

   $ 4.00         (50,000 )    N4742723   

Natural Gas

  

4/1/2015

195174      11/7/2014      

BMO

   $ 4.00         (50,000 )    559523   

Natural Gas

  

4/1/2015

197045      2/24/2015      

BMO

   $ 2.98         (200,000 )    645530   

Natural Gas

  

4/1/2015

197760      3/9/2015      

WELLS

   $ 2.86         (70,000 )    N5043806   

Natural Gas

  

4/1/2015

 

Schedule 7.20-10



--------------------------------------------------------------------------------

179022      8/14/2013      

ING

   $ 4.01         (90,000 )    1656983   

Natural Gas

  

5/1/2015

179393      8/27/2013      

BA

   $ 4.05         (90,000 )    19081878   

Natural Gas

  

5/1/2015

179405      11/25/2013      

BA

   $ 4.01         (60,000 )    20177744   

Natural Gas

  

5/1/2015

179417      11/25/2013      

BA

   $ 4.00         (20,000 )    20177642   

Natural Gas

  

5/1/2015

179034      11/25/2013      

BMO

   $ 4.01         (70,000 )    456038   

Natural Gas

  

5/1/2015

195163      1/27/2014      

WELLS

   $ 4.13         (90,000 )    N4212391   

Natural Gas

  

5/1/2015

195187      11/5/2014      

BA

   $ 4.00         (50,000 )    23380772   

Natural Gas

  

5/1/2015

195199      11/5/2014      

WELLS

   $ 4.00         (50,000 )    N4742723   

Natural Gas

  

5/1/2015

195175      11/7/2014      

BMO

   $ 4.00         (50,000 )    559523   

Natural Gas

  

5/1/2015

197046      2/24/2015      

BMO

   $ 2.98         (200,000 )    645530   

Natural Gas

  

5/1/2015

197761      3/9/2015      

WELLS

   $ 2.86         (70,000 )    N5043806   

Natural Gas

  

5/1/2015

202520      5/8/2015      

ING

   $ 61.81         (2,000 )    82931643   

Crude Oil

  

6/1/2015

179023      8/14/2013      

ING

   $ 4.01         (90,000 )    1656983   

Natural Gas

  

6/1/2015

179394      8/27/2013      

BA

   $ 4.05         (90,000 )    19081878   

Natural Gas

  

6/1/2015

179418      11/25/2013      

BA

   $ 4.00         (20,000 )    20177642   

Natural Gas

  

6/1/2015

179406      11/25/2013      

BA

   $ 4.01         (60,000 )    20177744   

Natural Gas

  

6/1/2015

179035      11/25/2013      

BMO

   $ 4.01         (70,000 )    456038   

Natural Gas

  

6/1/2015

195164      1/27/2014      

WELLS

   $ 4.13         (90,000 )    N4212391   

Natural Gas

  

6/1/2015

195188      11/5/2014      

BA

   $ 4.00         (50,000 )    23380772   

Natural Gas

  

6/1/2015

195200      11/5/2014      

WELLS

   $ 4.00         (50,000 )    N4742723   

Natural Gas

  

6/1/2015

195176      11/7/2014      

BMO

   $ 4.00         (50,000 )    559523   

Natural Gas

  

6/1/2015

197047      2/24/2015      

BMO

   $ 2.98         (200,000 )    645530   

Natural Gas

  

6/1/2015

197762      3/9/2015      

WELLS

   $ 2.86         (70,000 )    N5043806   

Natural Gas

  

6/1/2015

202521      5/8/2015      

ING

   $ 61.81         (2,000 )    82931643   

Crude Oil

  

7/1/2015

179024      8/14/2013      

ING

   $ 4.01         (90,000 )    1656983   

Natural Gas

  

7/1/2015

179395      8/27/2013      

BA

   $ 4.05         (90,000 )    19081878   

Natural Gas

  

7/1/2015

179407      11/25/2013      

BA

   $ 4.01         (60,000 )    20177744   

Natural Gas

  

7/1/2015

179419      11/25/2013      

BA

   $ 4.00         (20,000 )    20177642   

Natural Gas

  

7/1/2015

179036      11/25/2013      

BMO

   $ 4.01         (70,000 )    456038   

Natural Gas

  

7/1/2015

195165      1/27/2014      

WELLS

   $ 4.13         (90,000 )    N4212391   

Natural Gas

  

7/1/2015

195189      11/5/2014      

BA

   $ 4.00         (50,000 )    23380772   

Natural Gas

  

7/1/2015

195201      11/5/2014      

WELLS

   $ 4.00         (50,000 )    N4742723   

Natural Gas

  

7/1/2015

 

Schedule 7.20-11



--------------------------------------------------------------------------------

195177      11/7/2014      

BMO

   $ 4.00         (50,000 )    559523   

Natural Gas

  

7/1/2015

197048      2/24/2015      

BMO

   $ 2.98         (200,000 )    645530   

Natural Gas

  

7/1/2015

197763      3/9/2015      

WELLS

   $ 2.86         (70,000 )    N5043806   

Natural Gas

  

7/1/2015

201434      5/12/2015      

WELLS

   $ 3.01         (271,806 )    N5212629   

Natural Gas

  

7/1/2015

202522      5/8/2015      

ING

   $ 61.81         (2,000 )    82931643   

Crude Oil

  

8/1/2015

179025      8/14/2013      

ING

   $ 4.01         (90,000 )    1656983   

Natural Gas

  

8/1/2015

179396      8/27/2013      

BA

   $ 4.05         (90,000 )    19081878   

Natural Gas

  

8/1/2015

179420      11/25/2013      

BA

   $ 4.00         (20,000 )    20177642   

Natural Gas

  

8/1/2015

179408      11/25/2013      

BA

   $ 4.01         (60,000 )    20177744   

Natural Gas

  

8/1/2015

179037      11/25/2013      

BMO

   $ 4.01         (70,000 )    456038   

Natural Gas

  

8/1/2015

195166      1/27/2014      

WELLS

   $ 4.13         (90,000 )    N4212391   

Natural Gas

  

8/1/2015

195190      11/5/2014      

BA

   $ 4.00         (50,000 )    23380772   

Natural Gas

  

8/1/2015

195202      11/5/2014      

WELLS

   $ 4.00         (50,000 )    N4742723   

Natural Gas

  

8/1/2015

195178      11/7/2014      

BMO

   $ 4.00         (50,000 )    559523   

Natural Gas

  

8/1/2015

197049      2/24/2015      

BMO

   $ 2.98         (200,000 )    645530   

Natural Gas

  

8/1/2015

197764      3/9/2015      

WELLS

   $ 2.86         (70,000 )    N5043806   

Natural Gas

  

8/1/2015

201435      5/12/2015      

WELLS

   $ 3.01         (247,862 )    N5212629   

Natural Gas

  

8/1/2015

202523      5/8/2015      

ING

   $ 61.81         (2,000 )    82931643   

Crude Oil

  

9/1/2015

179026      8/14/2013      

ING

   $ 4.01         (90,000 )    1656983   

Natural Gas

  

9/1/2015

179397      8/27/2013      

BA

   $ 4.05         (90,000 )    19081878   

Natural Gas

  

9/1/2015

179409      11/25/2013      

BA

   $ 4.01         (60,000 )    20177744   

Natural Gas

  

9/1/2015

179421      11/25/2013      

BA

   $ 4.00         (20,000 )    20177642   

Natural Gas

  

9/1/2015

179038      11/25/2013      

BMO

   $ 4.01         (70,000 )    456038   

Natural Gas

  

9/1/2015

195167      1/27/2014      

WELLS

   $ 4.13         (90,000 )    N4212391   

Natural Gas

  

9/1/2015

195191      11/5/2014      

BA

   $ 4.00         (50,000 )    23380772   

Natural Gas

  

9/1/2015

195203      11/5/2014      

WELLS

   $ 4.00         (50,000 )    N4742723   

Natural Gas

  

9/1/2015

195179      11/7/2014      

BMO

   $ 4.00         (50,000 )    559523   

Natural Gas

  

9/1/2015

197050      2/24/2015      

BMO

   $ 2.98         (200,000 )    645530   

Natural Gas

  

9/1/2015

197765      3/9/2015      

WELLS

   $ 2.86         (70,000 )    N5043806   

Natural Gas

  

9/1/2015

201436      5/12/2015      

WELLS

   $ 3.01         (211,747 )    N5212629   

Natural Gas

  

9/1/2015

202524      5/8/2015      

ING

   $ 61.81         (2,000 )    82931643   

Crude Oil

  

10/1/2015

179027      8/14/2013      

ING

   $ 4.01         (90,000 )    1656983   

Natural Gas

  

10/1/2015

 

Schedule 7.20-12



--------------------------------------------------------------------------------

179398      8/27/2013      

BA

   $ 4.05         (90,000 )    19081878   

Natural Gas

  

10/1/2015

179422      11/25/2013      

BA

   $ 4.00         (20,000 )    20177642   

Natural Gas

  

10/1/2015

179410      11/25/2013      

BA

   $ 4.01         (60,000 )    20177744   

Natural Gas

  

10/1/2015

179039      11/25/2013      

BMO

   $ 4.01         (70,000 )    456038   

Natural Gas

  

10/1/2015

195168      1/27/2014      

WELLS

   $ 4.13         (90,000 )    N4212391   

Natural Gas

  

10/1/2015

195192      11/5/2014      

BA

   $ 4.00         (50,000 )    23380772   

Natural Gas

  

10/1/2015

195204      11/5/2014      

WELLS

   $ 4.00         (50,000 )    N4742723   

Natural Gas

  

10/1/2015

195180      11/7/2014      

BMO

   $ 4.00         (50,000 )    559523   

Natural Gas

  

10/1/2015

197051      2/24/2015      

BMO

   $ 2.98         (200,000 )    645530   

Natural Gas

  

10/1/2015

197766      3/9/2015      

WELLS

   $ 2.86         (70,000 )    N5043806   

Natural Gas

  

10/1/2015

201437      5/12/2015      

WELLS

   $ 3.01         (196,842 )    N5212629   

Natural Gas

  

10/1/2015

202525      5/8/2015      

ING

   $ 61.81         (2,000 )    82931643   

Crude Oil

  

11/1/2015

179028      8/14/2013      

ING

   $ 4.01         (90,000 )    1656983   

Natural Gas

  

11/1/2015

179399      8/27/2013      

BA

   $ 4.05         (90,000 )    19081878   

Natural Gas

  

11/1/2015

179411      11/25/2013      

BA

   $ 4.01         (60,000 )    20177744   

Natural Gas

  

11/1/2015

179423      11/25/2013      

BA

   $ 4.00         (20,000 )    20177642   

Natural Gas

  

11/1/2015

179040      11/25/2013      

BMO

   $ 4.01         (70,000 )    456038   

Natural Gas

  

11/1/2015

195169      1/27/2014      

WELLS

   $ 4.13         (90,000 )    N4212391   

Natural Gas

  

11/1/2015

195193      11/5/2014      

BA

   $ 4.00         (50,000 )    23380772   

Natural Gas

  

11/1/2015

195205      11/5/2014      

WELLS

   $ 4.00         (50,000 )    N4742723   

Natural Gas

  

11/1/2015

195181      11/7/2014      

BMO

   $ 4.00         (50,000 )    559523   

Natural Gas

  

11/1/2015

197052      2/24/2015      

BMO

   $ 2.98         (200,000 )    645530   

Natural Gas

  

11/1/2015

197767      3/9/2015      

WELLS

   $ 2.86         (70,000 )    N5043806   

Natural Gas

  

11/1/2015

201438      5/12/2015      

WELLS

   $ 3.01         (173,702 )    N5212629   

Natural Gas

  

11/1/2015

202526      5/8/2015      

ING

   $ 61.81         (2,000 )    82931643   

Crude Oil

  

12/1/2015

179029      8/14/2013      

ING

   $ 4.01         (90,000 )    1656983   

Natural Gas

  

12/1/2015

179400      8/27/2013      

BA

   $ 4.05         (90,000 )    19081878   

Natural Gas

  

12/1/2015

179424      11/25/2013      

BA

   $ 4.00         (20,000 )    20177642   

Natural Gas

  

12/1/2015

179412      11/25/2013      

BA

   $ 4.01         (60,000 )    20177744   

Natural Gas

  

12/1/2015

179041      11/25/2013      

BMO

   $ 4.01         (70,000 )    456038   

Natural Gas

  

12/1/2015

195170      1/27/2014      

WELLS

   $ 4.13         (90,000 )    N4212391   

Natural Gas

  

12/1/2015

195194      11/5/2014      

BA

   $ 4.00         (50,000 )    23380772   

Natural Gas

  

12/1/2015

 

Schedule 7.20-13



--------------------------------------------------------------------------------

195206      11/5/2014      

WELLS

   $ 4.00         (50,000 )    N4742723   

Natural Gas

  

12/1/2015

195182      11/7/2014      

BMO

   $ 4.00         (50,000 )    559523   

Natural Gas

  

12/1/2015

197053      2/24/2015      

BMO

   $ 2.98         (200,000 )    645530   

Natural Gas

  

12/1/2015

197768      3/9/2015      

WELLS

   $ 2.86         (70,000 )    N5043806   

Natural Gas

  

12/1/2015

201439      5/12/2015      

WELLS

   $ 3.01         (165,406 )    N5212629   

Natural Gas

  

12/1/2015

207731      9/16/2015      

BMO

   $ 50.60         (2,000 )    711542   

Crude Oil

  

1/1/2016

209713      10/30/2015      

WELLS

   $ 50.22         (1,000 )    N5590129   

Crude Oil

  

1/1/2016

195207      11/5/2014      

Comerica

   $ 4.00         (60,000 )    51456   

Natural Gas

  

1/1/2016

197748      3/9/2015      

BA

   $ 3.18         (160,000 )    24881973   

Natural Gas

  

1/1/2016

197869      3/17/2015      

BMO

     —           150,000      652017   

Natural Gas

  

1/1/2016

197881      3/17/2015      

BMO

     —           (150,000 )    652017   

Natural Gas

  

1/1/2016

207652      9/15/2015      

WELLS

   $ 3.01         (90,000 )    N5490734   

Natural Gas

  

1/1/2016

207732      9/16/2015      

BMO

   $ 50.60         (2,000 )    711542   

Crude Oil

  

2/1/2016

209714      10/30/2015      

WELLS

   $ 50.22         (1,000 )    N5590129   

Crude Oil

  

2/1/2016

195208      11/5/2014      

Comerica

   $ 4.00         (60,000 )    51456   

Natural Gas

  

2/1/2016

197749      3/9/2015      

BA

   $ 3.18         (160,000 )    24881973   

Natural Gas

  

2/1/2016

197870      3/17/2015      

BMO

     —           150,000      652017   

Natural Gas

  

2/1/2016

197882      3/17/2015      

BMO

     —           (150,000 )    652017   

Natural Gas

  

2/1/2016

207653      9/15/2015      

WELLS

   $ 3.01         (90,000 )    N5490734   

Natural Gas

  

2/1/2016

207733      9/16/2015      

BMO

   $ 50.60         (2,000 )    711542   

Crude Oil

  

3/1/2016

209715      10/30/2015      

WELLS

   $ 50.22         (1,000 )    N5590129   

Crude Oil

  

3/1/2016

195209      11/5/2014      

Comerica

   $ 4.00         (60,000 )    51456   

Natural Gas

  

3/1/2016

197750      3/9/2015      

BA

   $ 3.18         (160,000 )    24881973   

Natural Gas

  

3/1/2016

197871      3/17/2015      

BMO

     —           150,000      652017   

Natural Gas

  

3/1/2016

197883      3/17/2015      

BMO

     —           (150,000 )    652017   

Natural Gas

  

3/1/2016

207654      9/15/2015      

WELLS

   $ 3.01         (90,000 )    N5490734   

Natural Gas

  

3/1/2016

226424      2/8/2016      

WELLS

   $ 2.33         (200,000 )    N5771300   

Natural Gas

  

3/1/2016

207734      9/16/2015      

BMO

   $ 50.60         (1,000 )    711542   

Crude Oil

  

4/1/2016

209716      10/30/2015      

WELLS

   $ 50.22         (1,000 )    N5590129   

Crude Oil

  

4/1/2016

195210      11/5/2014      

Comerica

   $ 4.00         (60,000 )    51456   

Natural Gas

  

4/1/2016

197751      3/9/2015      

BA

   $ 3.18         (160,000 )    24881973   

Natural Gas

  

4/1/2016

197872      3/17/2015      

BMO

     —           150,000      652017   

Natural Gas

  

4/1/2016

 

Schedule 7.20-14



--------------------------------------------------------------------------------

197884      3/17/2015      

BMO

     —           (150,000 )    652017   

Natural Gas

  

4/1/2016

207655      9/15/2015      

WELLS

   $ 3.01         (90,000 )    N5490734   

Natural Gas

  

4/1/2016

226425      2/8/2016      

WELLS

   $ 2.33         (300,000 )    N5771300   

Natural Gas

  

4/1/2016

207735      9/16/2015      

BMO

   $ 50.60         (1,000 )    711542   

Crude Oil

  

5/1/2016

209717      10/30/2015      

WELLS

   $ 50.22         (1,000 )    N5590129   

Crude Oil

  

5/1/2016

195211      11/5/2014      

Comerica

   $ 4.00         (60,000 )    51456   

Natural Gas

  

5/1/2016

197752      3/9/2015      

BA

   $ 3.18         (160,000 )    24881973   

Natural Gas

  

5/1/2016

197873      3/17/2015      

BMO

     —           150,000      652017   

Natural Gas

  

5/1/2016

197885      3/17/2015      

BMO

     —           (150,000 )    652017   

Natural Gas

  

5/1/2016

207656      9/15/2015      

WELLS

   $ 3.01         (90,000 )    N5490734   

Natural Gas

  

5/1/2016

226426      2/8/2016      

WELLS

   $ 2.33         (300,000 )    N5771300   

Natural Gas

  

5/1/2016

207736      9/16/2015      

BMO

   $ 50.60         (1,000 )    711542   

Crude Oil

  

6/1/2016

209718      10/30/2015      

WELLS

   $ 50.22         (1,000 )    N5590129   

Crude Oil

  

6/1/2016

195212      11/5/2014      

Comerica

   $ 4.00         (60,000 )    51456   

Natural Gas

  

6/1/2016

197753      3/9/2015      

BA

   $ 3.18         (160,000 )    24881973   

Natural Gas

  

6/1/2016

197874      3/17/2015      

BMO

     —           150,000      652017   

Natural Gas

  

6/1/2016

197886      3/17/2015      

BMO

     —           (150,000 )    652017   

Natural Gas

  

6/1/2016

207657      9/15/2015      

WELLS

   $ 3.01         (90,000 )    N5490734   

Natural Gas

  

6/1/2016

225679      1/20/2016      

Capital One

   $ 0.19         200,000      2095-1   

Natural Gas

  

6/1/2016

225686      1/20/2016      

Capital One

   $ 0.19         (200,000 )    2097-1   

Natural Gas

  

6/1/2016

226427      2/8/2016      

WELLS

   $ 2.33         (300,000 )    N5771300   

Natural Gas

  

6/1/2016

207737      9/16/2015      

BMO

   $ 50.60         (1,000 )    711542   

Crude Oil

  

7/1/2016

209719      10/30/2015      

WELLS

   $ 50.22         (1,000 )    N5590129   

Crude Oil

  

7/1/2016

195213      11/5/2014      

Comerica

   $ 4.00         (60,000 )    51456   

Natural Gas

  

7/1/2016

197754      3/9/2015      

BA

   $ 3.18         (160,000 )    24881973   

Natural Gas

  

7/1/2016

197875      3/17/2015      

BMO

     —           150,000      652017   

Natural Gas

  

7/1/2016

197887      3/17/2015      

BMO

     —           (150,000 )    652017   

Natural Gas

  

7/1/2016

207658      9/15/2015      

WELLS

   $ 3.01         (90,000 )    N5490734   

Natural Gas

  

7/1/2016

225680      1/20/2016      

Capital One

   $ 0.19         100,000      2095-1   

Natural Gas

  

7/1/2016

225687      1/20/2016      

Capital One

   $ 0.19         (100,000 )    2097-1   

Natural Gas

  

7/1/2016

225870      1/22/2016      

ING

     —           60,000      308869860   

Natural Gas

  

7/1/2016

225876      1/22/2016      

ING

     —           (60,000 )    308869860   

Natural Gas

  

7/1/2016

 

Schedule 7.20-15



--------------------------------------------------------------------------------

226428      2/8/2016      

WELLS

   $ 2.33         (150,000 )    N5771300   

Natural Gas

  

7/1/2016

229832      4/8/2016      

Capital One

   $ 0.20         110,000      2336-1   

Natural Gas

  

7/1/2016

229826      4/8/2016      

Capital One

   $ 0.20         (110,000 )    2337-1   

Natural Gas

  

7/1/2016

233607      6/7/2016      

BA

   $ 2.53         (200,000 )    28589558   

Natural Gas

  

7/1/2016

207738      9/16/2015      

BMO

   $ 50.60         (1,000 )    711542   

Crude Oil

  

8/1/2016

209720      10/30/2015      

WELLS

   $ 50.22         (1,000 )    N5590129   

Crude Oil

  

8/1/2016

195214      11/5/2014      

Comerica

   $ 4.00         (60,000 )    51456   

Natural Gas

  

8/1/2016

197755      3/9/2015      

BA

   $ 3.18         (160,000 )    24881973   

Natural Gas

  

8/1/2016

197876      3/17/2015      

BMO

     —           150,000      652017   

Natural Gas

  

8/1/2016

197888      3/17/2015      

BMO

     —           (150,000 )    652017   

Natural Gas

  

8/1/2016

207659      9/15/2015      

WELLS

   $ 3.01         (90,000 )    N5490734   

Natural Gas

  

8/1/2016

225681      1/20/2016      

Capital One

   $ 0.19         100,000      2095-1   

Natural Gas

  

8/1/2016

225688      1/20/2016      

Capital One

   $ 0.19         (100,000 )    2097-1   

Natural Gas

  

8/1/2016

225871      1/22/2016      

ING

     —           60,000      308869860   

Natural Gas

  

8/1/2016

225877      1/22/2016      

ING

     —           (60,000 )    308869860   

Natural Gas

  

8/1/2016

226429      2/8/2016      

WELLS

   $ 2.33         (150,000 )    N5771300   

Natural Gas

  

8/1/2016

229833      4/8/2016      

Capital One

   $ 0.20         110,000      2336-1   

Natural Gas

  

8/1/2016

229827      4/8/2016      

Capital One

   $ 0.20         (110,000 )    2337-1   

Natural Gas

  

8/1/2016

233608      6/7/2016      

BA

   $ 2.53         (200,000 )    28589558   

Natural Gas

  

8/1/2016

207739      9/16/2015      

BMO

   $ 50.60         (1,000 )    711542   

Crude Oil

  

9/1/2016

209721      10/30/2015      

WELLS

   $ 50.22         (1,000 )    N5590129   

Crude Oil

  

9/1/2016

195215      11/5/2014      

Comerica

   $ 4.00         (60,000 )    51456   

Natural Gas

  

9/1/2016

197756      3/9/2015      

BA

   $ 3.18         (160,000 )    24881973   

Natural Gas

  

9/1/2016

197877      3/17/2015      

BMO

     —           150,000      652017   

Natural Gas

  

9/1/2016

197889      3/17/2015      

BMO

     —           (150,000 )    652017   

Natural Gas

  

9/1/2016

207660      9/15/2015      

WELLS

   $ 3.01         (90,000 )    N5490734   

Natural Gas

  

9/1/2016

225682      1/20/2016      

Capital One

   $ 0.19         100,000      2095-1   

Natural Gas

  

9/1/2016

225689      1/20/2016      

Capital One

   $ 0.19         (100,000 )    2097-1   

Natural Gas

  

9/1/2016

225872      1/22/2016      

ING

     —           60,000      308869860   

Natural Gas

  

9/1/2016

225878      1/22/2016      

ING

     —           (60,000 )    308869860   

Natural Gas

  

9/1/2016

226430      2/8/2016      

WELLS

   $ 2.33         (150,000 )    N5771300   

Natural Gas

  

9/1/2016

229834      4/8/2016      

Capital One

   $ 0.20         110,000      2336-1   

Natural Gas

  

9/1/2016

 

Schedule 7.20-16



--------------------------------------------------------------------------------

229828      4/8/2016      

Capital One

   $ 0.20         (110,000 )    2337-1   

Natural Gas

  

9/1/2016

233609      6/7/2016      

BA

   $ 2.53         (200,000 )    28589558   

Natural Gas

  

9/1/2016

207740      9/16/2015      

BMO

   $ 50.60         (1,000 )    711542   

Crude Oil

  

10/1/2016

209722      10/30/2015      

WELLS

   $ 50.22         (1,000 )    N5590129   

Crude Oil

  

10/1/2016

195216      11/5/2014      

Comerica

   $ 4.00         (60,000 )    51456   

Natural Gas

  

10/1/2016

197757      3/9/2015      

BA

   $ 3.18         (160,000 )    24881973   

Natural Gas

  

10/1/2016

197878      3/17/2015      

BMO

     —           150,000      652017   

Natural Gas

  

10/1/2016

197890      3/17/2015      

BMO

     —           (150,000 )    652017   

Natural Gas

  

10/1/2016

207661      9/15/2015      

WELLS

   $ 3.01         (90,000 )    N5490734   

Natural Gas

  

10/1/2016

225683      1/20/2016      

Capital One

   $ 0.19         80,000      2095-1   

Natural Gas

  

10/1/2016

225690      1/20/2016      

Capital One

   $ 0.19         (80,000 )    2097-1   

Natural Gas

  

10/1/2016

225873      1/22/2016      

ING

     —           30,000      308869860   

Natural Gas

  

10/1/2016

225879      1/22/2016      

ING

     —           (30,000 )    308869860   

Natural Gas

  

10/1/2016

226431      2/8/2016      

WELLS

   $ 2.33         (150,000 )    N5771300   

Natural Gas

  

10/1/2016

229835      4/8/2016      

Capital One

   $ 0.20         80,000      2336-1   

Natural Gas

  

10/1/2016

229829      4/8/2016      

Capital One

   $ 0.20         (80,000 )    2337-1   

Natural Gas

  

10/1/2016

232150      5/9/2016      

Comerica

   $ 2.66         (230,000 )    54851   

Natural Gas

  

10/1/2016

233610      6/7/2016      

Comerica

     —           120,000      54987   

Natural Gas

  

10/1/2016

233613      6/7/2016      

Comerica

     —           (120,000 )    54987   

Natural Gas

  

10/1/2016

207741      9/16/2015      

BMO

   $ 50.60         (1,000 )    711542   

Crude Oil

  

11/1/2016

209723      10/30/2015      

WELLS

   $ 50.22         (1,000 )    N5590129   

Crude Oil

  

11/1/2016

195217      11/5/2014      

Comerica

   $ 4.00         (60,000 )    51456   

Natural Gas

  

11/1/2016

197758      3/9/2015      

BA

   $ 3.18         (160,000 )    24881973   

Natural Gas

  

11/1/2016

197879      3/17/2015      

BMO

     —           150,000      652017   

Natural Gas

  

11/1/2016

197891      3/17/2015      

BMO

     —           (150,000 )    652017   

Natural Gas

  

11/1/2016

207662      9/15/2015      

WELLS

   $ 3.01         (90,000 )    N5490734   

Natural Gas

  

11/1/2016

225684      1/20/2016      

Capital One

   $ 0.19         80,000      2095-1   

Natural Gas

  

11/1/2016

225691      1/20/2016      

Capital One

   $ 0.19         (80,000 )    2097-1   

Natural Gas

  

11/1/2016

225874      1/22/2016      

ING

     —           30,000      308869860   

Natural Gas

  

11/1/2016

225880      1/22/2016      

ING

     —           (30,000 )    308869860   

Natural Gas

  

11/1/2016

226432      2/8/2016      

WELLS

   $ 2.33         (150,000 )    N5771300   

Natural Gas

  

11/1/2016

229836      4/8/2016      

Capital One

   $ 0.20         80,000      2336-1   

Natural Gas

  

11/1/2016

 

Schedule 7.20-17



--------------------------------------------------------------------------------

229830      4/8/2016      

Capital One

   $ 0.20         (80,000 )    2337-1   

Natural Gas

  

11/1/2016

232151      5/9/2016      

Comerica

   $ 2.66         (230,000 )    54851   

Natural Gas

  

11/1/2016

233611      6/7/2016      

Comerica

     —           120,000      54987   

Natural Gas

  

11/1/2016

233614      6/7/2016      

Comerica

     —           (120,000 )    54987   

Natural Gas

  

11/1/2016

207742      9/16/2015      

BMO

   $ 50.60         (1,000 )    711542   

Crude Oil

  

12/1/2016

209724      10/30/2015      

WELLS

   $ 50.22         (1,000 )    N5590129   

Crude Oil

  

12/1/2016

195218      11/5/2014      

Comerica

   $ 4.00         (60,000 )    51456   

Natural Gas

  

12/1/2016

197759      3/9/2015      

BA

   $ 3.18         (160,000 )    24881973   

Natural Gas

  

12/1/2016

197880      3/17/2015      

BMO

     —           150,000      652017   

Natural Gas

  

12/1/2016

197892      3/17/2015      

BMO

     —           (150,000 )    652017   

Natural Gas

  

12/1/2016

207663      9/15/2015      

WELLS

   $ 3.01         (90,000 )    N5490734   

Natural Gas

  

12/1/2016

225685      1/20/2016      

Capital One

   $ 0.19         80,000      2095-1   

Natural Gas

  

12/1/2016

225692      1/20/2016      

Capital One

   $ 0.19         (80,000 )    2097-1   

Natural Gas

  

12/1/2016

225875      1/22/2016      

ING

     —           30,000      308869860   

Natural Gas

  

12/1/2016

225881      1/22/2016      

ING

     —           (30,000 )    308869860   

Natural Gas

  

12/1/2016

226433      2/8/2016      

WELLS

   $ 2.33         (150,000 )    N5771300   

Natural Gas

  

12/1/2016

229837      4/8/2016      

Capital One

   $ 0.20         80,000      2336-1   

Natural Gas

  

12/1/2016

229831      4/8/2016      

Capital One

   $ 0.20         (80,000 )    2337-1   

Natural Gas

  

12/1/2016

232152      5/9/2016      

Comerica

   $ 2.66         (230,000 )    54851   

Natural Gas

  

12/1/2016

233612      6/7/2016      

Comerica

     —           120,000      54987   

Natural Gas

  

12/1/2016

233615      6/7/2016      

Comerica

     —           (120,000 )    54987   

Natural Gas

  

12/1/2016

207743      9/16/2015      

BMO

   $ 53.95         (1,000 )    711544   

Crude Oil

  

1/1/2017

209725      10/30/2015      

WELLS

   $ 53.35         (500 )    N5590130   

Crude Oil

  

1/1/2017

198038      3/24/2015      

BA

     —           200,000      25029539   

Natural Gas

  

1/1/2017

198050      3/24/2015      

BA

     —           (200,000 )    25029539   

Natural Gas

  

1/1/2017

207664      9/15/2015      

WELLS

   $ 3.01         (40,000 )    N5490734   

Natural Gas

  

1/1/2017

230283      4/14/2016      

BMO

   $ 2.80         (260,000 )    851292   

Natural Gas

  

1/1/2017

232153      5/9/2016      

ING

     —           160,000      2575236   

Natural Gas

  

1/1/2017

232165      5/9/2016      

ING

     —           (160,000 )    2575236   

Natural Gas

  

1/1/2017

233776      6/9/2016      

BMO

   $ 0.34         100,000      872372   

Natural Gas

  

1/1/2017

233764      6/9/2016      

BMO

   $ 0.34         (100,000 )    872371   

Natural Gas

  

1/1/2017

243796      10/13/2016      

WELLS

   $ 3.37         (280,000 )      

Natural Gas

  

1/1/2017

 

Schedule 7.20-18



--------------------------------------------------------------------------------

207744      9/16/2015      

BMO

   $ 53.95         (1,000 )    711544   

Crude Oil

  

2/1/2017

209726      10/30/2015      

WELLS

   $ 53.35         (500 )    N5590130   

Crude Oil

  

2/1/2017

198039      3/24/2015      

BA

     —           200,000      25029539   

Natural Gas

  

2/1/2017

198051      3/24/2015      

BA

     —           (200,000 )    25029539   

Natural Gas

  

2/1/2017

207665      9/15/2015      

WELLS

   $ 3.01         (40,000 )    N5490734   

Natural Gas

  

2/1/2017

230284      4/14/2016      

BMO

   $ 2.80         (260,000 )    851292   

Natural Gas

  

2/1/2017

232154      5/9/2016      

ING

     —           160,000      2575236   

Natural Gas

  

2/1/2017

232166      5/9/2016      

ING

     —           (160,000 )    2575236   

Natural Gas

  

2/1/2017

233777      6/9/2016      

BMO

   $ 0.34         100,000      872372   

Natural Gas

  

2/1/2017

233765      6/9/2016      

BMO

   $ 0.34         (100,000 )    872371   

Natural Gas

  

2/1/2017

243797      10/13/2016      

WELLS

   $ 3.37         (280,000 )      

Natural Gas

  

2/1/2017

207745      9/16/2015      

BMO

   $ 53.95         (1,000 )    711544   

Crude Oil

  

3/1/2017

209727      10/30/2015      

WELLS

   $ 53.35         (500 )    N5590130   

Crude Oil

  

3/1/2017

198040      3/24/2015      

BA

     —           200,000      25029539   

Natural Gas

  

3/1/2017

198052      3/24/2015      

BA

     —           (200,000 )    25029539   

Natural Gas

  

3/1/2017

207666      9/15/2015      

WELLS

   $ 3.01         (40,000 )    N5490734   

Natural Gas

  

3/1/2017

230285      4/14/2016      

BMO

   $ 2.80         (260,000 )    851292   

Natural Gas

  

3/1/2017

232155      5/9/2016      

ING

     —           160,000      2575236   

Natural Gas

  

3/1/2017

232167      5/9/2016      

ING

     —           (160,000 )    2575236   

Natural Gas

  

3/1/2017

233778      6/9/2016      

BMO

   $ 0.34         100,000      872372   

Natural Gas

  

3/1/2017

233766      6/9/2016      

BMO

   $ 0.34         (100,000 )    872371   

Natural Gas

  

3/1/2017

243798      10/13/2016      

WELLS

   $ 3.37         (280,000 )      

Natural Gas

  

3/1/2017

207746      9/16/2015      

BMO

   $ 53.95         (1,000 )    711544   

Crude Oil

  

4/1/2017

209728      10/30/2015      

WELLS

   $ 53.35         (500 )    N5590130   

Crude Oil

  

4/1/2017

198041      3/24/2015      

BA

     —           200,000      25029539   

Natural Gas

  

4/1/2017

198053      3/24/2015      

BA

     —           (200,000 )    25029539   

Natural Gas

  

4/1/2017

207667      9/15/2015      

WELLS

   $ 3.01         (40,000 )    N5490734   

Natural Gas

  

4/1/2017

230286      4/14/2016      

BMO

   $ 2.80         (260,000 )    851292   

Natural Gas

  

4/1/2017

232156      5/9/2016      

ING

     —           160,000      2575236   

Natural Gas

  

4/1/2017

232168      5/9/2016      

ING

     —           (160,000 )    2575236   

Natural Gas

  

4/1/2017

233779      6/9/2016      

BMO

   $ 0.34         100,000      872372   

Natural Gas

  

4/1/2017

233767      6/9/2016      

BMO

   $ 0.34         (100,000 )    872371   

Natural Gas

  

4/1/2017

 

Schedule 7.20-19



--------------------------------------------------------------------------------

243799      10/13/2016      

WELLS

   $ 3.37         (280,000 )      

Natural Gas

  

4/1/2017

207747      9/16/2015      

BMO

   $ 53.95         (1,000 )    711544   

Crude Oil

  

5/1/2017

209729      10/30/2015      

WELLS

   $ 53.35         (500 )    N5590130   

Crude Oil

  

5/1/2017

198042      3/24/2015      

BA

     —           200,000      25029539   

Natural Gas

  

5/1/2017

198054      3/24/2015      

BA

     —           (200,000 )    25029539   

Natural Gas

  

5/1/2017

207668      9/15/2015      

WELLS

   $ 3.01         (40,000 )    N5490734   

Natural Gas

  

5/1/2017

230287      4/14/2016      

BMO

   $ 2.80         (260,000 )    851292   

Natural Gas

  

5/1/2017

232157      5/9/2016      

ING

     —           160,000      2575236   

Natural Gas

  

5/1/2017

232169      5/9/2016      

ING

     —           (160,000 )    2575236   

Natural Gas

  

5/1/2017

233780      6/9/2016      

BMO

   $ 0.34         100,000      872372   

Natural Gas

  

5/1/2017

233768      6/9/2016      

BMO

   $ 0.34         (100,000 )    872371   

Natural Gas

  

5/1/2017

243800      10/13/2016      

WELLS

   $ 3.37         (280,000 )      

Natural Gas

  

5/1/2017

207748      9/16/2015      

BMO

   $ 53.95         (1,000 )    711544   

Crude Oil

  

6/1/2017

209730      10/30/2015      

WELLS

   $ 53.35         (500 )    N5590130   

Crude Oil

  

6/1/2017

198043      3/24/2015      

BA

     —           200,000      25029539   

Natural Gas

  

6/1/2017

198055      3/24/2015      

BA

     —           (200,000 )    25029539   

Natural Gas

  

6/1/2017

207669      9/15/2015      

WELLS

   $ 3.01         (40,000 )    N5490734   

Natural Gas

  

6/1/2017

230288      4/14/2016      

BMO

   $ 2.80         (260,000 )    851292   

Natural Gas

  

6/1/2017

232158      5/9/2016      

ING

     —           160,000      2575236   

Natural Gas

  

6/1/2017

232170      5/9/2016      

ING

     —           (160,000 )    2575236   

Natural Gas

  

6/1/2017

233781      6/9/2016      

BMO

   $ 0.34         100,000      872372   

Natural Gas

  

6/1/2017

233769      6/9/2016      

BMO

   $ 0.34         (100,000 )    872371   

Natural Gas

  

6/1/2017

243801      10/13/2016      

WELLS

   $ 3.37         (280,000 )      

Natural Gas

  

6/1/2017

207749      9/16/2015      

BMO

   $ 53.95         (1,000 )    711544   

Crude Oil

  

7/1/2017

209731      10/30/2015      

WELLS

   $ 53.35         (500 )    N5590130   

Crude Oil

  

7/1/2017

198044      3/24/2015      

BA

     —           200,000      25029539   

Natural Gas

  

7/1/2017

198056      3/24/2015      

BA

     —           (200,000 )    25029539   

Natural Gas

  

7/1/2017

207670      9/15/2015      

WELLS

   $ 3.01         (40,000 )    N5490734   

Natural Gas

  

7/1/2017

230289      4/14/2016      

BMO

   $ 2.80         (260,000 )    851292   

Natural Gas

  

7/1/2017

232159      5/9/2016      

ING

     —           160,000      2575236   

Natural Gas

  

7/1/2017

232171      5/9/2016      

ING

     —           (160,000 )    2575236   

Natural Gas

  

7/1/2017

233782      6/9/2016      

BMO

   $ 0.34         100,000      872372   

Natural Gas

  

7/1/2017

 

Schedule 7.20-20



--------------------------------------------------------------------------------

233770      6/9/2016      

BMO

   $ 0.34         (100,000 )    872371   

Natural Gas

  

7/1/2017

243802      10/13/2016      

WELLS

   $ 3.37         (280,000 )      

Natural Gas

  

7/1/2017

207750      9/16/2015      

BMO

   $ 53.95         (1,000 )    711544   

Crude Oil

  

8/1/2017

209732      10/30/2015      

WELLS

   $ 53.35         (500 )    N5590130   

Crude Oil

  

8/1/2017

198045      3/24/2015      

BA

     —           200,000      25029539   

Natural Gas

  

8/1/2017

198057      3/24/2015      

BA

     —           (200,000 )    25029539   

Natural Gas

  

8/1/2017

207671      9/15/2015      

WELLS

   $ 3.01         (40,000 )    N5490734   

Natural Gas

  

8/1/2017

230290      4/14/2016      

BMO

   $ 2.80         (260,000 )    851292   

Natural Gas

  

8/1/2017

232160      5/9/2016      

ING

     —           160,000      2575236   

Natural Gas

  

8/1/2017

232172      5/9/2016      

ING

     —           (160,000 )    2575236   

Natural Gas

  

8/1/2017

233783      6/9/2016      

BMO

   $ 0.34         100,000      872372   

Natural Gas

  

8/1/2017

233771      6/9/2016      

BMO

   $ 0.34         (100,000 )    872371   

Natural Gas

  

8/1/2017

243803      10/13/2016      

WELLS

   $ 3.37         (280,000 )      

Natural Gas

  

8/1/2017

207751      9/16/2015      

BMO

   $ 53.95         (1,000 )    711544   

Crude Oil

  

9/1/2017

209733      10/30/2015      

WELLS

   $ 53.35         (500 )    N5590130   

Crude Oil

  

9/1/2017

198046      3/24/2015      

BA

     —           200,000      25029539   

Natural Gas

  

9/1/2017

198058      3/24/2015      

BA

     —           (200,000 )    25029539   

Natural Gas

  

9/1/2017

207672      9/15/2015      

WELLS

   $ 3.01         (40,000 )    N5490734   

Natural Gas

  

9/1/2017

230291      4/14/2016      

BMO

   $ 2.80         (260,000 )    851292   

Natural Gas

  

9/1/2017

232161      5/9/2016      

ING

     —           160,000      2575236   

Natural Gas

  

9/1/2017

232173      5/9/2016      

ING

     —           (160,000 )    2575236   

Natural Gas

  

9/1/2017

233784      6/9/2016      

BMO

   $ 0.34         100,000      872372   

Natural Gas

  

9/1/2017

233772      6/9/2016      

BMO

   $ 0.34         (100,000 )    872371   

Natural Gas

  

9/1/2017

243804      10/13/2016      

WELLS

   $ 3.37         (280,000 )      

Natural Gas

  

9/1/2017

207752      9/16/2015      

BMO

   $ 53.95         (1,000 )    711544   

Crude Oil

  

10/1/2017

209734      10/30/2015      

WELLS

   $ 53.35         (500 )    N5590130   

Crude Oil

  

10/1/2017

198047      3/24/2015      

BA

     —           200,000      25029539   

Natural Gas

  

10/1/2017

198059      3/24/2015      

BA

     —           (200,000 )    25029539   

Natural Gas

  

10/1/2017

207673      9/15/2015      

WELLS

   $ 3.01         (40,000 )    N5490734   

Natural Gas

  

10/1/2017

230292      4/14/2016      

BMO

   $ 2.80         (260,000 )    851292   

Natural Gas

  

10/1/2017

232162      5/9/2016      

ING

     —           160,000      2575236   

Natural Gas

  

10/1/2017

232174      5/9/2016      

ING

     —           (160,000 )    2575236   

Natural Gas

  

10/1/2017

 

Schedule 7.20-21



--------------------------------------------------------------------------------

233785      6/9/2016      

BMO

   $ 0.34         100,000      872372   

Natural Gas

  

10/1/2017

233773      6/9/2016      

BMO

   $ 0.34         (100,000 )    872371   

Natural Gas

  

10/1/2017

243805      10/13/2016      

WELLS

   $ 3.37         (280,000 )      

Natural Gas

  

10/1/2017

207753      9/16/2015      

BMO

   $ 53.95         (1,000 )    711544   

Crude Oil

  

11/1/2017

209735      10/30/2015      

WELLS

   $ 53.35         (500 )    N5590130   

Crude Oil

  

11/1/2017

198048      3/24/2015      

BA

     —           200,000      25029539   

Natural Gas

  

11/1/2017

198060      3/24/2015      

BA

     —           (200,000 )    25029539   

Natural Gas

  

11/1/2017

207674      9/15/2015      

WELLS

   $ 3.01         (40,000 )    N5490734   

Natural Gas

  

11/1/2017

230293      4/14/2016      

BMO

   $ 2.80         (260,000 )    851292   

Natural Gas

  

11/1/2017

232163      5/9/2016      

ING

     —           160,000      2575236   

Natural Gas

  

11/1/2017

232175      5/9/2016      

ING

     —           (160,000 )    2575236   

Natural Gas

  

11/1/2017

233786      6/9/2016      

BMO

   $ 0.34         100,000      872372   

Natural Gas

  

11/1/2017

233774      6/9/2016      

BMO

   $ 0.34         (100,000 )    872371   

Natural Gas

  

11/1/2017

243806      10/13/2016      

WELLS

   $ 3.37         (280,000 )      

Natural Gas

  

11/1/2017

207754      9/16/2015      

BMO

   $ 53.95         (1,000 )    711544   

Crude Oil

  

12/1/2017

209736      10/30/2015      

WELLS

   $ 53.35         (500 )    N5590130   

Crude Oil

  

12/1/2017

198049      3/24/2015      

BA

     —           200,000      25029539   

Natural Gas

  

12/1/2017

198061      3/24/2015      

BA

     —           (200,000 )    25029539   

Natural Gas

  

12/1/2017

207675      9/15/2015      

WELLS

   $ 3.01         (40,000 )    N5490734   

Natural Gas

  

12/1/2017

230294      4/14/2016      

BMO

   $ 2.80         (260,000 )    851292   

Natural Gas

  

12/1/2017

232164      5/9/2016      

ING

     —           160,000      2575236   

Natural Gas

  

12/1/2017

232176      5/9/2016      

ING

     —           (160,000 )    2575236   

Natural Gas

  

12/1/2017

233787      6/9/2016      

BMO

   $ 0.34         100,000      872372   

Natural Gas

  

12/1/2017

233775      6/9/2016      

BMO

   $ 0.34         (100,000 )    872371   

Natural Gas

  

12/1/2017

243807      10/13/2016      

WELLS

   $ 3.37         (280,000 )      

Natural Gas

  

12/1/2017

232177      5/9/2016      

ING

   $ 2.95         (170,000 )    2575238   

Natural Gas

  

1/1/2018

232178      5/9/2016      

ING

   $ 2.95         (170,000 )    2575238   

Natural Gas

  

2/1/2018

232179      5/9/2016      

ING

   $ 2.95         (170,000 )    2575238   

Natural Gas

  

3/1/2018

232180      5/9/2016      

ING

   $ 2.95         (170,000 )    2575238   

Natural Gas

  

4/1/2018

232181      5/9/2016      

ING

   $ 2.95         (170,000 )    2575238   

Natural Gas

  

5/1/2018

232182      5/9/2016      

ING

   $ 2.95         (170,000 )    2575238   

Natural Gas

  

6/1/2018

232183      5/9/2016      

ING

   $ 2.95         (170,000 )    2575238   

Natural Gas

  

7/1/2018

 

Schedule 7.20-22



--------------------------------------------------------------------------------

232184      5/9/2016      

ING

   $ 2.95         (170,000 )    2575238   

Natural Gas

  

8/1/2018

232185      5/9/2016      

ING

   $ 2.95         (170,000 )    2575238   

Natural Gas

  

9/1/2018

232186      5/9/2016      

ING

   $ 2.95         (170,000 )    2575238   

Natural Gas

  

10/1/2018

232187      5/9/2016      

ING

   $ 2.95         (170,000 )    2575238   

Natural Gas

  

11/1/2018

232188      5/9/2016      

ING

   $ 2.95         (170,000 )    2575238   

Natural Gas

  

12/1/2018

 

Schedule 7.20-23



--------------------------------------------------------------------------------

SCHEDULE 7.26

CORPORATE REORGANIZATION AGREEMENTS

The Transition Services Agreement

The Master Contribution Agreement dated as of December 19, 2016, among WildHorse
Resource Development Corporation, WildHorse Resources II, LLC, Esquisto
Resources II, LLC, WHE AcqCo., LLC, NGP XI US Holdings L.P., WildHorse
Investment Holdings, LLC, Esquisto Investment Holdings, LLC, WHE AcqCo Holdings,
LLC, WHR Holdings, LLC, Esquisto Holdings, LLC, WildHorse Merger Sub, LLC, and
Esquisto Merger Sub, LLC

The Registration Rights Agreement dated as of December 19, 2016, among WildHorse
Resource Development Corporation and the “Initial Holders” party thereto

The Stockholders’ Agreement dated as of December 19, 2016, among WildHorse
Resource Development Corporation, WildHorse Holdings, LLC, Esquisto Holdings,
LLC, and WHE AcqCo Holdings, LLC

The Underwriting Agreement dated as of December 19, 2016 among WildHorse
Resource Development Corporation, Barclays Capital Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated and BMO Capital Markets Corp.

The Amended and Restated Company Agreement of Esquisto Holdings, LLC

The Amended and Restated Limited Liability Company Agreement of Esquisto
Resources II, LLC

The Amended and Restated Company Agreement of WHE AcqCo Holdings LLC

The Amended and Restated Limited Liability Company Agreement of WHE AcqCo., LLC

The Amended and Restated Company Agreement of WHR Holdings, LLC

The Amended and Restated Company Agreement of WildHorse Investment Holdings LLC

The Amended and Restated Limited Liability Company Agreement of WildHorse
Resources II, LLC

 

Schedule 7.26-1



--------------------------------------------------------------------------------

SCHEDULE 9.05

EXISTING INVESTMENTS

None.

 

Schedule 9.05-1



--------------------------------------------------------------------------------

SCHEDULE 9.14

AFFILIATE TRANSACTIONS

None, other than transactions set forth on Schedule 7.26.

 

Schedule 9.14-1